The next item is the debate on the Council and the Commission statements on liberty and security: responding to the threat of terrorism whilst protecting the rights of citizens.
. Mr President, I would like to begin by thanking you for the opportunity of addressing the European Parliament. I want to take the opportunity to set out the approach that the British Government will follow in its conduct of the Presidency of the Justice and Home Affairs Council, which will be occupied by myself and my colleague Baroness Ashton, who is with me today.
I start from the proposition that the European Union has been a massive force for good. Thirty-five years ago, when I was a student, we campaigned for democracy in this continent, to remove the fascist or military dictatorships which then existed in Greece, Spain and Portugal, and the totalitarian dictatorships which then ruled much of eastern and central Europe. Those campaigns succeeded as, it is worth pointing out, did the campaigns in other parts of the world, for example Southern Africa and Latin America.
In fact, 11 of the 25 current European Union Member States have since emerged to democracy as full members of the European Union. It is a magnificent achievement which we should continue to celebrate.
Of course the nature of our societies has changed dramatically over these years, economically, socially and technologically. It has changed in the composition of our communities, which vary across the Union, with many communities of differing races, faiths and histories living together.
But in all of this I believe that it is our duty to promote a society which is based on the true respect of one individual for another, one culture for another, one faith for another, one race for another.
It is our duty to promote the view that democracy, and not violence, is the means of bringing about change and governing ourselves. We have to defend our values of respect, tolerance, freedom and democracy against any who wish to destroy or replace them with some other doctrine, particularly if they seek to use violence to promote their ambition. That is part of the history of the European Union, but it must be central to the future of the European Union too.
As we look to that future we have to acknowledge that, despite the fantastic record, many of our citizens remain highly sceptical about the European Union, to such an extent that in some countries the national referenda rejected the proposed new Constitution in a way which suggested more deep-seated concerns.
I believe that a deep reason for these doubts is that the European Union does not appear to give sufficient priority to offering practical solutions which make a difference to some of the issues of greatest concern. I am referring specifically to serious and organised crime, including drug dealing and people trafficking, to illegal migration and false asylum seeking, and to countering terrorism, whatever its origins. These issues top the political agenda across Europe, and they are often the most potent in mobilising political activity, often in a reactionary and even dangerous way. They can even be used by poisonous demagogues to undermine the very democracy which has in some cases so recently been created.
It is not difficult to see why these threats motivate anger amongst our peoples. The threat from terrorism remains very real, as we tragically saw in London in July. In 2004 over 100 000 women were trafficked in the European Union and over 8 000 people die each year from drug use, as crime and misery is fuelled in every part of the continent. Illegal migration and a system of control which is too loose raise concerns in every city.
I therefore believe that the whole of the European Union – but in particular the Justice and Home Affairs Council – needs to give real priority to tackling these issues in a practical and systematic way. It is that conviction which will inform the UK Presidency. In so doing I suggest three principal approaches.
The first is that in our globalised world no single nation can tackle these problems alone, even in its own country. In a world with millions of international journeys and economic transactions every year, ideas of ‘splendid isolation’ or rhetoric about ‘the White Cliffs of Dover’ can do nothing to address international criminality, terrorism or serious and organised crime or address patterns of international migration. The need to fight terrorism and serious and organised crime means that we need more European cooperation and not less. The truth is that in each of these areas we will all, including within our own countries, achieve most by sharing experience, information and resources and by identifying and then targeting the threats systematically and consistently.
I make the apparently obvious point that these threats are best tackled internationally, since there remain political parties and other organs of opinion within the European Union which believe that protection from these types of threat can best be secured by the construction of higher and higher fences between us, whilst the truth is the opposite – our best chances of success lie in deeper and deeper cooperation.
The second principle that must underlie our approach is to strengthen the foundation of practical and pragmatic police and intelligence work. In each of these areas – organised crime, terrorism, immigration, asylum – we have already taken action at the European Union level. For example, we have agreed the European Arrest Warrant, common rules on penalties for and definitions of terrorism, people trafficking and other serious crimes. We have rules on police and judicial cooperation and we have established Europol and Eurojust to support their work. We have also strengthened freedom to travel within the EU and established the European Borders Agency.
There is of course more that we can do and are doing. We have agreed a comprehensive programme of action in the Hague Programme and the Counter-Terrorism Action Plan. These contain many sensible, practical measures that will make a real difference to our citizens. If we want to demonstrate the real value of the European Union, we now need to work together to deliver on those commitments.
I would like in particular to highlight the need for practical European Union support for intelligence-led operations and cross-border prosecutions, the development of joint teams to combat drug dealing and people trafficking, the sharing of information to facilitate joint work and the development of a European criminal intelligence model.
In the field of migration and asylum, I hope that in this Presidency we will succeed in securing significant European Union readmission agreements with certain countries such as Russia, Ukraine and Morocco, and develop pilot regional protection programmes.
In the field of civil justice, we will focus on the proposal to facilitate small claims and the establishment of a single European order of payment and other measures. These are all important practical steps, which I hope will command widespread support from this Parliament.
But it is the third principle which I believe poses the greatest challenge in its modern application. That principle is that we need to use intelligence effectively and intelligently to target, track down, identify and convict the criminals who, through terrorist violence and serious and organised crime, threaten the security and strength of our society.
Indeed I would go further: it is only through the effective and intelligent use of intelligence that in our modern world we can contest the criminality which attacks us. Of course criminals and terrorists use modern technology – the Internet and mobile communications – to plan and carry out their activities. We can only contest them effectively if we know what they are communicating. Without that knowledge, we are fighting them with both hands tied behind our backs. Of course the criminals know that and actively and consciously organise themselves to take advantage of our weaknesses.
It may seem obvious to state that we need to collect and use intelligence against the threats that we face. But the European Parliament and national parliaments throughout Europe need to face up to the fact that the legal framework within which we currently operate makes the collection and use of this intelligence very difficult and in some cases impossible.
The rules that currently govern our law enforcement bodies seriously inhibit their ability to protect us against criminals. Information is the lifeblood of law enforcement operations and it is that information which enables our police and agencies to prevent crimes with the minimum of impact on our daily lives. To tackle organised crime and stop terrorist groups before they carry out their activities, they need a clear picture of who the criminals are, what they are doing, where they are and how they communicate with each other. Often that picture is pieced together after the fact. But if we are to be effective in dismantling organised crime groups we must analyse intelligence and information so that we can target our efforts on the most dangerous criminals. However, that need is not always reflected in the rules that we apply to our police.
This is not a sterile debate about principles; it is about practical measures to contest criminality and our opponents. That is why the UK Presidency, following the proposals set out in the Hague Programme, has placed on the agenda proposals on the retention of telecommunications data, establishing a second generation of the Schengen Information System and putting in place a new Visa Information System.
That is why we argue that internationally consistent and coherent biometric data should be an automatic part of our visas, passports and identity cards where we have them – and I would even suggest driving licences as well.
That is why we will work strongly to agree with our international partners, including the United States, the best measures for consistent international use of passenger data.
These are all important and difficult measures. They can only be achieved through international agreements, particularly in the European Union and between the European Union and its partners throughout the world. They all require hard-headed discussions and practical agreement.
This Presidency accepts that, in considering proposals in these areas, it is incumbent upon the advocates of change, such as the British Government, to make the case that measures of this kind have the practical advantages against criminality that I believe they do. That is why I am publishing today, as I promised the LIBE Committee in July in Brussels that I would, an explanation of the cases for some of these measures, in particular those relating to retention of telecommunications data. I hope that Parliament will look closely at the case that we put forward. My colleagues on the Justice and Home Affairs Council will be considering these issues carefully at the informal Council meeting in Newcastle later this week.
But I believe that the central point for us to remember, as we consider these issues together, is that we now possess many hard-won rights such as the right to privacy, the right to property, the right to free speech, the right to travel and the right to life. Those rights are actively threatened by criminals and terrorists. We have a duty and a responsibility to help protect them for our citizens through practical measures. As we consider how best to do this, rights will always and inevitably have to be balanced. What matters in each case is that the steps are proportionate and that the protection against abuse is effective. I believe that our proposals offer that.
Let me just cite the example of retention of telecommunications data. This is proving invaluable in the current investigations into the London attacks and in many cases in the UK it has proved essential to solving crimes, often months or years after they were committed.
Communications service providers already retain much information for business purposes, but data protection obligations in some countries pressure them to erase data that has no business purpose. That means that catching a murderer or stopping a terrorist attack may depend on which mobile telephone company a victim, suspect or witness uses or has used, or which European Union country they were in.
Some argue that to require telecommunications companies to retain data they use for billing purposes is an intrusion into privacy, or that it imposes undue costs on business. However, in the United Kingdom we have successfully established a system, in partnership with a major service provider, to retain essential data for up to twelve months for the cost of EUR 1.2 million. Compared to the average costs for forensic work on a single murder case of over EUR 0.5 million, that is an acceptable cost for the state to bear.
Others have argued that we are asking for too much data, for example, that there should not be a requirement to retain unanswered calls. In many cases, however, this is data that has already been collected by the companies for their own purposes. All that we are asking is that it be retained and made available to law enforcement under national law.
There is perhaps a more general concern that the proposal is an unnecessary invasion of privacy or that it is disproportionate. I do not believe that it is, because in many cases, some of which I have set out in the document I am circulating, the victim’s right to justice was only achieved through the retention of telecommunications data.
Similarly, with the Schengen Information System, the next generation enables our law enforcement agencies to exchange information about individuals wanted for arrest or to be refused entry to the European Union, as well as information on lost and stolen documents or other objects. This is a critical tool for ensuring our collective security and for guaranteeing our rights. Equally, without a new system in place, the new Member States will not be able to lift their internal borders with other Schengen states.
The Council and European Parliament will have to work together over the coming months to agree on the legal framework for the system. In my opinion, we will need to do this quickly so that the system can be put in place by early 2007. We all need to be sure that we are striking the right balance between our collective security and our fundamental rights.
In so doing, we need to be sure that we have thoroughly explored the question of whether the Schengen Information System II should be a control system or whether it can be used more effectively as a tool for law enforcement. In making judgements about this, we need to reflect on the balance between the civil liberty being affected and the increased security being achieved, to ensure that any changes we make are proportionate and reasonable.
This also applies to the Visa Information System, where we need to ensure that those with a legitimate right to travel can do so, while those who seek to exploit our freedoms are deterred.
Increasingly, people use multiple identities to hide their movements. Biometrics are the most effective way to ensure that we can prove someone's identity. A comprehensive database of visa applications with biometrics matched to each applicant will mean that genuine travellers are able to prove their identity easily and travel more freely. Governments will have a clear idea of who is entering and leaving the European Union, with the reassurance that they have the legal right to do so. The use of biometrics also means that if people destroy their documents or are found overstaying we are able to identify who they are and where they come from.
The Council and European Parliament will need to work closely together to agree and adopt the Visa Information System regulation. The Council aims to have the system up and running in consulates from the beginning of 2006. Given the substantial lead-in time for the equipment of posts and training, there is real urgency to adopt this regulation as soon as possible.
Each of these examples is a practical measure that can enhance security and demonstrate the practical benefits of working together. In each case they will enhance the sharing of information. They will not lead – as some have argued – to the mass surveillance of our citizens or to unnecessary invasion of their right to privacy.
However, I understand concerns that data may be misused or abused or that some people will be wrongly identified. That is why we need to ensure that in each case there is a clear legal basis for the exchange of information and that the basis should include the appropriate safeguards against abuse.
Of course the proposals that I have set out are an enormous agenda for this Presidency and we will do our best to promote it. However, on behalf of the United Kingdom Government I also want to say that we believe that it is necessary to look very carefully at the way in which the jurisprudence around application of the European Convention on Human Rights is developing. The Convention, established over 50 years ago in a quite different international climate, has led to great advances in human rights across the continent. Its achievements must be fostered and developed and not undermined, but I believe that in developing these human rights it really is necessary to balance very important rights for individuals against the collective right for security from terrorist violence.
Our strengthening of human rights needs to acknowledge a truth which we should all accept: that the right to be protected from torture and ill-treatment must be considered side by side with the right to be protected from the death and destruction caused by indiscriminate terrorism, sometimes caused, instigated or fomented by nationals from countries outside the European Union.
This is a difficult balance to get right and it requires all of us, as politicians, to ask where our citizens – who elected all of us here – would expect us to draw the line. I believe that they expect from us not only the protection of individual rights but also the protection of democratic values such as safety and security under the law.
The view of my government is that this balance is not right for the circumstances which we now face – circumstances very different from those faced by the founding fathers of the European Convention on Human Rights – and it needs to be closely examined in that context. I intend to discuss with colleagues in the Justice and Home Affairs Council how we might best address these issues in a manner consistent with our international obligations.
I believe most strongly that the peoples of this continent want to be assured that the legislative regime which defends human rights must be used to defend the rights of all our citizens in a balanced and considered way and that it is our duty to discuss this openly.
In conclusion, I believe that the ‘no’ votes against the Constitution should be taken as a wake-up call to those who believe in and support the European project to focus on what matters. The right to safety and security is a fundamental concern for all our citizens. Here we can show that Europe can and does deliver real benefits to our citizens. We in the European Union have a responsibility to rise to that challenge. It is not an area where we can fail them.
Mr President, ladies and gentlemen, first of all I should like to thank the European Parliament for this important opportunity, which I shall use to reiterate, both personally and on behalf of the Commission, as has already been done on other occasions, our sympathy for the pain of all those throughout the world who have suffered and continue to suffer the consequences of terrorist attacks.
If I may, I should also like to congratulate Charles Clarke on his commitment, on the measures deployed in a terrible, complex situation, and on the way you English people acted in July, which you describe with a word that I like very much: resilience.
Our European Union – the citizens, the Institutions and the Member States that make up the European Union – our Union alone can make all the difference in a battle that no individual state can even think of winning on its own, no matter how strong, proud or well-prepared it may be.
It is only here, right here, and by acting together that we can now and in the future win the fight against the enemies of our democracy, that we can offer concrete proof of our solidarity and profound empathy with all the victims of terrorism, whether in Europe, the United States, the Middle East or the many Arab countries that have also often been targeted by terrorism.
Our task, the commitment that we have undertaken and must assume again today before the citizens of the 25 Member States, is to promote an overall strategy in the fight against terrorism. In my view, this strategy can and must be founded on three main principles: prevention, protection and reaction.
Europe cannot and must not fail in this task because, confronted with a threat that is and will remain serious, confronted with the challenges of terrorism, in the aftermath of New York, Madrid and London and of all the attacks in the heart of friendly, neighbouring Arab countries, Europe now has an opportunity to live up to the expectations, both rational and emotional, that its citizens have held for some time.
We are being called upon to act as respected leaders on the international political stage, leaders in a challenge that promises to be protracted, unfortunately, yet decisive for the future existence of our democracy. In my opinion, what is needed above all is a political response, not a response composed of special or emergency laws; what is needed is a vision for the future of a Europe that is at once a land of security and a land of rights.
This first kind of response, in my view, is called prevention. Such prevention must first of all strike at the political design of an international terrorist network which attacks and rejects the cardinal values held by Europe and by democracies, which attacks citizens’ fundamental rights – one of the pillars of European integration.
We have to lay bare the deep roots of violent radicalisation and the recruitment of terrorists. We want to do so – and we have to do so – by fostering an open dialogue with both religious and secular communities and of course with the countries of the Arab Islamic world, in order to find a common ground of values, a genuine universal citizenship that we are all invited to share.
It is a kind of citizenship of which we Europeans are the proud and also jealous guardians, because it is based on the right to life, on the right to full respect for human dignity, on equality for all the women and all the men on earth. Such values will and must have political expression. We – the Commission – shall therefore make our contribution to the debate: in a few days’ time, in fact, on 21 September, we shall issue a communication to Parliament and the Council on violent radicalisation and the recruitment of terrorists.
We must then develop international cooperation measures: Europe working together with international players, alongside the United States, alongside the countries of the Arab world, alongside all those who are fighting because they, like us, are victims of terrorism. We must do so, in my opinion, by closing the financial channels and cutting off the sources of funding that sustain terrorism and terrorist organisations.
The second line of action is protection. We are working towards enabling citizens to enjoy a basic, fundamental right, which is the right to live in safety, the right to live our daily lives without fear. By the end of this year we shall be ready to put forward a European programme to improve the protection of critical infrastructure. It will be a complicated project that will require a great deal of research into security technology, which is why we are promoting a thorough dialogue between the public and private sectors, as clearly both are involved in a project that aims at ensuring that the infrastructure supporting people’s daily lives is more secure than it is today.
We must also put in place an effective reaction capability and increasingly promote effective cooperation between the investigating authorities and the intelligence community. Our objective is to try to create a genuine European network aimed at developing the principle of availability, a decisive factor in encouraging the exchange of information, which – where it is available – can sometimes be vital in preventing a terrorist attack.
That is one of the many tasks that, in my view, are very important, on the path towards establishing that mutual trust among the Member States that we are trying to achieve. The European arrest warrant has been approved, and it has turned out to be a successful experiment, as shown by the recent events in July. The next task will be the European evidence warrant, another important means of improving mutual trust among the Member States’ authorities. Precisely on the subject of mutual trust, we are trying out an operational capability for cooperation that does not depend on legislation but on the will of the Member States’ authorities – above all on the political will of the Member States – to work together. Wherever possible, we are aiming at less legislation and more operational cooperation measures.
We never tire of repeating – as I have done several times here in Parliament – that in thinking about and working at improving security we have to maintain a firm, practical balance between investigation requirements – the right to investigate and to repress very serious crimes – on the one hand, and other fundamental rights on the other. I shall clarify straight away why I say ‘other’ rights: I believe that the right to security and, hence, the right to life, the right that we all have to walk around our cities without fear, is a pillar on which our fundamental rights rest. It is one of the elements that must never be absent from a strategy that balances protection, prevention and safeguards.
In short, we have to know how to balance both investigative activities and the defence or protection of the right that we all have to privacy. That is an essential point that we shall, of course, take into account when we set out our proposals.
We shall put forward a proposal for a directive on the retention of telecommunications and Internet data, and in October we shall put forward a proposal that is perhaps even more politically significant: the first structured proposal on data protection in the so-called third pillar, that is to say in the area of cooperation among police and investigation forces. The latter proposal could, for the first time in Europe, set up a truly European institutional framework to safeguard people’s privacy; as you know, such a framework does not yet exist.
We shall debate the content of proposals to retain personal data. Above all, amongst other safeguards, there will be a clear guarantee that data can be used only for a certain period of time after being gathered, only for specific purposes, and only under the control and supervision of free and independent authorities, particularly the investigating judicial authorities. One need only remember that there are currently 25 different bodies of law on this subject in Europe: there are Member States that keep data for up to several years, whereas others do not make the same data available to investigators because they destroy them straight away. Lastly, as Mr Clarke has said, there are even situations where one company retains and holds telephone usage data on its customers and another company does not.
We must all understand, therefore, that only the harmonisation of a European framework can make us stronger even in this extremely sensitive area. We have to be aware that we are fighting against time: security cannot wait for us and we cannot afford to give those faceless people who want to attack us any more time. Understanding is needed, but so is determination.
The European institutions, this Europe of ours, which has just endured the referendum crisis, has been dealt a further blow, an attack aimed at the very heart of our cities. We are very well aware of how important our response is now and how much an effective, well-balanced response will help the future of the European project and, above all, our citizens. That is why I agree that we urgently need to make a decision, as Mr Clarke said. However, I also consider it essential that Parliament should, by right, play a leading role in this undertaking at this time, more than on any other occasion, and that it should be fully involved in an institutional process that allows for as much dialogue and sharing of responsibilities as possible, especially through initiatives adopted in accordance with the Treaty.
In conclusion, we must demonstrate our common good will: Europe and its Institutions – this Parliament, the Council and the Commission. It is not just a matter of our common destiny; we must also make Europe take the political lead, which means giving our citizens a response.
.  Mr President, Mr President-in-Office of the Council, ladies and gentlemen, we cannot regard the despicable terrorist attacks in London on 7 July as anything other than yet another assault on our Western civilisation and on our shared ideals of democracy, human rights, freedom and peace. On behalf, then, of the Group of the European People’s Party (Christian Democrats) and European Democrats, I would like to express to you, in your capacity as the British President-in-Office of the Council, our sympathy with the victims and also our profound sense of solidarity. When the news reached us in the Conference of Presidents, where we were at the time, we were deeply impressed by the way the people of London responded with wise and calm determination and got back to something like normal life. If terrorism is to be denied any chance of destroying our Western civilisation, that is what we need, and for that I pay tribute to the people of London.
The terrorist attacks on London are the latest in a series of appalling events – New York and Washington, Bali, Casablanca, Istanbul, Madrid on 11 March 2004, Beslan a year ago, as well as others. Today’s debate must, as it is intended to do, make clear that we will be unstinting in our efforts to wage war on terrorism with words and deeds and with the utmost determination.
Although the European Parliament, the Commission and the Member States have recently moved closer to a common approach to combating terrorism, the problem is that many of the measures adopted have not been properly transposed into the laws of individual Member States or have not been implemented by these within the time limits specified. I therefore urge the Commission and the Presidency of the Council to do everything possible to ameliorate that state of affairs. It was as long ago as 2001 that the European Parliament defined what role the European Union should play in the war on terrorism. Mr Watson, who was at the time the Chairman of the relevant committee, drafted that report, as he did the 2002 reports on the European arrest warrant and the common concept of terrorism. It was on 7 June, only a few weeks ago, that we adopted a very comprehensive package of eight reports on anti-terrorism.
We know – and both the President-in-Office of the Council and the Commissioner said so in their speeches – that Europe must act as one in combating terrorism from within and without. That does of course mean that the Member States must work closely together, but also, and especially, that there must be action on the part of the institutions of the European Community.
The war on terrorism is above all else an intellectual and political struggle, for the object of terrorism is to destroy the free social order under which we live; it is for that reason that it cannot coexist with democracy. If democracy is to fight back against terrorist attacks, that requires no more and no less than that we avail ourselves of all the legal means available. I am profoundly convinced that the war on terrorism can be won only if we wage it within the bounds set by our democracy and by the rule of law, not least international law. It follows that there must be no lawless areas when it comes to combating terrorism, but what that also means is that we must now regard it as our common task to guarantee the security of our citizens wherever we can.
In the aftermath of the Second World War, through the process of European integration, the European Union was very successful in bringing people prosperity. One of the core tasks of this European Union of ours is now, by means of common action, to bring them more security. The more we – by which I mean you, the British Presidency of the Council, the Commission, all of us together – succeed in guaranteeing that the public are kept safe from terrorism and criminal activity, the more the European Union will, in turn, be accepted. Let us all, then, take action on a truly common basis.
What I have to say to the Islamic world is that terrorism, in the minds of those who spread it and engage in it, is often associated with, and justified by, religion. To justify it in those terms is to pervert Islam. Over recent years, I have visited something like twenty Islamic states, most of whose people, along with their governments, want peace rather than a clash of civilisations. So can we please never fall into the error of identifying terrorism justified in Islamic terms with Islam as a whole? We want, instead, to work together with Islamic states, in peace and as partners.
It is now our common task to do something real and tangible. My colleague Mr Mayor Oreja, our coordinator Mrs Klamt, and Mr Kirkhope, will have more to say about that, and it will be very practical. What matters now is that we should not content ourselves with words, but do what has to be done, with Parliament, the Commission and the Council acting together. In so doing, we have to make it clear that we are willing to engage in dialogue with all those who seek to hammer out the issues peaceably, but we will wage war on those who do not seek peace. There must be no doubt as to our determination, and so I hope that our common cause against terrorism – which, Mr President-in-Office, is yours, the Commission’s and our own – will meet with success.
.  Mr President, ladies and gentlemen, listening to the speeches by Mr Clarke and Commissioner Frattini gives one the impression of having been transported ten years back into the past. Ten years ago, in this House, we were having the same debates. Mr Clarke is of course right; it is of course the case that the European public regards the European Union as very definitely competent to address such issues as the combating of criminal activity, terrorism and the trade in people and drugs. Every Eurobarometer survey shows what the public think the EU ought to be doing, and high up the list are the effective combating of criminal activity, protection against the threats presented by terrorism and by trafficking in human beings. Mr Clarke says, and he is right to do so, that we need to work together more, and I will quote him verbatim: ‘in our globalised world, no single nation can tackle these problems alone’. How very true that is; it is for that reason that we need more cooperation, which must be founded on mutual trust.
Listening to Commissioner Frattini, though, we learn that it is this same mutual trust that is absent, and that, if the Member States work together, their 25 different legal systems mean that they do not trust one another, for one country will store data for five years and another will get rid of it at once. What remains unchanged over ten years is that the EU Commissioner responsible for these matters declares that the European institutions need more powers and responsibilities, while all the governments, including your own, say that everything is just fine as it is, in the third pillar. Until such time as we resolve this contradiction, we can hold as many debates in this House as we like, but we will not achieve a greater degree of efficiency. That is what we in this House must spell out to both the Council and the Commission. You, in both of these institutions, must get a move on!
Time is pressing upon us. Having delivered what you, Mr Clarke, rightly described as a wake-up call in the referenda, the public want us to combat terrorism and crime in an efficient manner. There are things that they want us to take seriously. One is the idea that there is a European identity, the result of which might well be common and effective European policies. In Germany, Italy, Luxembourg, Portugal and Finland, nobody saw the London bombings as merely attacks on London; they felt them as attacks on all of us, on every single citizen of Europe. What is apparent, then, to me from what is going on politically is that there is a system of values that matters to all the people of Europe and that they want to join together in defending. What that means, then, is that a values-oriented basis for this European Union of ours has been in place for some time, and so the EU can certainly be entrusted with the defence of these values.
That is an important point, and in two respects: on the one hand – and this is where I am 100% behind Mr Clarke – that we must not be squeamish. I realise that that is a rather sloppy use of language. Those, be they terrorists or criminals, who threaten our values, have no inhibitions; they have no respect for fundamental civil liberties. It follows that we have to answer them in the same clear terms: on those who resort to violence, terror and criminal acts the hand of the forces of security and public order must come down hard. There is no other way.
Another measure of a democracy’s strength, though, is that it is able, at the same time, to show itself tough and also to guarantee its upright and law-abiding citizens their fundamental civil rights. You mentioned the principle of proportionality, and that is the solution to this problem; rigour on the one hand, and guaranteed fundamental civil rights on the other. It is a solution we must achieve, but we will manage that only if EU institutions on the one hand and national institutions on the other trust each other and cooperate with one another.
The last thing I have to say has to do with the question of how we deal with fundamentalists. No matter what sort of fundamentalism we are talking about, there is no room for it in Europe’s civil society. What has to be said about Islamic fundamentalism is that no Christian society will succeed in isolating Islamic fundamentalists; that is the particular task of moderate Islamic societies that tend towards democracy, and one particular place where such a society is to be found is Turkey. It is in Turkey that an Islamic government is engaged in establishing our western values on firm foundations; it was at that government that the attacks in Istanbul – to which Mr Poettering referred – were aimed. We should not, then deny access to the road to Europe to governments like that – Turkey’s in particular – or to a society like that, for if it turns out to be possible for our values to put down roots in an Islamic society, it demolishes the Islamists’ thesis that such a thing is impossible. That, too, is part of the active war on terrorism.
. Mr President, no civilised person could excuse the indiscriminate barbarity which claimed the lives of 52 innocent civilians in London on the morning of 7 July, a city which had only the previous day celebrated the plurality, diversity and tolerance which had won the admiration of the International Olympic Committee and helped award it the 2012 Olympic Games.
Following the terror attacks in Istanbul and Madrid, nobody can deny that terrorism today is a serious challenge for Europe. My Group welcomes the commitment of the UK Presidency and of the Commission to improve policies to strengthen security across the European Union. We are concerned, however, that these policies should be measured, proportionate and value-driven. We do not agree with the President-in-Office when he said in London that the human rights of the victims were more important than the human rights of the terrorists. Human rights are indivisible; freedom and security are not alternatives: they go hand in hand, one enabling the other. As Thomas Paine warned: 'He who would make his own liberty secure must guard even his enemy from oppression; for if he violates this duty, he establishes a precedent that will reach to himself'.
Much as the public may dislike it, suspected terrorists have rights. They have the right to a fair trial. They have the right to be interrogated, not tortured, by the police. They have the right to legal counsel and to representation in a court of law. And, if convicted, they have the right to be imprisoned in a European jail.
There should be no exception for third-country nationals. There is a worrying tendency in Member States to deport people considered to be threatening public order, national security or the rule of law, to countries where they may face torture or worse. It is deeply troubling when the tools of justice and public order themselves violate the European Charter of Human Rights and well-defined international standards. To suspend those values and invoke a form of summary justice would, in the words of the lawyer Cherie Booth 'cheapen our right to call ourselves a civilised society'.
The language of the war on terror leads too easily to the justice of Wyatt Earp and 'High Noon', a point illustrated by the tragic death of Brazilian Jean Charles de Menezes at the hands of the UK authorities on 22 July.
Governments have been all too eager to exploit the fear factor in this matter. In Italy, stop-and-search powers have been given to the armed forces. In Germany, police surveillance in public places has been stepped up. In France, CCTV cameras cover the public transport system. Any of these measures in themselves may be justifiable but, in a climate of fear without proper democratic oversight and control, they foster insecurity. No wonder that faith-hate crime has risen across the European Union and many Muslims feel they are being criminalised.
It would be particularly ill fitting for those of us who were teenagers in democracies in the 1960s – sometimes called the 'freedom generation' – to deny our children the standards of justice for which our colleagues from central, eastern and parts of southern Europe fought so bravely.
Liberals and Democrats agree with the UK Presidency that anti-terrorism measures need to be implemented fully and rapidly. Why are 7 of 24 instruments considered by Justice and Home Affairs ministers on 24 May still not implemented in all Member States? Why are six unratified EU conventions still occupying ministerial time, when framework decisions could be more easily implemented and enforced? Why have Europol and Eurojust not been given the capacity to operate? Why has the EU's antiterrorism coordinator not been allowed the cooperation he deserves from national capitals?
The Council sometimes laments Parliament's objections to security measures that it wants to introduce. But the European Parliament would feel far more comfortable in agreeing to urgent measures if it was satisfied that the Council was operating in the normal framework of democracy. A framework decision on data protection to accompany data retention measures, for example, would overcome the understandable fears of many colleagues that rights are being eroded. A commitment to legislation in the first pillar, with transparent policy-making and guaranteed rights, would enhance the moral standing of Europe's response to terror. A serious commitment to sharing criminal intelligence information – perhaps the biggest challenge – would be welcomed and supported by this House.
The nub of our dilemma is that the State is the main protector of both our security and our liberty. If the European Union is to provide security against supranational threats, it must guarantee liberty supranationally too.
President-in-Office, Commissioner, if you are prepared to work with Parliament in that kind of dialogue, you will have the full support of Liberals and Democrats in this serious issue of tackling terror.
. Mr President, one of the things that I noticed in the presentation from Council was that we were not only talking about terrorism but also organised crime. I think that is extremely important when we are looking at some of the measures which are before us. Because, if what we are saying is that the activities of what we acknowledge is a handful of people really have the power to sway and transform civil liberties within the European Union, then part of the battle that we always ascribe to terrorists has already been won. I think that is an extremely worrying factor.
My Group would thoroughly agree with what Mr Watson has said to the effect that human rights are universal. They are not divisible, they are not negotiable and they are not applicable only to certain groups. We know from our own experience in the United Kingdom, when we were dealing with terrorism from the IRA years ago, that we could often see that convictions took priority over evidence and over correct police procedure. That is something we need to be aware of and bear in mind.
I am more than slightly concerned when I hear the Minister talking about the need to re-evaluate the European Convention on Human Rights. The debate in the United Kingdom and elsewhere is already starting to refer to an 'inconvenient' Article 3, which is the one that deals with inhumane and degrading treatment and which cannot be derogated from. In the United Kingdom, we have already derogated from Article 5.
I agree that we need to build on the European Convention, we do not need to dismantle it and we do not need to 'nuance' it so that it catches those that at the moment we are choosing not to support because, when we look at the history of certain of those terrorist groups, they have been supported in the past by certain of our governments.
We also need to be wary of creating a feeling amongst people that everyone is a potential terrorist or criminal. We need a strong civil society, as Commissioner Frattini pointed out, one which is democratic, in which people feel they can participate and are not excluded on the basis of their race or religion.
My Group is concerned about the publication of the code of conduct for not-for-profit organisations and would be interested to know what the basis is for putting that within a context of terrorism and criminality. People involved in not-for-profit are often some of the most active and constructive citizens that we have. This feeling of suspicion is something which also feeds radicalisation and fundamentalism, which can be based on race as well as religion. We look forward to further moves dealing with race hatred and xenophobia within the European Union. We would also be interested to see what the foreign policy link is going to be in this discussion on radicalisation.
Much of what we are hearing this morning is based on the concept of a benevolent state. We want to know where the safeguards are going to be, what the political oversight is going to be, how that is going to involve the European Parliament and our national parliaments and what redress is available for those who find themselves caught up and on lists that they should never have been on in the first place.
.  Mr President, none of us here underestimate the seriousness of the terrorist threat, none of us have forgotten or dismissed the terrifying and quite horrifying images from New York, Bali, Casablanca, Madrid, London or Sharm-el-Sheikh. We are all aware of the need to strengthen police and judicial cooperation to destroy these criminal networks. We – the Commission, the Council and Parliament, including, of course, our group – can agree on all of these points. This consensus breaks down where the tightening up of security and the erosion of civil liberties start. I will return to that in a moment. I would add that we also disagree with this kind of excessively common Western conscience that prevents us from seeing the terrible flaws in our own systems. I want to say a few words about that. Finally, we cannot follow those who refuse to consider seriously the roots of the menace we are fighting.
I will start with the tightening up of security and the erosion of civil liberties. In the name of the fight against terrorism, it seems that anything goes. We were given a new illustration of this danger following the tragedy in London. The shoot to kill policy recommended by the International Association of Chiefs of Police and adopted by certain Member States led to the worst case scenario this summer: the death of an innocent person. We think that this method has no place in a state under the rule of law, whatever the circumstances. The end does not justify the means. That is why the concept of a war on terror seems to us to be so dangerous.
It is in this context that we will examine very attentively the content of the new draft directive on data retention. Parliament’s position on this matter was clear, and it must be respected. Europe’s motto must not become, , ‘supervise, suspect, suppress’. My colleague Mr Catania will discuss this point further during the debate.
Next, I referred to the endless references to our values and to Western values. This leads, whether we intend it or not, to endorsing the idea that the world is divided into ‘them’ and ‘us’, with ‘us’ being the reference point and ‘them’ being the source of the problems. All of us here can still remember Mr Berlusconi’s appalling remarks following the attack on the World Trade Center. We should, he said, be conscious of the superiority of our civilisation. Commissioner Frattini has just used rather different language, and that is all to the good, because Western-centrism makes us blind to the injustice, oppression and humiliation spread throughout the world in the name of the West, from Jenin to Abu Ghraib or Fallujah, or from Grozny to Guantanamo Bay. Then, suddenly, this blindness comes back to hit us like a boomerang.
This leads me to our third point of disagreement, in particular with the UK Presidency, which is refusing to listen to anyone who stresses the truth, even though it is becoming more and more obvious, namely that the war in Iraq, officially justified in the name of the war on terrorism, is, in reality, producing a continual stream of terrorists. Even the Royal Institute for International Affairs itself, for pointing this out very clearly, was taken to task in no uncertain terms by Mr Jack Straw, who said: ‘the time for excuses for terrorism is over’. If condemning this war equates to making excuses for terrorists, then Mr Straw should remember that he encounters such accomplices of terrorism in the very heart of the Council. For example, his new Spanish counterpart, Mr Moratinos, who is well acquainted with the Middle East, declared after the Madrid attacks, and I quote, ‘the strategy pursued by the American administration and other Western countries has failed in a devastating way.’ Mr Prodi himself, who has become more perceptive since he left the Commission, told the newspaper last year, with regard to the conflict in Iraq, that, and I quote, ‘terrorism, which should have been stopped by this war, is infinitely more powerful today.’
These are the issues - respect for freedom, dialogue between cultures, and rejection of the war - that we must be able to discuss openly and from which we must draw the right conclusions. Then the just fight against terrorism will unite us all and will take a huge step forward.
. Mr President, there is a long-established principle in the European Union, established, in fact, by Jean Monnet himself, of the beneficial crisis: whenever something is going badly wrong, whenever national governments are concerned as to what to do, when the public are deeply fearful, then the answer, of course, is more integration and more central control within the European Union.
I have been watching this debate ever since the appalling attacks in New York four years ago, and that is what people in the European Union have tried to do at every attempt. It is perfectly clear that is what Mr Clarke and the UK Presidency intend to do.
Of course, I understand clearly the argument that telephone communication information can help us to track down people. But Mr Clarke said that we should share this information provided that there was a clear legal basis upon which to operate. What clear legal basis is there inside this European Union? There are no rules in the European Union; it does as it wishes. It would be a terrible mistake to entrust this organisation with that amount of information.
We should be moving forward together by cooperating, but of course that is not the approach, is it? No, we cannot have Interpol; we cannot have normal extradition treaties between Member States! We have to have Europol; we have to have the fatally flawed European arrest warrant. At every stage, cooperation between nation states goes out of the window and central control from the European Union comes in.
I was flabbergasted to hear you say, Mr Clarke, that this is not a sterile debate about principles. I would have thought that at this, of all times, we ought to take a step back and have a real think about good principles. In the case of the United Kingdom, is it worth us losing the presumption of innocence before guilt? Is it worth us losing our right to trial by jury? Is it worth us losing habeas corpus, our basic protection against the police state? Is it worth us losing all of these things in the name of the war on terror and in the name of pushing yet more of our law-making ability towards the European Union?
I would say that it is not, and, in practical terms, none of what you are proposing will work – remember that the Madrid bombers and the New York bombers all had valid I.D. I am sorry, Mr Schulz, but there is no such thing as a 'European identity'. We should be dealing with this at a nation state level and cooperating together, rather than thinking that the European Union can solve any of this. It will not.
. Mr President, I would like to thank the President-in-Office, Mr Clarke, and Commissioner Frattini for their speeches today. I would also like to have put on the record of this House my absolute horror and condemnation of all terrorist acts, speaking as somebody who comes from the island of Ireland and who understands the effects and impact of terrorism, the way that it can undermine not only that very basic human right, the right to life, but can also undermine the power of the State, the power of the institutions and the right of good and free-thinking people to undertake opposition to political movements and go about their daily lives.
We can all point to individual examples and different times when terrorist acts have so horrified us that we have wanted to respond according to the old biblical rule of an eye for an eye, and a tooth for a tooth. We have been very lucky in a lot of ways in that, at those times of crisis, many of our leaders have been able to stay calm and wait for the intelligence information to come through before responding to the threat.
In this debate today, we must likewise remain calm and not give in to the narrow jingoism that some people encourage, but rather focus on creating a better European Union, that European Union which is made up of a Europe of nation states, where those nation states with their own democratically-elected governments determine and decide what they will cooperate in, what they will do and whether they will have laws, directives, framework agreements or merely bilateral agreements. That is the essence of the way democratic control should work in the area of liberty and security.
Because, when we look through the history books of the 20th century and of the 21st century, terrorism and its impact – and the human devastation it causes – are as great today as at the start of the 20th century. But, likewise, the same mistakes that were made by governments at the start of the 20th century seem to be repeated today at the start of the 21st century.
When we hear talk about utilising jurisprudence in the work that is being done with regard to the European Convention on Human Rights and building on that, of course we should all be heartened to hear that our laws and our policies will be guided by those principles. But at the same time, the actions that we see after those words sometimes appear to undermine those very basic core tenets contained in the European Convention on Human Rights. Too often when we bring in special laws and new laws in response to these kinds of emergencies or situations, they stay on our books after the emergency has passed and can be utilised again and again.
Of course we must have cooperation. Of course we must give the tools to our security services to ensure that they are able not only to prevent terrorism, but also to capture the perpetrators of terrorism, those who finance terrorism and those who are involved in other forms of criminality, whether it be drug-trafficking, money-laundering or people-trafficking. We have seen the horrors of people dying inside container trucks in ports around Europe. We have seen the horrors of people dying in boats trying to come into Europe because of the abuse of their human rights by people-traffickers. Let me hasten to add that I am not one of those people who say that all governments are wrong and all opposition groups or all non-governmental groups are right. There is a balance to be struck between the rights of the individual and the rights of the common good.
We must become the heralds of a new world, a world that recognises those fundamental and basic rights of freedom, the right to life, the right to liberty, the right to security. With all of those rights comes a responsibility. We enter into a social contract with our governments. We abdicate some of our own individual rights and freedoms in the interests of the common good to make sure that our world, our countries, our towns are better and safer places. But, in giving away those individual rights and freedoms, we also expect the same responsibility on the part of those in power. We expect the same responsibility on the part of those who run our security forces not to abuse that right and not to abuse the tasks that we have given them. The common good that the authority of the State serves is only as strong as the certainty in the minds of its citizens that their rights are protected and their responsibilities are clear.
Mr President, Jihad networks are operating across Europe, and in mosques, a holy war is being waged against our European open society. Following the cowardly attacks in London, it should be clear to everyone that it is time, now more than ever, for tough and comprehensive measures against the Trojan horse that Islamic extremism represents in our society. I am therefore right behind a number of recent proposals and declarations that have been made in the wake of the events in London. For example, the French Home Affairs Minister, Mr Sarkozy, is quite right to propose the introduction of much stricter controls on mosques. Equally, Mr Beckstein, the CSU Home Affairs Minister of Bavaria, is quite right in stating, and I quote: ‘we have to know what happens in every mosque and we must be present and gather intelligence where extremist ideas are being preached’.
Accordingly, the British Government will deport those who call for holy war, who incite violence and who gloss over acts of terror. It is at last taking action, and the other Member States would do well to follow in Britain’s footsteps.
To return to the title and content of the declarations, I should like to make it clear at this point that the stricter controls of mosques do in no way entail a violation of the freedom of religion. When John Howard, Australia’s Prime Minister, said a few days ago that he is in favour of an infiltration of Islamic schools and mosques, he also made it clear in the same breath that his government does in no way want to interfere in the freedom of religion. He did formulate the obvious message that his government has the right to know what sections of the Islamic community support, or incite, violence.
Indeed, that and that alone lies at the heart of the matter. Our open society is entitled to defend itself against its enemies. Freedom of religion can never be a licence for undermining our European society on European soil. In that sense, I should like to praise the courage of the Czech President, Mr Klaus, who is the only Head of State or Government who dares establish the link between Islamic bombings on the one hand and, on the other, the multiculturalism by which our own values are diluted to the extent where they no longer exist.
We as Europeans must therefore put an end to lax immigration policy that allows the annual influx of 10 000 people who refuse to adapt to our laws, our standards and our values. When a country like Spain amnesties 700 000 illegal aliens in one fell swoop, then that is a recipe for lawlessness and encourages new waves of illegal immigration.
It is high time we revisited a number of international treaties and assessed to what extent they need adapting to today’s requirements. The Geneva Refugee Convention springs to mind, that dates back to 1952, right in the middle of the cold war, a time in which we were faced with Europeans wanting to escape Communist dictatorships. The same applies to the European Convention on Human Rights, which should be revised as a matter of urgency. The intention is not to question the basic ideas of these conventions, only to ensure that they are no longer used by ill-intentioned people.
Mr President, I would like to thank the United Kingdom Presidency for coming here to make this important statement.
Terrorists constantly seek to undermine our way of life, believing that we are weak and lack the strength to defend our democratic values, and we must always prove them wrong. But it is vital that we prove the terrorists wrong by our actions, not just our words. In this respect, is there not a salutary lesson to those of us who debate and legislate here? We need to review the delicate balance of civil rights, – and I agree with that – but it is very important that those who go about their normal lives – their normal, innocent and lawful lives – should be protected.
I deprecate the sanctimonious twaddle of Mr Watson, representing the Liberals. Of course each terrorist deserves justice; justice has to determine innocence and guilt. But I believe that we have to understand that the nature of justice, as it is meted out to terrorists, and the standard of justice that is available to protect the innocent, must be of a different level. I hope he understands that; hopefully, this House believes that – I and my colleagues certainly do.
On the actions that we need to take, it is of paramount importance that the law enforcement authorities be given the tools necessary to defend us, without being hamstrung by too much bureaucracy. Flexibility and adaptability are vital in the face of mutating threats. The terror threat is not new, nor does it recur in the same way each time. Over the last three decades, we have seen Black September, the IRA, the Red Brigades, ETA, Bader Meinhof, animal liberationists, bombs on the Paris Metro, American Embassy bombings in Africa, then the attacks in New York and Washington in 2001, Madrid in March 2004 and, of course, in London in July this year. Those are just some of them, there are others. We have seen some successes, as targeted measures against some of these organisations have brought results. Only recently, several members of ETA were arrested on the basis of a joint operation between French and Spanish authorities.
When I hear remarks like those from UKIP, it worries me. Yes, some of us argue against harmonisation, but we also argue for cooperation between law enforcement authorities. Without that, in an international setting, we cannot detain some of the worst criminal elements that go around the world. I was proud to be the rapporteur for this House on joint investigation teams, as I know the Presidency-in-Office is aware, in 2001. They are a good example of targeted, effective, cooperative effort across the EU, without excessive bureaucracy, and we must be prepared to develop this level of cooperation, particularly now that we have the advantages of technology.
President-in-Office, you mentioned the issue of data retention. Since the advent of DNA testing and mobile communications of a world nature, we have available to us tools for good and for bad. They can be used by criminals as well as to the advantage of a great number of people who want to pursue their business and private interests. We must make sure that where criminality is involved, we use the new technologies to the greatest advantage.
One of my last jobs in the Home Office in the 1990s was to set up the Criminal Cases Review Commission. Prior to that, I and colleagues had the onerous task of determining whether a case should be referred back to the High Court because of an alleged miscarriage of justice. It was an onerous task, but one which I was prepared to undertake whilst I had the powers to do it. I did refer cases back where I believed people might be innocent, where new technology – DNA particularly – was coming in to give extra evidence.
We should always remember that in the modern circumstances criminality does not stand still either. We may have the technology now, and we must use it because if we do not use it, with the proper safeguards, then the criminal element will be ahead of us in that game, as they have been ahead of us in violence, in their lack of respect for democracy and in actions which are completely abhorrent and unacceptable – or should be – to all of us in this House.
Thank you for coming, President-in-Office. We will support you.
I am particularly pleased to be able to participate in this debate under the key words of protecting order and security on the one hand, and providing guarantees aimed at protecting civil liberties and personal integrity on the other. No one disputes the fact that peace in Europe depends essentially on effective coordination of security resources and cooperation among the Member States. However, it does not depend only on this. Mr Pöttering, Chairman of the Group of the European People’s Party (Christian Democrats) and European Democrats [PPE-DE Group], was right when he said that terrorism was of an intellectual nature. Yes, terrorism is of an intellectual nature.
However, have we considered that the roots of terrorism are within us European citizens too? Have we considered that every instance of exclusion engenders hatred? Have we considered that the sense of being alien, the loss of national identity or the sense that one’s religious identity is under threat create a void that fundamentalist brainwashing can seep into and invade? Have we considered that the roots of terrorism also lie lurking in insincere or empty political rhetoric? And if we have considered these things, then let us speak out with a big exclamation mark! There is work to be done, so let us take stock of the tasks facing us.
If terrorism is of an intellectual nature, then we must get to know each other’s culture, and this duty of learning applies in both directions. Those who are perhaps seeking to make a new home for themselves in Europe must get acquainted with Europe. The citizens of Europe must familiarise themselves with the world beyond Europe, with its culture, its religion, its troubles, its history and its aspirations. Irrespective of prejudices, we must coexist with the world beyond Europe, and children must learn what that world is like through stories, youngsters through school and adults through the Culture 2000 media programmes.
I am glad that this debate has laid emphasis on cooperation with religious communities, and I welcome the words of Commissioner Frattini. Commissioner, You established the Conciliation Committee responsible for consulting with religious communities. I merely ask you to conduct this dialogue not only with European Christian communities, but also to involve representatives of Muslim communities and put their desire for and love of peace to use in an effort to mitigate the intellectual roots of terrorism. Fellow parliamentarians, security and freedom have been the key words in this debate. We Hungarians know, we have learned from experience, that being free is the same as not being afraid. I would like to thank the British Presidency for making a life without fear the focus of their Presidency.
Mr President, Mr Clarke, Mr Frattini, you have just reminded us of the need to respond to the threat of terrorism whilst, of course, still protecting citizens’ rights, and, whatever our conceptions of Europe, I think that the time has come, in the next four months, to show that the executive and the legislature will move forward together, and will not go down any other route.
I would like to apply this perspective to the very idea of the citizen and to the ambitious legislative programme that you have presented. Indeed, allow me a slight digression. A French philosopher, Jean-Jacques Rousseau, said something painfully applicable to today. In the modern constitutional state, he said, a citizen is any person who, whilst being subject to the law, can at the same time consider himself to be the author of that law; subject to, but also author of the law, be it only through his elected representatives.
Is this true for European citizens in these painful and historic times, and indeed we cannot forget the courage of your people, of your fellow citizens, Mr Clarke, nor of course the direction taken by your government’s response? Do the citizens consider themselves to be both subject to and the authors of this law? Is it true for us, as Members of Parliament, when we are presented with texts on which we have to vote within imposed deadlines, of course, and when we adopt amendments that will not even feature in the ministers’ files during their deliberations? This really has to stop. I have my doubts and I cannot help but regret the lack of an adequate response from the Council to the recommendations put to it at its meeting in The Hague and during the assessment of the Tampere Programme. You will therefore not be surprised, however willing you are to do everything necessary to progress, to see Parliament insisting so forcefully that its deliberations must be taken seriously and its prerogatives respected, particularly when the Treaty itself recognises the need for codecision.
With regard to the protection of data and of citizens’ safety, which are of concern to all of us, it is a matter of implementing the provisions both of the Treaty establishing the European Community and of the Treaty on European Union. Therefore, in conclusion, can we expect the Presidency to take true account of the European Parliament’s position and make a commitment, as soon as it wants and in a very short timeframe, to serious negotiations? Finally, I would like to say to the High Commissioner that the Commission has stated that it is prepared to respond to Parliament’s expectations, and it is in the process of preparing appropriate proposals that arouse our interest and justify our expectations.
Mr President, we are seeing a growing and very worrying number of situations worldwide in which states are using the argument of the fight against terrorism as the basis for a policy of repression of other non-terrorist groups, or to violate the most fundamental rights of people assumed to be terrorists. There are plenty of examples, in Pakistan, China, Morocco, Saudi Arabia, Tunisia, Yemen, Kenya and many other countries besides, and often the defenders of human rights, as the United Nations’ Special Representative, Mrs Jilani, pointed out, are among the first victims of the fight against terrorism.
In Tunisia, for example, the government adopted an anti-terrorism law in 2003, a law that claims to support international efforts in the fight against terrorism, but that in fact attacks the basic rights of citizens, peaceful activities of civil society, trade unions and political parties. With regard to the United States, we are aware of the violations committed in Guantanamo Bay and Abu Ghraib, where hundreds of non-American nationals are detained indefinitely, without being subject to legal proceedings and with no likelihood of a trial. Nor can we ignore the very serious accusations made, particularly against the United States, by international NGOs such as Amnesty International, according to which a number of individuals arrested as part of the war on terrorism are being detained in unknown locations. These accusations are backed up by official reports discussing the situation of ghost prisoners, held secretly in prisons and transferred from one place to another to hide them from the attention of the International Committee of the Red Cross.
No less serious are the accusations made by NGOs such as Human Rights Watch against countries within the European Union  the Netherlands, the United Kingdom, Germany, Austria and Sweden  who do not hesitate to return alleged terrorists to countries such as Syria, Egypt or Uzbekistan, where the risk that they will be tortured or mistreated is very high. Such practices are contrary to international rules on respect for human rights, particularly the non-refoulement principle. The Member States of the EU, as we have seen, are not to be outdone.
We cannot fail to be concerned, too, by a draft Commission recommendation to the Member States relating, Mr Frattini, to not-for-profit organisations, which states in its introduction that there is evidence that not-for-profit organisations have been used to fund terrorism and other criminal activities. A generalisation of that kind, such a lack of nuance in a Commission document, is particularly unforgivable and concerning.
– Mr President, ladies and gentlemen, we agree on the fact that terrorism is the enemy of humankind, and we are concerned that after the London attacks the matter is back on this Parliament’s agenda, partly because in June it had been discussed in a number of reports and also in connection with the subject of data protection.
The fight against terrorism must not be associated with the fight against illegal immigration or with asylum policies, as it has been by Mr Clarke today. Drawing such a parallel is specious and, at a pedagogical level, dangerous: does anybody seriously think that terrorists arrive in Europe on board makeshift boats? In my opinion, victims should not be turned into killers: migrants are the weak link in a system that sustains terrorism, but they are certainly not the cause of terrorism.
Moreover, if the extent of tragedies can also be measured by the number of deaths, then terrorism should not even be considered a priority for the European Union: the real tragedy in Europe is the number of migrants who drown in the Mediterranean Sea because of our laws and practices that turn them away. The number of those who go to their graves in the Mediterranean is a thousand times greater than the number of deaths caused by terrorist attacks!
A serious omission hangs over this debate: Mr Clarke and Mr Frattini represent the two European countries that have most contributed to the war and the military occupation of Iraq. Their analysis is wrong if they do not see the relationship between the war and terrorism. Their analysis is wrong if they do not see that the war and terrorism fuel each other, just as Islamophobia and Islamic fundamentalism fuel each other. The phenomenon can be seen not only in Iraq. According to a study recently published by a UN agency, over the last three years, that is since the military occupation started, opium production in Afghanistan has grown exponentially: the drug is the main source of funding for the terrorist organisations.
Terrorism will not be beaten by war or even by this obsession with security, so proposing an Orwellian system of surveillance of Europe’s citizens is unacceptable. Data protection is a means of making security prevail over freedom and justice. Stefano Rodotà, a respected lawyer, has stated that data protection is like torture for the third millennium: the aim of both is to extract information. I fully agree with that view and that statement. Furthermore, it has not yet been shown that data protection helps to defeat terrorism, nor do I believe that the two examples that the UK Presidency put forward in the Committee on Civil Liberties, Justice and Home Affairs are sufficient.
Finally, I believe that certain initiatives require the consent of Europe’s citizens and that it will not be easy to build a consensus on this issue. I do not think that the European Union should try to get out of its crisis by using this distortion of security.
The European Union will only succeed in becoming a strong and institutionally credible political force if there is popular consent for its model of society, and I believe that that is the lesson to be learnt from the French and Dutch referenda.
– Mr President, ladies and gentlemen, it is true that terrorism cannot be fought by means of war, but it cannot be fought either by philosophising about rights and safeguards, as several speakers in this debate have done: we all know that the enemy is among us.
It is rather pointless and also specious, then, for a certain respected speaker to come and tell us that he has visited the so-called moderate Islamic states and found good people who do not want war or terrorism. Well, I suggest he pays them a quick visit, for instance, at a different level, on a different issue, one associated with culture, the considerable cultural difference that exists between them and us. He could go to Tunis, for instance, where a poor Italian mother had to take refuge in the Italian Embassy to protect herself and her young child’s right to return to Italy, as she was being pursued by the courts of that country, because in Islamic countries, even moderate ones, when a ruling has to be made in a dispute between a Muslim and a non-Muslim, the decision is a foregone conclusion. It is just that the woman in this case has turned to President Borrell Fontelles to uphold her right, and this Parliament is certainly sensitive enough to ensure that that regime will hear what it has to say.
I was saying, then, that the danger is in our midst, and so I welcome those preventative measures that Mr Frattini has mentioned so opportunely. This is what we must do: take preventative action, certainly; strike right where the danger lies, not among the bargeloads of wretched people reaching Lampedusa – they are certainly not the danger – but among those who recruit and organise them in not all but a great many mosques, not all but many prayer centres. It is encouraging to see that the Italian Government is doing very well in that respect, by targeting those who disseminate hatred and tension, those who create and propagate that culture broth. Here we continue to philosophise about data collection and so on – which means we are always a long way behind the Islamic networks, which are multiplying – and we investigate very little.
Mr Clarke did not even mention the problem of terrorist funding. Fortunately there are those who have researched the subject more thoroughly, as we have heard. It is a very important issue: just this morning the newspapers are saying that terrorist organisations in France – and all credit to French intelligence for having reported it – have even taken over a vast industry: sportswear and sportswear sales to young people. Therein lies the danger of communitisation, which is the subject of so much demagogy.
The danger is in our midst; it is in our houses and in our cities in Europe. That is where we must act with firm, targeted measures, without giving in to the indulgent attitudes of which we have heard too much in this Chamber.
Mr President, terrorism is the enemy at Europe’s gates, and has unfortunately become part of life in Europe today.
We must not remain defenceless in the face of these criminal activities. It is for this reason that both individual countries and international organisations must use all the means at their disposal, even if these result in a temporary and partial curtailment of civil liberties. This is a point I would particularly like to stress, and we should be open about the fact that these liberties should be deliberately sacrificed for the sake of the security of the European nations. It goes without saying that this process must be subject to checks and monitoring, and that pressure groups, parties and governments must not exploit the fight against terrorism, which after all has widespread public support. I should like to say to Mr Clarke that the UK Government deserves praise for its introduction of a simplified procedure for deporting individuals involved in terrorist activities in the UK.
One of the key proposals I would make to the UK Government and to other governments of EU Member States is that readmission clauses should be incorporated into agreements with Russia, Ukraine and the North African countries, in particular Morocco. We should state quite firmly that Europe must show solidarity in the fight against terrorism, and that this will hopefully be the case both now and in the future.
I welcome the fact that the debate immediately following this one will focus on the situation in the Middle East. Terrorism is also a problem in this region, where it is directed against the state of Israel. Israeli citizens therefore deserve our praise, and we should learn all we can from their methods of fighting terrorism. The Tel Aviv government should also be praised for its consistency in following the roadmap, for its vision of the future and for its efficiency in implementing its policies and getting them through the Israeli parliament. At the same time, however, our sympathy should be with the thousands of Israelis who have lost their homes in the Gaza Strip, where they had lived for decades. We should also acknowledge the efforts of the Palestinian Authority to achieve security in the region, even though these efforts have not always been successful.
The reason why I refer to this issue is that the fight against terrorism in Europe is not an isolated struggle, and that we are not cut off from the rest of the world in the war against terror.
Mr President, the definition and specification of the rightful political role of the European Union and its institutions in the fight against terrorism is, I believe, an extremely urgent objective for this Presidency of the European Union.
What I am saying is not inspired by Europeanism, rather, it is a fundamental need for each of the nations suffering from terrorism. It is needed in order to imbue the Union with real meaning, it is something we all need, all us Europeans, and it is needed because, if the European Union is not able to play a role in the fight against terrorism, the question ‘what is the European Union for?’ will inevitably arise. If, in the face of fear, there is no union, and that is perceived as the European Union's stance, then what is the European Union for? That, of course, would not just be a disaster for the European Union, but would also be a wasted opportunity for the Member States, as they would be unable to use the value added offered by the Union to combat this phenomenon of terrorism.
The European Union must be an essential political element in the fight against terrorism, especially for the Home Affairs Ministers. I know these Ministers face many urgent issues, they require many instruments and tools, but I believe one of the main urgent issues for the upcoming European Council is that you, the Justice and Home Affairs Ministers, need to be able to promote a European political project and that you need to find the European Union useful and effective in the fight against terrorism, because it is you who are going to need the Union most over the coming years.
I am talking about a European Union political project rather than about an exhaustive list of measures which, at the end of the day, we are not able to communicate. It is clear that the European Union must promote measures on biometric data, which was mentioned by Mr Clarke or, undoubtedly, the retention of data or whatever the Home Affairs Ministers require, but we must place the emphasis on the political dimension, on a European political project. We spend a lot of time in this Parliament talking about technical and legal measures, but very little time on the political effort the European Union requires in order to combat terrorism. We cannot carry on putting the cart before the horse; we must provide the European Union’s action with the essential political dimension.
So where can we find the European political project? What I mean is that, in the face of Islamist terrorism, the terrorism of those who claim to defend Islam, the terrorism of Al Qaeda, the important thing is for us to understand that this is an emerging phenomenon, about which we know almost nothing. We do not know its rhythm, its timing, or how it chooses which nations to attack. We simply do not understand it. We need a European political project based on information and on intelligence in order to understand the phenomenon and evaluate the organisation we are dealing with.
We must be able not just to take measures, but also to ensure that European citizens know and understand what we are doing. We do not devote either time or political effort to explaining what we are about and European citizens are not aware of what the European Union does. They only see national police forces. As far as they are concerned, the European Union plays no part in the fight against terrorism, they do not recognise us, they cannot visualise what we are doing. That is why it is so important to make an effort to create information fora for national police forces, led by the European institutions. We need a European information centre, in which the security forces can access databases such as EURODAC, SIS or VIS. In short, ladies and gentlemen, a political dimension is required.
It is not possible to fight against terrorism. To say we are fighting international terrorism means nothing. What we are fighting against is a particular organisation and I am therefore concerned that the leaders of the European institutions dare not call the organisation we are fighting by its name. I do not care whether we talk about Al Qaeda, about Islamist terrorism, about radical or fundamentalist groups, or about groups which claim to defend Islam, but terrorism’s main advantage is its diffuse nature. Clearly, therefore, the European Union must deal head on with a problem of this nature by adopting all the instruments of the rule of law and on the basis of our unequivocal respect for the defence of human rights. That goes without saying.
Mr President-in-Office, Commissioner, it is obviously necessary to rethink our fight against terrorism. We must eradicate terrorism at the root, punish the perpetrators severely and hunt down the ringleaders without mercy: we are in agreement on that. However, it is vital that we stop the ‘sticking-plaster’ approach and that we consider dealing with the root of the problem and new measures for combating terrorism. It is worth repeating that these measures for combating terrorism must be in line with our legal rules, our rule of law and our democracies.
For example, we have raised the issue of the kidnapping of citizens and residents of Europe from the very territory of the European Union by the CIA. Certain Member States have instituted legal proceedings to find out why their citizens have been kidnapped and taken to third countries where they have been tortured. The Commission recognises that this constitutes a violation of fundamental rights, but refuses to deal with the issue.
It is the duty of the European Union, however, to protect the fundamental rights of its citizens. How can we respond to their legitimate concerns? Rethinking our fight against terrorism means dealing with its roots in poverty, exclusion, discrimination, in a word, all injustice. We must find the means to combat exclusion, in our societies but also in less developed countries, and we must fight against injustice all over the world.
All advanced civilisations have understood that it is justice and equality that are most effective in countering violence. On the other hand, we need to train, to educate, to develop critical faculties, to fight against blindness when there are human beings prepared to self-destruct, to kill themselves even when, for example, they have just created life as was the case for one of the London terrorists; we understand that we absolutely must act from the top. Only early and effective integration into our societies can put an end to this brainwashing. We absolutely must understand that integration must not remain purely superficial and that integration is not assimilation. Every citizen of our countries must truly feel like a citizen, recognised and respected as a person. As I said, where there is a feeling of injustice, there will be violence, there will be hate; and when we add to this climate the manipulation and indoctrination of the weak-minded, that is when we are faced with terrorists. The range of measures is vast, but it is only by pushing all the levers that we will prevail.
In conclusion, I would like to return to your proposals, Mr Clarke. We support you when you say that we need deeper cooperation. We will certainly gain more by sharing our experiences, our information and our resources. We will only succeed at European level, but the European Parliament wants to be fully involved: if we work together, then we will make progress.
Mr President-in-Office of the Council, I will say at the outset that I am in favour of the measures proposed by the UK Presidency to fight the terrorist threat and terrorist actions.
We must not choose the wrong target. It is not the anti-terrorism measures you are proposing that form a threat, but terrorism itself. Acting without excessive security, but also without weakness, is the best way of avoiding the traps set for us by the terrorists and of responding clearly to the expectations of the citizens.
The retention of data regarding telephone and Internet communications has already demonstrated its worth and must be encouraged, provided that it has a legal basis, that the cost problem is taken properly into account and that the period of retention and the conditions of use  this is essential  are specified. We are waiting for clear answers and new proposals that respond to the objections expressed by Parliament. Urgent decisions, very urgent ones, involving Parliament and the Commission, must be taken without delay. In addition, we must be able to use all the available technical measures such as, for example, surveillance cameras and biometric elements in identity cards.
Finally, I would stress the fact that the exchange of information between states, international cooperation, as you said, is an essential element. There is no need, in this regard, to put forward new proposals. Parliament was almost unanimous in adopting three reports that I had the honour of presenting, which aimed to promote these exchanges. I would therefore encourage the UK Presidency to reach a clear conclusion, with our support. I also call on it to demonstrate the political will to improve cooperation regarding intelligence, which is the main form of preventative action.
Ethically and politically speaking, we must also get sincere Muslims to condemn preachers of violence clearly, publicly and unreservedly and the responsible authorities to prosecute these preachers and deport them without any weakness. There are some behaviours, some statements, some principles that are incompatible with our concepts of freedom, human rights and public peace.
Mr President, ladies and gentlemen, we can no longer, without reacting, regularly hold three-minute silences in memory of victims of terrorism and hope that that will be enough to prevent the terrorists from acting from the shelter of the alibis they call on.
Mr President, ladies and gentlemen, it was only natural that we should begin today’s debate by invoking the need for balance – a balance between security and the right to freedom, but pain, rage and a sense of powerlessness too, cause us all too quickly to lose a sense of balance in what we say. I was very pleased to hear Mr Schulz’s criticisms of the Council Presidency and its preparedness for real European cooperation, but then he, too, was so carried away by zeal as to make the sweeping statement that we must not be squeamish and must respond to terrorists in the language they understand.
In what language, though, does terrorism speak? It speaks the language of hatred, contempt for human dignity and freedom, and violence, directed without either discrimination or scruple, numbering even the innocent among its victims. Such is the language of terrorism, and we will not respond to it in kind, but with language of our own. The only way we can defend our values is to live by them; by adhering precisely to the law, by using force only with the greatest of reservations, by providing the utmost protection for the innocent. That is our language, and, if we lose our balance under public pressure when we speak, we lose it even more when we act.
You, too, Mr President-in-Office and Home Secretary, spoke about balance, but you had nothing to say about the absence of a Charter of Fundamental Rights, on which closer cooperation in Europe depends, or about guaranteeing the right to freedom. You utterly disregarded the Constitution and the fact that its rejection in France and the Netherlands was demonstrably not a rejection of the European constitution-making process, but an expression of disappointment at unfulfilled expectations. Intergovernmentalism, too, along with the failure of European integration to make progress, had a considerable hand in it.
It is not the rules of war that we should be discussing but the determination to defend rights, freedom and democracy. You said nothing about the way in which parliaments are being circumvented. You had nothing to say about the precarious nature of democracy, about prevention and cooperation between secret services and police forces, any more than you had anything to say about this House’s criticisms of shoddy reports that fail to clarify whether the means used are proportionate, appropriate or necessary. I do not believe that it is enough, if you want to get your hands on new policing resources, to throw around words like ‘terrorism’, ‘people-trafficking’, or ‘international crime’. This Europe of ours will defend itself primarily by simply being Europe – a free democracy founded not upon hate, but upon law.
Mr President, terrorism is nothing new. It is an ancient phenomenon that is used to disrupt a society and foment unrest and instability. Unfortunately, various Member States are already familiar with acts of terror that date back before Islamic terrorism, to, for example, the 1970s and 1980s, when the fight against terror went hand in hand with opinions on data protection that were held at the time. Today, we require new ways and techniques of tackling terrorism, with due respect shown for the freedom of individuals and guarantees of security for our society. I therefore wonder if, in the light of how terrorism used to be traced and fought, we might not have got our ideas about privacy out of proportion. I gather that many Members are reluctant to endorse far-reaching measures, but the restrictions and objections presented here in Parliament do not make it easy to work with data, and so I would ask Commissioner Frattini whether concrete measures can be identified that could boost confidence in the Commission and Council proposals. I am thinking of data storage in closed computer systems that do not communicate via the Internet. I would urge you to make clear and concrete pledges that will remove Parliament’s concerns.
Mr President, Mr Clarke, Vice-President Frattini, ladies and gentlemen, many of our Member States had, and are still having, problems with terrorist attacks. In Germany, we had the Red Army Fraction, Ireland has the IRA, and Spain ETA, all of which tried to pursue their objectives by means of violence. The attacks they carried out were cruel and lacking any justification, but the acts of terrorism we have seen so far were carried out for reasons of history or ideology and limited to one country or one region.
The ‘9/11’ events in the United States gave terrorism a wholly new dimension, and it acquired an unequivocally European one with the attacks in Madrid on 11 March and in London on 7 July. The conflict is no longer a merely national one; the Western world faces a massive threat. What the atrocities in London showed was that the perpetrators do not pass through porous borders in order to carry out terrorist acts in Europe. They are people living among us, who have taken our nationalities, attended our schools, people who go out to work and appear to be part of our society. These were not people who were denied opportunities by being on the fringes of our society. To all outward appearance, they were inconspicuous members of it, but they evidently did not feel any attachment to our lifestyles and values. Far from it; these terrorists set out to kill indiscriminately as a means of turning Europe, our values and our lives upside down.
Some of them had been living in our midst, as our neighbours, for years or even decades. That does not mean, though, that they were living with us. The attacks on London in particular showed that the idea of the ‘melting-pot society’ has failed. Tolerance, when misconceived as ‘do as you like’, does not result in a colourful and fruitful, tolerant and open, mix of cultures, lifestyles and opinions. What this misconceived tolerance does produce is parallel societies, groups to which we have no access, about whose activities we have scarcely any idea, and which function within our society with the aim of destroying it.
That is why there must be a response to this threat by the Member States and the European Union as a whole, using not only legislation but also the machinery of law enforcement. Together and in cooperation with each other, we must protect our citizens. There is a need for rigorous measures at European level, which need to be transposed at national level without delay, thoroughly and purposefully.
One of the measures we have already adopted is the European Arrest Warrant, the purpose of which is to extradite criminals from one Member State to another quickly and with relatively little red tape. That can help to put terrorists and those behind them out of action more quickly. In Germany, though, this essentially good European measure has proved a failure. The courts were obliged to set at liberty a German of Syrian origin who was suspected of involvement in the terrorist attack in Madrid. You may well ask why. It was not for lack of any anti-terrorist legislation in Germany. The current red and green Federal Government made such a botched job of implementing the European Arrest Warrant that German law had to give way to the German supreme court, with the result that a terrorist suspect had to be released from custody and the Spanish authorities can no longer prosecute him.
What this shows is that mistakes made in one Member State can affect the security of people in all the others. If what happened in Madrid or London is not to be repeated elsewhere, integration into our society has to be taken seriously. The right of permanent residence should be made conditional on a desire to really immigrate and the willingness to adopt a new manner of life, new forms and standards in a new homeland. We have to make it clear that European society offers human rights, democracy, freedom, the equality of men and women, concern for our neighbours, social justice and much more, while, on the other hand, requiring people to adopt our democratic values, our conception of freedom and of its defence.
While action in the spheres of policy-making, the law and the criminal justice system are necessary, a European consciousness and sense of European identity must come into being to unite us, not merely economically as an economic and currency union, but as a community of values. We must have something to set against ideologies that tend towards extremism and radicalism and find their ultimate expression in terrorist acts and suicide bombings, and that something is a society whose citizens live together and stand by each other because they live in a society that they share, that is worth living in and worth working for, and in the construction of which they had – and have – a part.
– Mr President, Minister, I know from our numerous discussions that you are highly sensitive to the question of protection for citizens' fundamental rights and personal data. However, it would have been a good thing if, instead of three, you had proposed five basic guidelines: not only international cooperation, not only the need for effective police cooperation, not only the need to use modern technology, but also laws and institutions for the protection of personal freedoms at the same time, together with political and social programmes to combat the phenomenon of terrorism.
Personal freedoms and the fight against terrorism are not mutually exclusive. If citizens feel, even for no real reason, that they are being monitored excessively, then they censor themselves and that is a threat to democracy and a victory for the terrorists.
All this is important when it comes to examining proposals to keep records of European citizens' electronic communications. Today you demonstrated to us that access to these data is extremely useful in all instances. You also demonstrated to us that, in certain cases, it was necessary.
However, the Presidency has not yet tabled a study referring to all cases where access to these data, even if useful, was not necessary. I would be obliged if you could do so. The test, I would remind you, is not that the measures should be useful or even that they should be important. The test is that the measures should be necessary. They must also be proportionate. We must assure citizens that records of their telecommunications which are kept for long periods of time will be absolutely safe, not only against abuse by the state, but also – and I would emphasise this – by private individuals. Not everyone who works in a telecommunications company is an angel.
Consequently, there can be no legislative initiative on the matter without provision for and independent judicial, government and parliamentary monitoring in practice, in order to ensure that neither private nor government service providers can trawl through these huge databases for illegal purposes and that they are effectively protected against hackers.
Minister, today there is as yet no framework for data protection under the third pillar, under which the Council is promoting its initiative. Withdraw it and let us all work together on the forthcoming initiative by the Commission and Mr Frattini.
You are right to refer to the negative results of the rejection of the Constitution by certain Member States. However, the rejection was the result of the feeling of many citizens that their voice is not heard in Europe and denying Parliament a codecision role in decisions of such import obviously does not help.
To close, Minister, it says in the paper you circulated to us, and I quote:
'In the future, some criminals and terrorists will adapt their use of technology to make the retention of this data a less important tool for investigations.'
In other words,you foresee that in future these measures will not be necessary at all. Have you made provision or will you make provision, when this happens, for the use of data retention to stop or not?
Mr President, Mr Frattini and Mr Clarke, Europe must provide its citizens with security, but real security, not just a false sense of security. We do not need grand statements. We urgently need action: closer cooperation and exchange of information; full and rapid implementation of agreed measures; not just more data collection, but also much better use of the available data. Europol and Eurojust must finally be allowed to play a full role in combating crime and terrorism.
I welcome the coherent vision set out by Mr Frattini, with a proper balance between security and liberty, stressing the need for European cooperation for more effectiveness. Frankly, I find it much more convincing than the one-sided wish list for tougher measures by the Presidency. The Member States argue that they take these measures to protect our democracy, but they do so by circumventing parliamentary scrutiny because it is terribly inconvenient.
I also firmly reject any suggestion that the Convention on Human Rights should be watered down. I believe that we are on a slippery slope here. To speak of striking the right balance has become a commonplace. No-one will say that the want to strike the wrong balance, but tellingly the Presidency's paper does not even have a chapter on civil liberties. Let us not forget that people are nowhere safer than in our open, free and democratic society.
I should like to raise three specific issues. With regard to passenger data, Mr Clarke insisted on legal safeguards against abuse, but we all know that the PNR agreement with the US lacks precisely that. EU citizens have no proper means of redress in the event of mistakes and abuse.
No-fly lists are another concern. On what basis are people included on such a list? Who has access to these lists? If someone is on a list for the wrong reasons, how can he be taken off the list?
The usefulness of data retention for investigations and prosecution is undisputed, but the need for blanket surveillance has still not been convincingly demonstrated. Furthermore, much more needs to be done in the area of human intelligence, that is, the old-fashioned spies, rather than focusing exclusively on modern technology, even if that is sexier.
Mr President, a completely safe society is no police state. A police state is a suspicious and insecure society in which no one wants to live. Constantly increased police powers will never prevent all terrorism and organised crime but only undermine democracy.
The best weapon is reduced recruitment to crime syndicates and terrorist groups, brought about through tolerance, social cohesion and lower levels of poverty and through permitting legal immigration. When people do not feel oppressed or excluded, they are not such easy recruits.
Biometric passes are not as effective as you maintain, Mr Clarke. Have you read the report by the American Court of Auditors? Not all suspects are identified. Innocent unskilled labourers with unclear fingerprints are in danger of being stopped. The costs are . For the EU alone, biometric passes would cost approximately EUR 10 billion. They are not worth the money.
– Mr President-in-Office of the Council, Mr Vice-President of the Commission, I agree with Mr Clarke’s remarks about the need to make the fight against terror one of the EU’s priorities. Terrorism is one of the most serious threats to democracy, human rights and economic and social development.
The terrorist threat affects us all. Any act of terrorism against a Member State should be viewed as an attack on the EU as a whole and on the shared values that form the basis of our civilisation. The Union should therefore, in an expression of solidarity, take all possible measures effectively to protect the rights and freedoms of its citizens; let me stress, the rights and freedoms of its citizens.
Firm and effective responses are required, given the degree to which terrorist networks are organised and their capacity to operate across borders, and for that to happen there must be a high level of cooperation and coordination at both national and international level.
Issues of security have acquired fresh urgency in the light of the most recent terrorist attacks. Measures must be put in place and then effectively implemented by the Member States, such as stepping up stronger international cooperation by means of checks at external borders, including the establishment of the second generation of the Schengen Information System (SIS); making travel documents safer and bringing in biometric data; blocking the financing of terrorism; stepping up exchanges of information and making the best use of information systems so as to enable Europol to be used more effectively; and setting up common measures, in areas such as prevention, preparedness and consequence management.
We must also fight for swift and fair ways of providing assistance to the victims of terrorism, who are the innocent hostages of inhuman violence.
Accordingly, we hope that the Commission will, at the earliest opportunity, present us with proposals on prevention, protection and the fight against terror. I welcome Mr Fratini’s statement on the forthcoming presentation of initiatives on critical infrastructure and the protection of personal data.
I should like to finish by stressing that the fight for greater security can only be pursued within the framework of the rule of law and provided that essential freedoms and the citizens’ rights are protected. The recent case in London of a young Brazilian killed by the police serves to remind us that if our societies descend into barbarism, the terrorists will have achieved their objective – to destroy our societies and our framework of values.
Mr President, today’s debate on the measures we must take together to fight terrorism and terrorists is one that I regard as crucial. I appreciate Mr Clarke’s pragmatic approach and sense of purpose when he says that we should manage to achieve a few things in the six months of his presidency of the Council with responsibility for these things. At the same time, I also very much appreciate the Commissioner’s remarks about the social context in which we should deal with the problem of Islam-inspired terrorism.
I should like to add my own comments about the partly political dimension to the fight against terrorism, because there is, in my view, an important connection between domestic and foreign policy where terrorism is concerned. The threat of terrorism we are facing is a perfect example of external and internal policy being interlaced, not only in the physical sense when individuals and groups from outside the EU enter it with terrorist intentions, but even more so because we are dealing with networks and ideas that know no borders. These ideas often explicitly deal with the relationship of Europe, or the west, with the rest of the world. Moreover, terrorists wrongly justify themselves by reference to their religion, which is also the religion of many of our fellow citizens, and this causes tensions that, in turn, force us to face a very difficult and precarious task. We cannot deal with those threats only by taking internal security measures. We will therefore also need to accommodate them in our foreign policy, and that involves more than mere cooperation with police and security services in third countries.
We must also examine our relationship with, and our policy in respect of, the countries in the Islamic world. It is time for a realism that is different from that which has determined our policy so far. In many countries, corruption and misgovernment are far more likely to bring forth radicalisation than policy itself, and we must make democratisation and the modernisation of government into our policy’s key priorities. While we share this objective with many Americans, we must also avoid the radical approach that many Americans, particularly neo-Conservatives, embrace with regard to the democratisation of the Middle East. It would be useful for Europe to examine the example of the OSCE, whether this organisation that we have developed in Europe could also function in the Middle East. Apart from that, it is vital to be consistent in our actions, both in terms of the various Member States’ policies and between what we say and what we do.
If we could help resolve the problems in that region in that way, this would also benefit the relationship between the different communities in our own community. Our foreign policy should provide us and the moderate Muslim majority with arguments in the debate with radical elements. We must translate the dialogue with the countries of the Islamic world directly into our dialogue with the Muslim communities within our own society. Only in that way can we isolate within its own faith community the small minority that thinks it can achieve something by the use of extreme violence. Our foreign policy is an essential piece in the internal security puzzle.
– Mr President, ladies and gentlemen, Europe can and must react firmly and adopt whatever measures are needed to respond effectively to terrorist crime, which is a new cancer in our society. We therefore agree with the measures contained in the revised action plan on terrorism.
We must certainly maintain all the efforts and all the measures designed to implement and strengthen Eurojust and Europol, the European arrest warrant, cooperation and information exchange, the monitoring and tracing of bank transfers, the increased use of CCTV cameras and interception of telephone and telematic communications, and the freezing of assets belonging to suspected terrorists.
Of course, we realise that in doing so we run the risk of restricting the exercise of certain fundamental rights, such as privacy, but it is equally right and proper – and at this moment a top priority – to protect the rights of society as a whole, rights that are just as fundamental and under even greater threat. We find ourselves in a genuine emergency situation, whether we like it or not, and therefore we must find the strength and courage to support measures which, in order to protect a higher collective good like people’s security, may exceptionally and temporarily, and at all times subject to authorisation from the competent judicial authorities, also restrict individual rights.
Zero tolerance on terrorism does not mean failing to observe the fundamental principles inherent in our legal systems, but it does mean always operating fully within the law. We therefore strongly condemn the kidnappings organised by the CIA on the sovereign territory of Member States, as in the case of an Egyptian citizen in Milan on 16 February 2003. We also regret the so-called licence to kill that is all too often issued to police officers on the basis of suspicions without being clearly justified on the grounds of self-defence, as unfortunately happened recently in a European country.
In conclusion, I say yes to the law on terrorism and yes to the resolute, determined fight against terrorism, provided that it is conducted within the law and in the name of the law.
Mr President, Mr President-in-Office of the Council, Commissioner, we know that today’s terrorists operate on an international scale, their violence crossing borders and destroying on a scale previously known only in time of war. We also know that this is why we have, in theory, a new definition of security that combines elements of internal and external security, but we have to be clear about the fact that we have manifestly not yet succeeded in bringing together internal and external security in any practical and effective way.
It is also clear that there are some circumstances under which international responses are a better way of addressing this cross-border phenomenon, for example when the culprits are trained in country A, planted in country B, commanded by people in country C and the act is carried out in country D. That is why cross-border cooperation is needed; the President-in-Office of the Council himself quoted a number of examples involving neighbouring states where closer cooperation was needed, and I think that this closer cooperation should involve those involved with both internal and external policy. It is more important to concentrate on this than to keep on tightening the screws at home and restricting the freedom of individual citizens.
Mr Wiersma quite rightly said that cooperation and exchange of data between secret services is much more important than the harassment of individual citizens of our Member States; it is also more effective. It is also noteworthy that, whenever terrorist acts are committed, the Member States come together in Council to make fine statements, but nothing actually gets done. This is true of almost all the Member States.
This ‘naming and shaming’ list is impressive, and it is right to include my own country, which, as Mrs Klamt mentioned, has not implemented the Arrest Warrant; I might add that it has also, for example, failed to transpose into law the convention on judicial cooperation in criminal matters of 29 May 2000, the protocol to the convention on judicial cooperation in criminal matters of 16 October 2001, the protocol of 27 November 2003 amending the Europol Convention, or to execute orders freezing assets or evidence dating back to 2003. All these lists will be ineffective, and so I urge the nation states to at last do the homework to which they have agreed and get a grip on dealing with this cross-border phenomenon rather than constantly making new speeches to absolve themselves of blame whenever a terrorist act is carried out, after which – yet again – nothing happens. In so doing, they are cheating the public, and we should make it clear that we will no longer put up with it.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, it goes without saying that I wish to express my solidarity with the British people and my admiration at their fortitude. I would like to make three comments with regard to the three approaches suggested by the President-in-Office of the Council.
Firstly, I agree with the fundamental point he made at the beginning in defence of the values we share, namely democracy and respect for human rights, which have enabled us to create a peaceful and united Europe. It is on that basis that we have to respond to the apparent clash of civilisations, and each of us has problems with fundamentalists. I believe that, on the eve of the United Nations Assembly, it is important for us to jointly defend the alliance of civilisations. In this case, a proposal has been put forward jointly by the governments of Spain and Turkey, and I believe the British Government takes a positive view of it.
Secondly, I understand that, according to what Mr Clarke and Commissioner Frattini have said, we are seeking to consolidate a legal framework in the fight against terrorism and also against international crime, aware that the Constitution is not yet in force. In this connection, I would say to Mr Clarke that although some people have said ‘no’ to the Constitution, many more have said ‘yes’.
I believe that during this period of reflection we must continue working to ensure that this Constitution provides us with a legal framework, and I believe that Mr Clarke, a committed pro-European, can do much within the British Government to convince it of the virtues of this Constitution. I would urge him to make such an effort.
Thirdly, with regard to intelligence and cooperation amongst information services, which accounts for at least 70% of the fight against terrorism, I am going to make a single reference to a point Mr Clarke has discussed at some length, namely the issue of telecommunications.
When we talk about protecting privacy, we must bear in mind that there is a greater good that justifies an active policy. Mr Clarke referred to the case of London. I can tell him that in the case of the Madrid attacks, what allowed the police to ascertain the identity of the terrorists quickly was precisely the availability of mobile phone data. Furthermore, this prevented many more victims, since the terrorists were ready to carry on killing. I believe we must take this very much into account when it comes to protecting privacy and the common values of our society.
Mr President, the consequence of adopting a shoot-to-kill policy in response to the terrorist attacks in London is that the UK is now directly responsible for the killing of an innocent man based solely upon his appearance. He is, of course, a victim, but there is another casualty and that is the state of human rights and civil liberties within the EU.
Certain EU governments are targeting individuals through stop-and-search procedures based entirely upon racial profiling. However, if the security services openly state that they are targeting young, ethnic-minority men, the rest of society may also begin to view those who fit this profile with suspicion. Intercommunity relations will be devastated.
Our response to the terrorist threat must be intelligence led and, therefore, requires the contribution of the very communities that these policies are pushing to the fringes of society. Only through a healthy, constructive dialogue can we root out and tackle anger and hatred. The protection of the human rights of EU citizens who just happen to fit a particular description should not be mutually exclusive from the tracking of the perpetrators and prevention of these terrorist attacks.
Public security is of paramount concern, but the Presidency must acknowledge that undue restrictions on the liberty of our citizens simply fulfil the ultimate goal of these extremists. If we do not avoid extremist responses, we may feed the very beast we seek to destroy.
Today, Europe has an opportunity to respond to extremist forces within our borders in an intelligent, strong, liberal manner, considering our citizens as equal, unless and until any one of them actually takes actions which threaten the security of our society. Then our response must be united, relentless and firm, but always proportionate and based upon the rule of law. Let us not allow our reactions to deliver that which the terrorists' actions can never achieve.
I hear much talk of the targeting of mosques. I am a European Muslim. I received my religious teaching in that very same mosque system. It taught me to be a good, contributing citizen who is proud to be European and British. Please do not confine millions like me to a second-class citizenship simply because of our appearance and by ignoring our contribution.
In conclusion, I repeat, President-in-Office, let us not allow our reactions to deliver to the terrorists that which their actions can never seek to achieve.
Mr President, the balance between individual freedom and the security of society as a whole forms an essential element of our democratic fabric. This balance, however, should never be beyond reproach or discussion. I agree with Mr Clarke that, in this time of increased threat, this balance must be re-examined in a bid to protect our collective freedom. It is indeed crucial that in this context, a cross-border approach be adopted in preference to any other because, as Mr Brok said a moment ago, a lack of security and crime do not stop at the border. You made a comment on how the issues of asylum, human trafficking and drug smuggling should be tackled. These are the very cornerstones of the Constitutional Treaty and I am pleased to hear you attach importance to this. I hope that the British Presidency, at this time of – as you phrased it – a European wake-up call, will in any event commit fully to achieving those core elements of the Constitutional Treaty as yet.
I would now like to turn to the balance between freedom and responsibility. As Mr Poettering, our group chairman, said, most Muslims in Europe are very attached to our European values. If, however, you want to tackle the small individuals who cannot appreciate those values, we should have the courage to define the boundaries more clearly. I would make two points in this respect.
First of all, we will need to dare extradite radical Imams who come from abroad, from outside Europe, to brainwash people over here. Your government in England has tabled proposals to that effect at national level, as has my government in the Netherlands. Do you not think, given the fact that we have open internal borders, that this clear policy should be adopted across Europe? Would the Commission, in tandem with the presidency, like to promote this?
Secondly, canvassing for the Jihad is a problem, for we practise freedom of opinion. We will need to clamp down on those who canvass people for the Jihad. Is it not time we penalised the entire canvassing activity as such in our Member States? At present, doing so is a nigh impossible task.
All too often, undesirable organisations also slip through the net. Some countries ban organisations, others do not. Do you not think that overtly undesirable organisations should be dealt with in the same way across Europe and that we should obstruct terrorist organisations that are on the European list in the same emphatic manner across the Union?
You only need to look at today’s events. Let me single out just one example, that of Hizb ut-Tahrir, a radical Muslim organisation that is opposed to democracy and in favour of radicalisation. This organisation, that is active in Europe, is strictly banned in Germany while neither the Netherlands nor Austria, where this organisation is also active, put the slightest obstacle in its way. Surely that cannot be the Europe of 2005? Can we expect you to tackle organisations such as those at a more European level? Can we also expect clearer policy to be adopted, and will you, with regard to terrorist organisations, such as Hezbollah, take a clear stand at long last?
My final point concerns the transfer of data. You as President-in-Office of the Council have the right to ask our Parliament to revisit data retention, but could we then call you to account about something that the terrorism coordinator, Mr De Vries, says time and again, namely that the ineffective cooperation between Member States means that he is unable to get secret services to exchange data? Let us lay our cards on the table here. The problem, according to him, is that information held by the English secret service is not being exchanged at European level. Can the President-in-Office at this point condemn this and state that the British Presidency will ensure that, in future, information between secret services will be automatically exchanged as a matter of priority when the security of us all is at stake, as agreed after the attacks in Madrid and New York?
– Mr President, Mr Clarke, ladies and gentlemen, this Parliament cannot fail to agree that we urgently need to respond to terrorism, and it also considers that this response must go hand in hand with strict protection for human rights. When we speak of human rights, we mean a strict, pragmatic view of human rights, not merely an abstract, virtual debate.
If we agree to abandon that long-established level of protection for human rights and regard for these fundamental rights, we shall have given the terrorists their first resounding victory, that is to say that we shall have shown that our values – values on which we claim our Western civilisation is founded – are actually fragile, shaky and utterly partial.
Mr Clarke, allow me to put to you some questions that have arisen in part from certain omissions that we noticed in your speech. Commissioner Frattini has appropriately spoken about prevention, and hence about seeking causes. This Parliament would like to know whether it can have an answer to a plain and simple question: was the war one of the causes that led to the spread of terrorism on this planet, or not? ‘Reaction’ is the word Mr Frattini used. Our question, however, is whether there is a limit to the use of forms of summary justice, as Mr Watson mentioned.
That is not an abstract or philosophical question. A judicial inquiry is under way in several countries – we were talking about it just yesterday, Minister – in Sweden, Germany and Italy, regarding the responsibility of the US secret service and the compliance of European secret services in the kidnapping of a number of European and non-European citizens, who were taken to Egypt, Syria and other Middle Eastern countries to be interrogated and tortured, and in some cases killed.
What is the Council’s position with regard to the inquiries that are under way? We are aware of the Commission’s position, which is very clear: it will not tolerate any further human rights violations of such seriousness.
Lastly, Minister, is the principle of proportionality still valid in the European institutions? Many of my fellow Members have asked questions about data retention, and at the moment we have two radically different ideas, two different approaches. On the one hand the Commission talks to us of specific purposes under the control of an independent authority; on the other the Council intends to collect all data without any kind of selection.
Where will the balance lie; what will the role of this Parliament be in establishing this balance; and more generally what will the political role of this Parliament be? Will we only be called on to agree and ratify decisions, or will we also be able to fulfil our safeguarding role? We would appreciate an answer to these questions, Minister.
Mr President, President-in-Office of the Council, Commissioner, the acts of terrorism in London last summer showed again how vulnerable our open democracies are. Again, innocent people are hit on the way to work. How do we protect ourselves when our own fellow citizens, including respected neighbours and popular family men, are suddenly turned into ruthless death machines?
More than ever, cooperation is needed to help prevent, investigate, expose and arrest those who plan terrorist acts or other cross-border crime. The culprits are well ahead of both police and politicians precisely when it comes to cross-border cooperation. We must become much better at cooperating successfully to the same degree.
We talk a lot but, as fellow Members have already pointed out, very little has happened. Our counter-terrorism coordinator, Gijs de Vries has of course pointed out on quite a few occasions of there being too much talk and too little action. No one is inclined to put their money where their mouth is, as they say.
In particular, the intelligence work about which Mr Clarke talked with such commitment is really central. Europol and Eurojust must be given many more resources and perhaps be developed into some kind of European FBI that can coordinate and lead preliminary and other investigations and perhaps even go in and make arrests. It should be possible to coordinate information and intelligence from the various Member States.
The fight against criminality is always an important balancing act between the need for security and tough measures and the need for individual privacy. Developments in recent years have forced us all in some degree to lower our standards regarding privacy. For example, cameras in public places are accepted more and more. They also played an important role in the work done by the police in London to identify the terrorist bombers.
Every measure must always be carefully weighed up. I have so far not been convinced by the arguments for developing extensive systems for storing data, telephone conversations, e-mails and text messages. Developing these would be a very major encroachment on privacy, with a high risk of the systems being abused in many ways. The fact is that most of us, after all, are not criminals.
– Mr President, ladies and gentlemen, the attacks of 11 September, Madrid, London and Sharm El-Sheikh and those that have taken place in other cities in Asia and Africa demonstrate that terrorism has acquired not only a new face but also new strategies, organisation and weaponry to strike at our democracies. Therefore, confronted by the changing nature of the terrorist threat, we must update and adapt the countermeasures needed to defeat the enemies of freedom.
In order to defend its citizens’ right to security, Europe must make every effort to equip itself with the operational means and the legislation to forestall and to counteract Al Qaeda and its allies.
The Council, Commission, European Parliament and Member States must act fast to bring in joint measures, especially on sensitive issues that involve both security and the right to liberty. Harmonised measures are needed, for instance, on the expulsion of those who preach hatred and violence and are a threat to security. Italy – and I am delighted that the Netherlands agrees on this point – expelled an imam yesterday and is preparing to expel some more people in the next few days.
Harmonised measures and a sharing of political and economic responsibility are also required in the area of border controls and illegal immigration, as are harmonisation and coordination in the work of the police and intelligence services.
I therefore welcome the proposals put forward by the UK Presidency and by Mr Frattini. I refer to the collection and retention of telephone usage data: if such data had not been used, one of the authors of the London attacks would not have been arrested in Rome.
Terrorism cannot, however, be fought or beaten just with a firm hand – with due respect for human rights, of course – that is, just through legislation and the work of the police and intelligence forces. In short, just one hand is not enough: the hand of politics is also needed.
Strong action is required from Europe and from the Member States in order to involve moderate Islam in this fight: I am thinking of Islamic councils that can isolate the violent and the preachers of hatred and can ensure that the Muslims who live in Europe are not exploited by them.
We must not confuse Islam with terrorism, but we must condemn those who, in the name of extremism, try to stop young European Muslims from going to state or officially recognised schools in favour of Koranic schools. That is a worrying trend – there is a blatant example in Milan – for it aims at preventing the integration of immigrants in Europe so as to create pockets of illegality.
Just as individual countries cannot overcome the current threat on their own, Europe cannot do so on its own either. Broader cooperation is needed, certainly including the United States and also the moderate Arab countries, which also lie in Bin Laden’s sights.
For all these reasons, the Forza Italia delegation in the Group of the European People's Party (Christian Democrats) and European Democrats will support the Union’s actions in the fight against terrorism, since they will simultaneously protect both the human rights and the security of everyone who lives in Europe.
Mr President, I admit that I am not neutral in relation to the fight against terrorism. I fully support the approach and the priorities suggested to us today by Mr Clarke on behalf of the British Presidency. I would therefore like to take advantage of his presence today in this Chamber, and that of Commissioner Frattini, to insist on the need for us to act and to take the political initiative.
Fighting terrorism means more than pursuing and arresting the criminals and comforting the victims. It means more than police cooperation and solidarity. It is not a matter of reducing the operative powers of the Home Affairs or Justice Ministries, it is a question of responding effectively and responsibly to the threat terrorism poses to democracy.
Terrorism is an option: a despicable, cowardly and cruel option. Its actions are not predetermined by any ideology, any religion, any social or political situation, and nothing can justify them.
An effective policy must be capable not just of detecting and bringing the people directly responsible for the crimes to justice, but of acting to deal with the roots of terrorism too, and with those who legitimise terrorists' actions. After all, it is not just those who place the bombs who are terrorists, but also those who, for example, instil hate into young people born and educated within a democracy, a hate that turns them into fanatics and leads them to murder their neighbours and terrorise millions of innocent citizens, as was dramatically demonstrated by the attacks in London or by the ETA attacks in Spain over 27 long years.
Europe needs a clear voice which the citizens can identify as our political position in this field. European citizens, and also terrorists, must see that we are not resigned to living with terror. The citizens must be aware that we are prepared to take every necessary decision and to use all the instruments available under the rule of law to safeguard their security, to ensure their liberty and to defeat the terrorist strategy.
In a democracy, security is an instrument at the service of liberty. We all know that there can be security without liberty, but there can be no liberty without security. Only a plural, democratic and secure society can guarantee the full exercise of freedoms. Both rights are inalienable and we must make them compatible.
As well as expressing my support for the measures announced, therefore, I call for a transparent and agreed common European anti-terrorist policy. Such a policy would strengthen democracy, restore the citizens’ confidence in their institutions, and make the terrorists lose all hope.
Mr President, Mr President-in-Office – Home Secretary – I would like to add my welcome to you and my recognition of the enormously difficult challenges you face. We support your emphasis on the need for implementation of effective practical measures and better international collaboration, but I have a cautionary word: I feel sure there are some useful contributions that the EU can make in the fight against terrorism, but it has a nasty habit of merely seeking to extend its own powers on the back of a crisis and not necessarily doing anything of real practical value. I trust your antennae are sensitive to this tendency.
I am the last to imagine that terrorism will be defeated merely by more intensive security measures. It has to be fought by every means, politically, diplomatically, financially, through the engagement of the communities from which terrorists draw their support, through sensible media coverage and through the education of public opinion. To date, we have not been very good at any of these. But before involving the European Union, Mr President-in-Office, let us put our own house in order. We have constituents from East Anglia, from Cambridgeshire, in the Parliament here today and, like me, they wonder when the Government is going to appoint a minister for homeland security. And it might not be a bad idea if we were to secure the borders more effectively in the United Kingdom.
We are not hamstrung by compliance with the Schengen Agreement, yet we have no idea who enters or leaves our country and at least half a million illegal immigrants should not be there in the first place. We needed the Pakistan authorities to tell us that the London suicide bombers had been to Pakistan and probably on to Afghanistan, where they underwent terrorist indoctrination and training. We know that the protections of our free society have consistently been abused by extremists who live in Britain while supporting, financing and recruiting for a host of well-known terrorist organisations. No wonder London is widely dubbed 'Londonistan'.
UK-based organisations which support terrorism in Britain or abroad must be closed down. May I just say how appalled I was at the view expressed by Mr Watson, the Liberal leader, that terrorists have the same human rights as their victims. Mr President-in-Office, you have a lot to do. You have our support for robust, effective and proportionate measures.
Mr President, I welcome the statements from the President-in-Office of the Council and from the Commissioner. However, I want to address my words to the Members of this House.
After 11 September, the bombings in Madrid, London and Turkey are a wake-up call. We have heard the Council and the Commission being urged to act. Of course they have to act, but so does the European Parliament. Terrorists and organised criminals use modern technology while we, in this House, argue and debate whether our police and intelligence services should have access to the same tools and the same technology. We argue in defence of the right of privacy whilst our citizens' lives are being physically damaged, undermined and sometimes terminated. Ordinary men and women look to us to make their lives and their communities safer. Yes, we must achieve a balance on privacy, on the retention of data and the use of data, but not to the point where we hand the terrorists and criminals an advantage that undermines our own way of life and gives them the opportunity to commit further atrocities.
In this House we must end the interinstitutional argument and act collectively with the Commission and the Council to achieve agreement, with checks and balances on data retention, the use of biometrics, passenger name records, Schengen Information System II, VIS, police and intelligence cooperation.
Balance is essential. But remember this: terrorists have no respect for democracy and even less respect for human rights, except their own. Political extremists will exploit the vacuum we create by our inaction and our prolonged deliberations, undertaken comfortably within our secure environments.
Our citizens fear that we have lost touch with reality and do not understand their fears, their needs, their lives. Extremists will and do use the explosive cocktail of terrorism, immigration and asylum and the fear of the stranger to pursue their own agenda, which will diminish the rights of the vulnerable. We must be practical and sensible in our approach, but we must act.
Freedom of movement across the European Union is seen as the biggest single benefit of being a member of the EU. That new right has been acquired because we have ceded another right. We have consented to the fact that information can be collected, retained and used on us. Had we not ceded that right of privacy, we would not have freedom of movement across the European Union.
Mr President, the President-in-Office of the Council started off by saying that the citizens of Europe were disappointed and dissatisfied. They are indeed, but why? It is because we, the European Union, are not making a good enough, credible enough or convincing enough job of doing what they expect of us. Why are we not doing that? It is not out of any lack of commitment or of the necessary will; what we lack is power, and what certain of the Member States lack is the will to back up words with deeds.
Some Members constantly deplore the mania for regulation, but I regret the lack of greater regulation of security matters at European level. I call on the Council to give us the resources, to give us the tools, to give the Community the powers to do what Europe’s citizens rightly expect of us. Let us have from you, at last, not only words, but also action! If the European Union wants to be the answer to globalisation, we need more of the European Union and a common foreign, security and defence policy to give tangible form to the concept of political union without delay.
If the European Union wants to deliver a credible, serious and speedy response to the menaces of terrorism, drug use, people-trafficking, illegal immigration and corruption, we need more money and more of the European Union. If we are serious in wanting more growth, more jobs created, more and better research and development, better social security and to fight more effectively against poverty, we need more money and more of the European Union. What we do not need is for more demands to be made on the EU, more pious lipservice and buck-passing. We need more policies, more of a will to joint action, more determination, more political action, more European Union.
The European Union goes the furthest towards solving all those problems for which national borders present no obstacle. For terrorists, egoists, extremists and opportunists, an EU with powers returned to its Member States is the best of friends; a common Europe, a strong EU, is their most deadly adversary.
Mr President, it has already been said that the two speeches that we have heard this morning differ somewhat in the approaches they reflect. Mr Frattini spoke about attacking the political and social structures of terrorism. He spoke about dialogue between cultures and religions and about the promotion of fundamental rights and freedoms, not just as a goal but as a strategy to combat terror. Mr Clarke's words reflect a more practical approach: he outlines concrete and practical measures to strengthen the police and justice systems. Both are necessary and both are equally valuable.
Terrorists have struck in New York, Madrid, London, Turkey and Amsterdam. When I was in Morocco just after the terrorist strikes in Casablanca, the streets were dominated by enormous billboards with the text – do not touch my country, do not touch my neighbours, do not touch my fellow citizens. This is also the response that we, as Europeans, need to give: 'do not touch Europe'. It does not matter who you are or what excuse you think you have found for your perverse and nihilistic, violent ideology. If you hurt our fellow citizens, we will find you and you will be punished. Mr Clarke is right, the lack of faith in the European Union structure reflects a lack of trust in its ability to act.
In order to be effective, however, we need so much more than a strong police force. We need a fundamental understanding of the problem we face. We need a joint insight into the networks that recruit young men and women in our inner cities and in our prisons. We need a common stance on democracy and rights and a common strategy on their promotion in Europe and beyond.
We need to abandon the simplistic idea that promoting security automatically means limiting fundamental freedoms. We also need to forget the simplistic notion that limiting privacy automatically promotes security. In order to convince European citizens of the value of our measures, we need to take the measures that we can prove are necessary.
The case for further data retention has not been sufficiently proven; the case for human intelligence and for understanding the problem has. We need a dialogue on the place of Islam in society and about the future of multiculturalism – we need Frattini's approach. However, we also need the down-to-earth approach that I read between the lines in Mr Clarke's words.
'Do not touch my country' – it does not matter who we are, what our religion is or where we are from: if you hurt our fellow citizens, you hurt us. Do not touch Europe or the values it represents, the values that allow us all to live together in peace.
Mr President, I believe the problem needs to be properly defined. It should be defined as a sustained attack on our democracy, and it therefore seems to me to be of little use, in a democratic society, to place liberty and security on an equal footing. In an exceptional and very serious situation we must put in place special measures that are appropriate for the current circumstances and have a legal basis, but this needs to be done with determination, boldly and without concessions.
There is another hidden side to this debate, which I would now like to mention. I am referring to the much-discussed problem of the storage of data. It has not been said, but I will say it now, that behind all of this there are pressure groups and unacceptable economic situations. I must also add Mr President, that economic and security interests cannot set against each other and still less can they be camouflaged behind the guise of an apparent violation of public freedoms, even on a temporary basis. Mr President, I am fully on the side of the victims, of the British people and their government, and I support it unreservedly. I am on the side of democratic judges and police forces.
I shall end, Mr President, by talking about something I am very well aware of. They can hear us, they have ways of hearing us, yet we do not want to know what they say, but when they say it and to whom. Mr President, ladies and gentlemen, we are not in fairyland, we are engaged in a democratic and determined fight against terror.
The subject of our debate today is liberty and security. These two concepts are interdependent, since without freedom and fundamental human and civil rights there can be no security, whereas without security it is impossible to establish freedom, human rights and the rule of law. I say this as a representative of a new Member State that was deprived of freedom and occupied by a foreign power for many decades. One of the reasons why citizens of the Czech Republic, Slovakia, Poland, Hungary and other countries were in favour of joining the European Union was because it would mean a strengthening of the rule of law, of human rights and civil liberties and, of course, of security.
The public is well aware of the fact that international terrorism, international organised crime and illegal migration cut across borders, and that in this age of globalisation no country is in a position to solve these problems alone. What this means is that intensive cooperation is needed in all these fields. It is for this reason that I welcome the comments made by Mr Clarke, who emphasised intergovernmental cooperation and cooperation between police forces, as well as the exchange of information between intelligence services. I also welcome the initiatives launched by Commissioner Frattini, such as the new rules relating to the common asylum and immigration policy and the proposal for a directive on the retention of telephone and Internet data.
All public opinion polls show that the European public wants Europe to cooperate more in the field of security. I should therefore like to call both on the Council and, above all, on the Commission to step up cooperation, since the public believes that more Europe means greater security in this field.
Mr President, ladies and gentlemen, nobody in this Chamber is unclear about the need to take more, and appropriate, action to combat terrorism and criminal activity. What increasingly worries me, though, is that policy-makers at the national and international level can think of nothing better, when new problems arise, than to respond to them with new regulations, new directives and new measures. I am all in favour of the police and the security forces being given new instruments, but I do think it important that the need for these new measures be demonstrated. I think it matters that existing measures should be – as they are – effective.
How do things stand with cooperation between the Member States? As Members have just said, that, after all, is the real problem as regards internal security and the fight against crime. We have 25 legal systems, none of which are harmonised; our exchange of data is inadequate and not enough information is exchanged between the secret services. Once measures are decided upon, what do we do with them? Are they, or are they not, implemented in every Member State? I really would like to see a list detailing where the gaps in cooperation are, what has been done about these measures and their implementation and just how well existing institutions function. That is the sort of list we need if we are to be able to decide what else is necessary.
It is then that I – we – will be open to the possibility of considering new instruments, but I have to tell you, Mr Clarke, Mr President-in-Office of the Council, that every single measure needs to be shown to be necessary. It gives me pause of thought that this House has spent a year asking for proof of the need for these measures to retain communications data, and that it is only now that we are being given specific examples of why they are needed; even so, that is not evidence, but individual examples of cases in which it was of use. That annoys me; grateful though I am that these examples were at least provided, I have to tell you that they are not enough.
Commissioner Frattini hit the nail on the head when he said, just now, that if we adopt new measures, it must for a start be clear that only certain types of data will be used for a certain period of time and only for specific purposes. This is not about saying either ‘yes’ nor ‘no’ to the whole lot, lock, stock and barrel, but rather about the vital importance of guaranteeing a discriminating and proportionate approach.
I also expect Parliament – which Commissioner Frattini has just said he wants to involve – to be taken seriously. As things stand at present, the Council is not prepared to give Parliament a proper say as regards the retention of communications data, and that is not on.
Mr President, following 11 September 2001, the United States, on the pretext of maximising security, have been waging an underground, and for a time secret, war. It involves what we could call the ‘relocation of torture’, made topical recently when an Egyptian citizen was kidnapped in a street in Milan, allegedly on the orders of the CIA. The Italian Public Prosecutor issued an arrest warrant for the thirteen American citizens involved in the seizure of the alleged terrorist, who was sent to Egypt to be subjected to special treatment. Cairo acknowledged it had received him as a result of extraordinary procedures. Those procedures are known in CIA jargon as ‘extraordinary surrender’, which is equivalent to the subcontracting of torture. A person suspected of being connected to terrorism is kidnapped and sent to a country, normally an Arab country, specialising in that art. Secretly, and without respecting any rights, the individual is removed from the territory of the United States, and hence its native principles, which fortunately reject such behaviour, are not violated, since the interrogations take place on foreign territory.
To the question on these issues put by three Socialist Members, the Commission replied that it is impossible for it to take action since this involves kidnaps carried out by a third country on the territory of Member States. I can understand that, but nevertheless, the Union does have close links with the countries responsible for the scandal I am referring to. I therefore believe that, although the Community has no competence, the Council should be concerned to make it very clear that Europe acts differently in its international relations.
. Mr President, we have had a very good debate this morning. I am not in a position to respond to everything that has been said, but I simply wish to make four points for the House to consider.
Firstly, I very much welcome the style of the debate and the approach. I appreciate the contributions by Mr Poettering, Mr Schulz, Mr Watson and Mr Cavada, in particular Mr Cavada's remark that the time has come to work together in the next four months to reach an agreement on how to proceed. I welcome these indications of an approach, which were widely shared in the debate today, and, on behalf of the Council of Ministers, I can say that we want to work with you to resolve these questions in a positive way.
The second point, however, is that for me this debate has illustrated the dangers and the desire of some political forces to spread poison, malice and disinformation about these difficult and problematic matters. I refer in particular to the contributions of Mr Claeys, Mr Farage, Mr Borghezio, Mr Karim – a particularly ignorant and ill-informed contribution – and Mr Van Orden. It is very important that when we have this debate we look at the true facts and discuss them in a proper way, because unless we solve these problems others will use them for their own purposes.
My third point is a very important point of principle. Mr Voggenhuber said that we must defend our values by working within them. I agree entirely. To avoid any doubt, I absolutely respect the legal framework and the rights that need to be respected.
I shall take one example that has been mentioned, the terrible, tragic shooting of Mr de Menezes by the police the day after the bombings in London. In the United Kingdom legal system we have an independent police complaints committee which will investigate every aspect and report publicly and conclusions will then be drawn. The police and security services are properly accountable to society as a whole, even when a very tragic error has been committed. That is what should happen!
There is always a danger of errors and, of course, this Parliament is right to say that we have to ensure there is scrutiny and accountability. However, I say – certainly for the British Government but also for the Council as a whole – that we commit ourselves to such a legal framework and the terrible killing in question is an illustration of being able to do just that.
I will just add one other point. We have had suicide bombers in our city, people ready to blow themselves up, to destroy in terrorist attacks. It is legitimate for the police to consider how they can deal with that problem. I wish we did not have the problem, that we did not have suicide bombers at all. I wish I could snap my fingers and they would disappear. I cannot – they are here. In these circumstances, it is right for our police and security services to give proper thought to how we deal with a threat from that quarter, subject to scrutiny and debate and subject to operating in a legal framework. But that is what this Parliament should be about: asking what the correct procedures are in these areas.
That is why I say yes, we work within a legal framework. But I also say to my friend Mr Watson that human rights are indivisible, that is true, but we also have to recognise that there are individuals and organisations seeking to destroy these human rights and we have to defend ourselves against them against those people who want to destroy those very human rights for everybody. That is an obligation we have in addressing them.
My final point is in response to the criticisms that I did not sufficiently address the question of social and political action on Islam. I accept those criticisms. They were well made. Mr Lambrinides, Mr Wiersma, Mr Barón Crespo and Mrs Roure – with her points about justice – are all correct. We need to have a policy to address these questions and to take them forward.
We need to understand Islam; we need educational, social, and political action on that. As Mrs Roure said, we need to focus on a foundation of justice; we need to say that this nihilism is a perversion of Islam rather than Islam itself. As Mr Mayor Oreja said, we need to understand the role of organisations in these areas.
I do not have time to address the issues about Iraq that were raised by Mr Wurtz and Mr Fava. All I will say is that the 9/11 attacks took place well before the Iraq situation and terrorist atrocities have been committed over a period of time that has to be taken into account.
I hope and believe that during this Presidency we will take the decisive step to get all the institutions of the European Union – Parliament, the Council and the Commission – to raise the quality of our work on serious and organised crime and terrorism, and I commit myself to work in that direction.
Mr President, ladies and gentlemen, I too thank you for the quality of the debate that we have had, which shows how the Council, Parliament and the Commission are strengthening their resolve to work together.
Some of you have stated – Mr Schulz did so very forcefully, as did Mr Barón Crespo – that we often have long, protracted debates about the same subjects. That is very often the case in certain institutional areas. You are right, Mr Schulz: we did indeed include measures in the Constitutional Treaty that would have enabled us to make progress; for the time being, however, such progress will not be possible.
Ladies and gentlemen, in reflecting on the future of Europe and in addressing security as a priority area for European action, we shall have to place greater emphasis on the fact that, if we are serious about wanting to reduce national rivalries, we must create a more solid and more cohesive institutional common ground in Europe.
That common ground does not exist at present; meanwhile, terrorism and cross-border organised crime are unfortunately changing and developing much faster than our European institutions. That is a problem that we have to face when our citizens call for a response – the EU policy response that many of you have emphasised.
How should we act now? I shall just take up a few of the suggestions that I have heard, starting with Mr Brok’s: fewer new laws, fewer new legislative initiatives and more implementation of the existing rules. That is a principle of which I have become aware during my first seven months – not a long time – working in the Commission: many Member States are seriously behind schedule in implementing the rules that already exist; there still remain institutional rivalries, which are being worn down through the joint work of the institutional players.
That is why I have proposed a mechanism within the plan of action for permanently monitoring the implementation of existing rules, so as to evaluate whether and to what extent we are progressing – and you have endorsed that. Furthermore, I myself and the Commission services will, of course, undertake to provide the Member States that request it with the technical assistance they need to implement the existing rules on terrorism. Ladies and gentlemen, I shall ensure that I refer back to you periodically – I shall do so every six months – regarding implementation methods, and whether the existing rules have been duly implemented and by whom, but to do that I shall need your firm political, not legislative, support.
Lastly, a final thought about Europe’s political strategy. Mr Poettering and then Mr Mayor Oreja, amongst others, spoke of a primarily political response. I agree wholeheartedly and say: let us involve civil society more – the religious and civil communities that throughout Europe represent this great reality that is our reality – and let us work with them to eliminate the deep roots of terrorism and the recruitment of terrorists.
Something that I have already mentioned to you and will mention again in this Parliament is that we intend to call openly for involvement and commitment from Islamic communities that feel that they are communities living at the same time within a European context. We shall also ask them to make a gesture of responsibility: in this open dialogue we should like to hear the prayers in mosques sometimes – more and more often – include a clear, strong condemnation of any act that seeks to destroy human life.
That is the dialogue and the partnership of values on which our political action must be based. As the Commission, we shall also make a contribution to the international strategy of Europe’s security measures. We shall issue a communication to Parliament and the Council to examine with you the best way of involving international players in this thoroughly universal challenge that affects everybody.
We shall also call for support – I have heard some speeches to this effect – and some positive assistance from the vast world of the volunteer sector and NGOs to help us in detecting movements of funds and the transparency of financial transfers. I can say that I personally shall meet representatives of non-governmental organisations and, until there has been a thorough debate, we in Brussels do not intend to issue a unilateral executive document. We shall hold back and ask for their help; the transparency of financial transfers is indeed one of our preventative weapons for fighting terrorism.
One final thought: I have heard many of you – I remember Mr Lambrinidis in particular – mention the need for the people and civil communities not to feel excluded from this great, concerted, political endeavour to defeat terrorism.
If the citizens feel distanced from this great challenge that we have in common, then we – the Commission, Parliament and the Council – will have lost effective contact with the source of our democratic legitimacy, that is to say the citizens.
That is a factor, ladies and gentlemen, that perhaps lies at the root of the mistrust and distance that led so many people in France and the Netherlands to say ‘No’, because they felt excluded and distanced. In the fight against terrorism we need to keep them close.
Mr President, I ask that you take note of the fact that I made, when speaking on behalf of my group, a comment on which Mr Voggenhuber seized in his speech and interpreted to mean that I would like to see the security forces respond to the use of violence by terrorists and criminals with the same sort of violence or a similar overall way of dealing with such persons. The only possible explanation for why Mr Voggenhuber placed this construction on my words is that he was not giving me his full attention.
Let me therefore say that the substance of what I said was that those, whether terrorists or criminals, who disregard human rights and attack society have to reckon with the full rigour of the security forces, but I did add – and will take this opportunity to repeat – that it is also a measure of democracy’s strength that it guarantees fundamental civil liberties to all, even to people such as these.
That is our group’s position, and no other interpretation is tenable.
That concludes the debate.
– In the aftermath of the brutal attacks on London, which we vehemently condemn – just as we unequivocally condemn all forms of terrorism, including state terrorism – a new offensive is underway at EU level, using the London attacks as its pretext, to justify the latest appalling violations of the citizens’ rights, freedoms and guarantees. At the same time, the fact that policies such as the aggression and military occupation in Iraq, Palestine and Afghanistan in themselves fan the flames of terrorism has been deliberately swept under the carpet.
Among the measures on the table is, once again, the proposal to check telephone and e-mail records and retain them in a European database, which, as far as we know, would be carried out without any checks and balances in place. Such a measure would be disproportionate and it is highly doubtful that it would work.
All of the evidence points to the fact that, despite what is being trumpeted, this security offensive has been a failure in relation to its stated aims, the worst aspect of which is that it has undermined the citizens’ rights and freedoms.
In the name of this security offensive, Jean Charles Menezes, a Brazilian citizen, was brutally and appallingly murdered on his way to work by the British police force, putting into practice its policy of shoot first and ask questions later.
Mr President, I have read Monday’s Minutes and note, to my regret, that they do not include my name, even though – as the lady Members sitting next to me can confirm – I was, as usual, present punctually for the beginning of the sitting. I ask that the Minutes be amended accordingly.
Mr President, when will Parliament's Bureau and its Presidency get a grip on the shambolic procedures that we use when it comes to voting? We were told that we would vote at 12 noon. It has now gone 12.30 p.m. How can we expect people outside to take us seriously if we cannot organise ourselves properly in here? The Presidency must do something.
As you know, Sir Robert, I have every sympathy with your position. I will certainly convey that to the Conference of Presidents, but the list of speakers is put forward by the groups. We endorsed the agenda on Monday, but I take your point and we will try to improve in future.
Mr President, at the same time that I am addressing you, the Tunisian League for Human Rights is being surrounded by the army. I call on you to take note of this and to take immediate measures. I am well aware that this is not an urgent matter today, but emergencies exist that cannot wait until Thursday afternoon.
That point is noted. There will be a meeting of the Maghreb delegation this afternoon at 3 p.m.
The next item is the vote.
( : see Minutes)
Mr President, I have the impression that we did not vote for Amendment 15.
It fell because Amendments 23 and 31 were adopted.
That concludes the vote.
. The report before us and the proposal for a resolution contained therein offer us an opportunity to pay tribute to the speed and the spirit of solidarity and responsibility with which the EU acted in response to the tsunami disaster last December. Naturally, the only possible vote in this instance is a positive one.
. Portugal is well aware of the value and importance of mobilising this fund when the disasters that strike us reach a scale that requires the solidarity of the Union and our other partners.
In view of the necessary technical evaluations, and given that Slovakia has introduced a request to cover the damage resulting from the storm of 19 and 20 November 2004, we therefore have a duty to support the mobilisation of the Fund in question.
. I welcome the immediate response from the EU to the Tsunami disaster. The goodwill generated by this however, could be lost if projects on the ground are not sustained. The Commission must maintain a careful focus on helping the victims of the Tsunami by not only spending money, but spending it effectively.
. This proposal for a revision of the financial perspective 2000-2006 stems from the reform of the common agricultural policy (CAP) adopted by the September 2003 European Council, which provided for a reduction in direct payments (subheading 1a), known as ‘modulation’, for the purposes of financing rural development policy (subheading 1b). This proposal raises certain fundamental questions regarding the CAP and agriculture spending. We do not deny the need to grant structural aid to the rural world and to increase that aid. In the debate on the reform of the CAP and the new financial perspective 2007-2013, we tabled practical proposals aimed at increasing appropriations for rural development, with specific regard to compensation payments and organic farming. This must not be done, however, at the expense of the market pillar of the CAP, or as part of a philosophy of replacing this pillar with rural development, as put forward by the British Presidency. Transferring funds from the market pillar to rural development is a way of introducing cofinancing by the back door, which amounts to the renationalisation of CAP costs.
This proposal also undermines the principles of modulation and capping, which should help to redistribute aid more fairly among countries, production sectors and farmers; in other words, cutting aid to the major holdings ...
. I voted in favour of the Garriga-Polledo report.
Parliament made an undertaking to urgently respond to the rehabilitation and reconstruction needs in the wake of the devastating tsunami of 26 December 2004.
We must therefore provide ourselves with the resources needed to meet those challenges, whilst safeguarding ongoing development programmes and of course without jeopardising our other priorities. In this regard, I welcome the mobilisation of the flexibility instrument for the financial year 2005, totalling EUR 15 million for the purpose of financing reconstruction and rehabilitation measures in countries affected by the tsunami, as it is an appropriate measure that is worthy of my support.
I would like to thank the rapporteurs and all my colleagues who have voted to provide Slovakia with 5.6 million euro from the European Solidarity Fund to replant the forests destroyed by the gales in the High Tatras in November.
This is the culmination of the initiative of those Slovaks who set out to organise an exhibition on the Tatras in Strasbourg. The European Parliament’s gesture is a display of solidarity with all those who know and love our alpine regions and who did not wait passively for the aid that Slovakia will be provided almost 10 months after this natural disaster.
Last summer, enthusiasts from 17 European countries re-planted the green belt on the sides of mountains, remedying the damage done to the woodlands estimated at 195 million euro. Every day an average of 95 volunteers worked on the Water Forest Project organised by the Ľudia a voda (People and Water) NGO. This interesting project, carried out under the auspices of a Government committee and of other institutions, could become a pilot project for other countries as well.
. I and my British Conservative colleagues have abstained on this report regarding the surplus in 2004. Conservatives believe that the EU budget must deliver value for money for the EU taxpayer. We therefore feel that, in this instance, we are not prepared to criticise the Commission for this underspend.
. This report addresses the surplus resulting from the execution of the budget for 2004.
The under-spend of payment appropriations is one of the principal components in the final balance of the 2004 budget.
Compared with previous years, the implementation of Structural Fund programmes has improved considerably. Yet the challenges now facing the EU cannot justify this underspend.
This is particularly true of pre-accession aid, which we feel could raise serious problems in the near future.
It is therefore of crucial importance that the Commission improve its implementation in 2005, so that results show a significant reduction in the Union’s surplus.
To conclude, I voted in favour of the Garriga Polledo report, as I had no objections to any of his pertinent observations.
Experience has shown that the EU is unsuccessful at providing effective disaster aid. Each Member State should instead set up, for example, a solidarity fund designed to help countries hit by various natural disasters. Coordination should be adapted to the specific circumstances that attend each individual disaster and take account of the priorities of the countries affected. The June List therefore chooses to vote against the reports in spite of their being, in terms of their objectives, justified and worth taking seriously.
Mr President, I should like to say something about the Őry Report, starting by saying that I utterly fail to comprehend how a monstrous piece of legislation such as this can spend twelve years being tinkered with in the Commission, the end result being the insight that a piece of legislation on optical radiation is, as it relates to the rays of the sun, perhaps not exactly what the European man and woman in the street expect of Europe.
We, in Europe, should pay less attention to things like sunlight, which many people – who also know how to protect themselves against it in their leisure time – regard as perfectly normal, and concern ourselves instead with the things that people really do expect Europe to do something about. By that I mean, not solar radiation, but the problems of the world such as the war in Iraq and the increasing problem of terrorism – quite different issues, indeed, and I can do no other than ask not only the Members of this House, but also the Commission, to learn from what has happened, which this vote has prevented from doing too much damage, and to concentrate their attention in future on matters that are of relevance to Europe and cause the members of the public to feel that we concern ourselves with the things that concern them.
Mr President, ladies and gentlemen, I too would like to make a statement in relation to Mr Őry’s report, which I voted against, since I find it almost ridiculous that we want to regulate every detail of the public’s lives from the European level downwards. I see the treatment of Europe’s citizens as children in every area of their lives as a profoundly Socialist approach. I would rather that, instead of adopting a directive, we had mounted an information campaign, pointing out to the public the hazards presented by artificial and natural radiation. People must continue to take responsibility for whether or not they expose themselves to natural radiation. I regard it as positively cynical to waste this House’s valuable time on a debate on a sunshine directive, while leaving unnumbered thousands of people, many of them children, to die of hunger and thirst under the African sun. It is to that that we need to find answers.
. Though very supportive of relevant and appropriate health and safety provisions pertaining to employees, I cannot endorse the inclusion of natural sources of optical radiation within this Directive. Employers already have a duty to assess the risk to health and safety and to introduce appropriate control measures as specified in the Framework Directive (89/391/EEC). Thus exposure to the sun is a known risk, for example to the agriculture and building industries, and is already sufficiently catered for. The inclusion of natural sun radiation in the new Directive will disproportionately affect small agricultural and construction businesses and add unnecessary administrative costs, particularly in the Northern regions of Europe.
The wildly varying climates in the various EU Member States are enough to make it clear that European legislation on natural optical radiation is not appropriate. Whilst provisions specific to exposure to artificial radiation are appropriate, the inclusion of natural sunlight radiation caused me to vote against this Directive as excessive and burdensome in its ambit and impact.
The foolishness of this proposal suggests that the people of Europe are more in need of protection from Brussels than from the sun!
. I am appalled by the position on solar radiation adopted by the majority of MEPs – that is, the Group of the European People’s Party (Christian Democrats) and European Democrats and the liberals. The proposals that they rejected were aimed at obliging employers to assess the risks to health and safety of exposure to natural sources of optical radiation, and to draw up and implement an action plan comprising technical and organisational measures intended to reduce to a minimum the health and safety risks of workers who work in the open air, without prejudice to the Member States’ obligation to lay down specific criteria for carrying out risk assessments taking account of the nature of the activity and the exposure in question.
That majority did not only block the adoption of the proposals that we tabled but also rejected the common position accepted by the Council on this issue, which took a similar line to ours, insofar as it proposed better protection for workers exposed to strong solar radiation, in light of the WHO’s warnings regarding the increase in cases of skin cancer.
. I am a firm supporter of social Europe and of the protection of employees from hazards at work. The road to hell is paved with good intentions, however. The European Union and Parliament in particular have a natural tendency towards over-regulation. That is the case with the directive providing for protection not only against artificial radiation, but also against natural radiation. Since the dawn of time, humankind has been able to adapt to the natural climate. The desert Bedouins dress differently to people from the North. Why should we want to churn out regulations governing workers’ exposure to sunlight from Sicily to the Arctic Circle? Would it not be sufficient to apply what is today pompously referred to as the precautionary principle, namely basic caution, instead of legislating left, right and centre?
The report is about protection in work places against exposure to optical radiation. We support a minimum level of health and safety protection in work places, but we basically believe that this can be provided by the Member States themselves. We support, however, the amendments involving reduced bureaucracy for companies.
. The right-wingers’ rejection of the directive to protect workers from optical radiation testifies to a high degree of cheap opportunism on their part and represents a stab in the back for those affected by it. Serious consideration of the dramatic increase in the incidence of skin cancers among workers – over 90 000 cases according to German trade associations and a figure that has increased tenfold since the 1970s – cannot but result in action! To radiation, national borders present no obstacles. That is why I vote for European regulation to protect workers and against the Christian Democrat motion for the rejection of the Common Position.
I cast my vote in favour of a European solution that lays down the maximum level of protection for workers who are exposed to optical radiation. Dramatic changes in climate make it necessary that more attention be given even to natural radiation. The rapid rise in the incidence of skin cancer in Australia should be a warning to us in Europe.
. I voted for the various amendments which deleted natural sources of optical radiation from the scope of this Directive. The misguided attempt to include sunlight was a gift to the ultra sceptics, who enjoyed putting about such stories as "Brussels seeks ban on sunlight".
Of course our constituents should be aware of the health risks of over-exposure to the sun, but EU-wide regulation from Brussels is not the best solution, nor is burdening employers with yet another obligation.
The responsibility for informing our peoples about the effects of sun on their skin should rest firmly with the member states and devolved governments. There is after all a marked difference in the climate between Scotland and Greece for example and therefore health advice would be best tailored to suit local circumstances.
. I have recently received a large number of letters from professionals in the hotel, catering and construction industries who have informed us of their legitimate concerns regarding a common position of the Council on the exposure of workers to optical radiation.
When examined more closely, this recommendation is, in fact, mind-boggling, leading one to wonder just how seriously the wording can be taken. The need to improve and better manage the safety of workers exposed - in industry, for instance - to artificial optical radiation is understandable, but why was it necessary also to take an interest in so-called ‘natural’ optical radiation? Why is there this desire excessively to regulate the working conditions of people exposed to the …sun to varying degrees? Besides attracting ridicule, these proposals which, if implemented, would produce inconclusive results, clearly look set to increase restrictions, particularly for small- and medium-sized enterprises.
Against the backdrop of international insecurity that is turning our countries upside down and of an economic and social crisis and crisis of identity, this kind of unbelievable proposal demonstrates once again the degree to which these pro-Europeans who want to control everything are out of touch with reality. That is why I opposed this new gimmick which, with its administrative overkill and the financial stranglehold it exerts, is in danger of placing a dark cloud over many of our businesses.
. A lot of hot air has been generated over this directive on the exposure of workers to the risks arising from physical agents.
Owing to the splitting of the proposal, the common position is concerned only with the specific minimum requirements for the protection of workers from risks to their health and safety arising or likely to arise from exposure to optical radiation.
This has led some to try and caricature this as the protection from sunlight directive. In my view despite attempts to ridicule the proposal it does strike a good balance between protectionism and over-regulation.
. As Labour spokesperson on Employment and Social Affairs, I voted for this piece of legislation today because I believe it will protect workers across Europe in a key health and safety area currently not covered fully in national legislation of Member States and will be protection for workers in my constituency of London. Some MEPs have tried to remove the issue of natural 'sunlight' from the Report.
As a Labour MEP, I backed the UK Government and the Council line to back the common position as we believe it is a good balance between protectionism and over regulation.
. The growing demands to improve working conditions and to protect workers’ health and safety are a positive sign of economic development. A balance must be struck, however, so as to avoid making unreasonable demands by over-legislating.
As regards the issue before us, it is important to make a subtle distinction between employers’ responsibilities and the precautions that all workers must take in both professional and private life. Balance and moderation must therefore be found and, broadly speaking, I feel that the rapporteur has succeeded in that aim.
. On behalf of the British Conservative Delegation of the EPP-ED Group, I would confirm that we voted against those amendment references to the Treaty Establishing a Constitution for Europe because following the referenda outcomes in France and the Netherlands they no longer have the relevance they may have had when drafted.
We support the overall direction of the Report and accordingly have voted in favour of the report.
We have today voted against Mrs De Sarnez’ report because we believe that it contravenes Swedish legislation on freedom of the press and of expression and its clear rules governing media independence.
The report contains proposals as to how minors might best be protected from harmful and unsuitable content on the Internet. We have nothing against such protection, but see it as a very important issue. However, the report also recommends that the Member States introduce a right of reply in connection with all the audiovisual and information services on the Net, as well as introduce rules on media ownership.
For these reasons, we have chosen to vote against the report as a whole.
Ensuring that minors do not have access to broadcasts or services for adults in the field of audiovisual services is obviously a very important issue. We believe, however, that to prepare legislative measures at EU level in order to protect minors’ physical, mental and moral development in relation to these services would be the wrong route to go down.
Web hosting will always exist around the world, outside the EU.
As has been observed, a lot depends on sound parental control, and parents now have the opportunity to install filters on their computers. The draft report has positive features, but it goes absurdly far in proposing, for example, that a domain name, such as .KID, be set up at secondary level.
We believe that it is up to the democratic institutions in each Member State to solve these alarming problems. The EU should offer a framework for common standards within this area, to which the Member States can subscribe, rather as happens with the Schengen Agreement.
We have definitely voted against all the amendments referring to the Treaty establishing a Constitution for Europe. That treaty has been rejected.
. This report, which starts off with the best of intentions, quickly becomes an unbelievable mishmash. The explanatory statement began well, however, and the report was obviously concerned with envisaging greater protection for minors not only against the scourges of pornography, paedophilia and violent images and content, but also – and this has been forgotten – against the incitement to use drugs or to behave dangerously, as well as recruitment and enrolment in fanatical and terrorist operations.
The subject area was rather vast and our policies, I am afraid, rather too weak for the purposes of looking more seriously into these extremely alarming facts and attempting to deal with them in order to protect our children. Instead of doing that, the report strays from the point, spreads itself too thinly and jumbles together anything and everything. Pornography is certainly in there, but so too is the fight against discrimination, as are teacher training and, finally, the right of reply, though it is not really clear of what possible benefit this might be to minors.
The report’s technique, which is commonplace in this House, is to evade the political issue, notwithstanding the host of good intentions. Once again, it makes this text obscure, abstruse, ideological and, therefore, completely ineffective.
. I wish to express my full support for this recommendation, which is aimed at ensuring an effective level of protection of minors and human dignity in all audiovisual and information services.
Young people spend more and more time on the Internet, where millions of pages with pornographic content can be found. Accordingly, both providers and users have a responsibility to ensure that this new technology can be used with confidence.
The protection of minors entails politicians, businesspeople, teachers and parents working together.
Education syllabuses must include Internet education programmes aimed at children, but also for adults and parents, and information campaigns must be set up to alert the general public to the dangers posed by Internet use.
I particularly welcome the creation of a domain name (.KID), which would provide a secure Internet area regularly monitored by an independent authority.
Lastly, service providers should start to provide easy-to-use parental software and offer subscriptions to access services intended specifically for children with automatic filtering at source. This would make it possible to restore a degree of confidence in the use of the Internet.
. It is vital that the protection of young people from harmful content on the internet as in broadcasting keeps up with technological developments.
This report makes it clear that self-regulation is good but insufficient protection for children against harmful content. The report calls for a variety of measures to improve protection including automatic filter systems for Internet access for children and for the Commission to organise an information campaign for all citizens on safer use of the Internet and a Europe-wide toll free helpline with information on filters.
This issue is extremely complex but I hope in the light of the adoption of this report the institutions can cooperate to find continuing effective ways to protect our young people.
. The content that can nowadays be found on the Internet presents huge challenges in terms of the protection of minors and human dignity, and clear responses to those challenges are required.
This report proposes a range of measures relating to education and the training of teachers and trainers, codes of conduct and information on illegal or suspicious activities on the network. It also proposes measures that the European authorities could take to improve the gathering and exchange of information.
The industry and the authorities at national and European level should consider steps that they can take to enhance the protection of minors.
There is no doubt in my mind that we must all play a proactive role in finding ways of increasing the much-needed protection of minors, the protection of human dignity and the fight against crime and illegal activity.
.– The very title of the Commission recommendation reveals the real intention of its authors, which is to leave the profitability of the entertainment and Internet industry well alone.
Secondary measures are being formulated which are directed at governments, the industry and parents and teachers and which do nothing to change the present wretched situation. The only proposal which would have been of substantial value would have been an express ban on the production and broadcasting of radio and television and electronic material with disgraceful content which insults human dignity.
As far as minors are concerned, industry is typically left unaccountable while additional incentives are proposed for the use, for example, of special filters for violent, racist and pornographic images. The burden of responsibility falls solely on parents to take lessons in how to use the Internet so that they can help their children.
The amendments by the Committee on Culture and Education do not differ substantially in any way from the foregoing.
Consequently, once again human dignity and the harmonious physical, mental and moral development of minors is getting into the Procrustean bed of the European audiovisual industry and the Lisbon Strategy, in other words of the savage exploitative system of the profitability of big business.
It is for these reasons that the parliamentary group of the Communist Party of Greece voted against the relevant texts.
. I welcome the Commission proposal which aims to improve the health of European children by facilitating research, development and authorisation of medicines for use in children. I am delighted that such an important opportunity has arisen for children to enjoy the same access to innovative new medicines as adults already enjoy.
I recognise and agree with the need for rewards and incentives to industry which will encourage the development of paediatric medicinal products. I have closely reviewed the discussions and debates on how best to achieve this and I can support the Commission’s proposal regarding the SPC extension, in tandem with the review mechanism proposed in the Regulation.
I agree with the principles of transparency and public accessibility which are at the heart of the proposal to amend Article 40 to include a provision for public access to paediatric clinical trial information. However concerns raised by industry regarding the possibility that public expectations may be raised prematurely with regard to some products and commercial sensitivity of information are also valid.
This report contravenes a very important principle of EU cooperation, namely the country of origin principle. It proposes that an EU paediatric authority be set up to assess, approve and monitor paediatric medicines and encourage their production. There are, however, no good reasons for centralising this activity in a new EU authority.
The report is also based on the notion that the pharmaceutical industry does not think it profitable to develop special paediatric medicines. That is not very convincing. If there is demand, there is also supply. If there is anything that companies in a market economy are good at, it is identifying niches and manufacturing products for them. If it is true that there is a great need for special paediatric medicines, the solution should be sought on the demand side through the authorities in the individual countries.
The whole report is permeated by efforts to extend the EU’s influence and develop new bureaucracies.
For these reasons, we have voted against the report.
. The intention of this proposed regulation is laudable. It makes sense to improve the treatment of children by increasing the research, development and approval of medicines which are suited to the metabolism of the child.
I regret that amendments tabled by my Group were not adopted. These would have made it a requirement of the approval mechanism to consider whether significant therapeutic benefit over existing treatments had been achieved.
. I warmly welcome this proposal. A decade or more after the USA, the EU is at last set to adopt legislation requiring the testing of pharmaceutical products for children as part of their approval process. These new rules should ensure that more drugs are developed for children and that they are administered in safe and effective dosages.
In return for pharmaceutical companies carrying out mandatory clinical trials for drugs intended for use in children they will be given financial compensation.
The financial compensation proposed by the Commission involves granting companies an extra six months Supplementary Protection Certificate, that is, a form of extended patent. This must be monitored to ensure that it does not lead to excessive profits.
. Labour MEPs support the principle of awarding incentives to pharmaceutical companies in order to stimulate the necessary research and development. We therefore support the concept of extending the SPC, but question the Commission proposal for an automatic six-month extension. We feel a variable length SPC extension would have been better and fairer, because the amount of incentive would better have reflected the costs of research.
Of the options on the table, we therefore supported the three- plus three-month extension. We did not, however, support the option of a fixed four- or five- month SPC extension, because this risks being unfair to smaller companies.
. Our desire to improve children’s health has been the driving force behind the Union’s policy on support for research and development into new medicinal products for paediatric use.
This report contains a number of measures to ensure that all research and development regarding these medicinal products, and the final authorisation for their paediatric use, be reviewed by independent authorities that are specialised in this field.
Furthermore, the report proposes coherent measures on administrative deadlines, whilst safeguarding quality levels and ensuring that exchanges of information in the field can take place.
This is a field of research that is capable of bringing us great joy in terms of fighting disease. We must therefore take care to ensure that all measures that we take reflect the need for quality and rigour in pursuit of these goals.
I therefore voted in favour of the Grossetête report.
. These new rules are long overdue. Fifty per cent of medicines used to treat children in Europe have not been tested and are not authorised. Every parent wants to have the peace of mind of knowing that a medicine used on their son or daughter is safe. These new rules would go some way towards guaranteeing this safety, which at present is not clearly established.
.  Mr President, ladies and gentlemen, I have voted for the report by Mrs Grossetête with much conviction, and would, moreover, like to congratulate her on the work she has done. In her report, she has managed to strike the right balance.
I am therefore very much in favour of extending the patent protection of paediatric medicines by a fixed six-month term.
The alternatives available (such as two plus four, three plus three) are unviable practically speaking, involve much red tape and threaten to neutralise the positive stimulus that this legislation gives to scientific research.
. I know from direct personal experience that the burden placed upon businesses, especially SMEs, by the obligation to administer VAT is very significant, and therefore I support moves such as this to simplify the process.
I also strongly believe that there should remain with Member States a reasonable degree of flexibility, such as in setting turnover thresholds and applying reduced or zero rates of VAT.
. I welcome the proposal for a Council regulation amending Regulation (EC) No 1798/2003 as regards the introduction of administrative cooperation arrangements in the context of the one-stop scheme and the refund procedure for VAT. The aim of simplifying VAT is an admirable one.
I support the various amendments striving to establish better cooperation between taxable persons and tax administrations, also those that help to improve cooperation between Member States’ tax authorities. The Rapporteur suggests to introduce a minimum limit of EUR 50.000 for exemption from VAT. The suggestion concerns only first 3 years of the activity of a newly established SME. This new lower bound of exemption contributes to SME's brisker economic performance, generating more employment across the EU, further realising the Lisbon objectives.
. One of the basic rules that has long been taught by economists is that the cost of levying a tax should be lower than the money accrued. That goes without saying. There is another rule, however, which is that the payment of taxes should be as simple as possible, so that the cost of the tax is not pushed up by a ‘bureaucratic tax’, which is both short-sighted and, more to the point, inefficient. In this context, I welcome the initiatives aimed at simplifying the processes of charging, paying and refunding VAT.
. The EPLP does not accept or agree that the thresholds for calculation of VAT are best dealt with at EU level. It is up to Member States to promote the most appropriate calculations, especially for their micro-companies. This allows Member States to fulfil their promises the Lisbon agenda, in making appropriate allowances for such businesses, and to set an entrepreneurially sensitive approach.
The next item is the statement of the Council and of the Commission on the situation in the Middle East.
Mr President, it is a great and genuine honour for me to be here in the European Parliament today on behalf of the Council. I personally welcome the opportunity to discuss the situation in the Middle East. We are witnessing a new chapter of that region’s history, which brings with it both opportunities and considerable challenges.
I would like to begin by welcoming the historic progress made by Israel’s withdrawal from Gaza and parts of the northern West Bank. The European Union commends the Israeli Government and the Palestinian Authority for their commitment to overcoming the difficult challenges they both face.
We are pleased that the disengagement process has so far gone well, with the avoidance of significant violence. The Israeli Government, with the assistance of the Palestinian Authority, carried out the disengagement plan effectively and quickly. The security forces evacuated the settlers sensitively but with resolve and determination. In short, they managed a difficult task well.
We applaud the close coordination between the Palestinian Authority and Israel, and encourage them to continue on this path. We are keen to see that disengagement is a success across the board. To this end, we welcome, and urge the continuation of, the restraint shown by the majority of Israelis and, indeed, of Palestinians.
The success of the disengagement process so far encourages both parties to continue their cooperation on the remaining steps of the process, not least in their close work with the Quartet’s Special Envoy for Disengagement, James Wolfensohn. He has presented plans for action to support Palestinian economic and institutional development in the context of disengagement and beyond, identifying key areas where progress would be needed. These include transport links, border crossings, customs issues between Israel, Egypt and the Palestinian Authority, the link between Gaza and the West Bank, and air and sea ports. The international community has pledged its full support.
Freeing-up of movement within the West Bank is essential to Palestinian economic revival. Improved access for people and goods, while maintaining security for Israelis, will also be crucial to creating a sense of hope for the Palestinians.
Taking full advantage of the opportunity of disengagement and promoting continued reform of Palestinian institutions – as set out at the London meeting on March 1 – will be our two main priorities during our Presidency. In this context, the European Union will work closely, of course, with Mr Wolfensohn in order to help realise plans to make Gaza economically viable after the Israeli withdrawal.
It is also important that we look beyond disengagement to advance the political process and to take advantage of the opportunity it represents. After disengagement, both sides will need to focus on making progress against their roadmap and Sharm El-Sheikh commitments.
In Iraq, we have also witnessed another important step forward following the publication of Iraq’s constitution as recently as 28 August 2005. We congratulate the Iraqi people on reaching this important milestone in the political process.
Drafting the constitution has, of course, been difficult. All of Iraq’s communities have worked together to draft this constitution and there have been compromises on all sides. But they have now produced a constitution that we hope will be a key building-block towards a democratic Iraq.
In particular, the principles of democracy and basic human rights are, with Islam, the founding tenets of the new Iraq. No law can be passed that contradicts those tenets. All Iraqis are held equal before the law, regardless of gender or, indeed, of religion. Freedom of belief is protected in the constitution. All extremist groups are prohibited. The new Iraq pledges to respect its neighbours and its international obligations. The oil of Iraq is owned by all the Iraqi people and is to be exploited so as to maximise the benefit to the Iraqi people.
The European Union will continue to encourage all Iraqis to play a part in the next stage of the political process by voting on the draft constitution in the October referendum. Broad public support for the constitution will help ensure a stable future for Iraq.
The Iraqis have succeeded in drafting this constitution despite the actions of terrorists who are trying to destroy the country’s desire for that peaceful future. The Council recognises the many challenges still ahead for Iraq, particularly in terms of the security of its people. The European Union is working to build up the capacity of the Iraqi security forces and the judiciary through its integrated Rule of Law and Police Training Mission.
On Iran, however, we are deeply concerned by that country’s unilateral resumption of activity at the uranium conversion facility in Esfahan on 8 August. This is in clear breach of successive IAEA Board resolutions and, indeed, the Paris Agreement Iran entered into just last November. The IAEA Board resolution, which was adopted by consensus on 11 August, is a clear and united signal from the international community of its wish that Iran return to suspending all conversion activities without delay.
We also regret that Iran has chosen to reject, without serious consideration, the European side’s detailed proposals presented on 5 August. These are the most far-reaching proposals for relations between Iran and Europe since the Revolution. They would lead to a new relationship based on cooperation.
I would like to reiterate that the European side is not asking Iran to give up its civil nuclear programme. The European proposal specifically offered support for that programme, but there is no civilian operational need for Iran to develop fuel cycle capabilities. Putting its fuel cycle activities on hold would not affect Iran’s ability to develop a civil power and research programme; yet allowing them to continue would bring Iran closer to the ability to produce fissile material for a nuclear weapon.
We remain committed to a diplomatic solution. We hope Iran will reverse its decision and re-suspend uranium conversion activity. The key to resolving this issue is for Iran to take the confidence-building steps requested of it by successive IAEA Board resolutions and restore the suspension.
As part of our wider engagement with the region, November’s Euro-Med 10th Anniversary Summit in Barcelona will be a critical opportunity to help the European Union’s Mediterranean partners to meet the challenges of the 21st century. The Barcelona Process needs to modernise and move towards a more results-orientated process, with much more focus on reform. In other words, it needs to address the concerns of the peoples on both sides of the Mediterranean.
The 1995 Declaration was a landmark and much of it remains valid today. But it still requires much in the way of implementation. This includes the need to address obstacles to progress on governance, human rights, market openness and foreign investment. We want to see medium-term targets adopted at that Summit outlining the kind of region we all want to see in five years.
We cannot achieve these aims without peace in the region. Without peace, we will not achieve the zone of stability and prosperity that is our shared objective. But lack of peace should not also become an extra barrier to progress elsewhere. We would do well to heed the demands of the people across the region for more transparent government, for economic reform and for social and cultural awareness.
We believe that there is a new determination in the region to address the challenges facing its people. We are determined to work hard to ensure that the Barcelona Process plays a full role in addressing the challenges facing citizens across the Euro-Med region. The Summit would be a unique opportunity for us to demonstrate that our partnership is relevant to our peoples and can deliver results on the issues that matter to them.
Our partnership can help achieve a step change in regional development and indeed modernisation, through action on good governance, economic reform and education. Delivering results in these key areas, against specific targets and commitments, will help drive forward regional progress.
. Mr President, honourable Members, it is my pleasure to be able to address you today on the Middle East peace process at a time when there is a renewed feeling of momentum and hope. After five years of the second Intifada, the past six months of calm have witnessed a downturn in violence and terrorist acts and the Israeli withdrawal from the Gaza Strip and removal of settlers from certain parts of the northern West bank has passed off smoothly. The professionalism of both sides is to be commended.
But real challenges lie ahead. By this I mean firstly putting in place the conditions necessary so that the Israeli withdrawal creates an opportunity for ordinary Palestinians to improve their daily lives. Secondly, the implementation of the roadmap in full, and thirdly, the creation of a viable Palestinian state at peace with its neighbour, Israel.
The Commission recognises that for the recent disengagement to be considered a success it must bring tangible and immediate improvement to the lives of ordinary Palestinians. The Commission has therefore launched a EUR 60 million package as an immediate response to the withdrawal. This consists of a EUR 40 million infrastructure facility geared to labour-intensive, fast-disbursing projects to restore essential services in the West Bank and Gaza; EUR 12 million assistance to institution-building to help the Palestinians assume governance responsibilities following disengagement, and a package of EUR 8 million focusing on social services, as well as East Jerusalem.
The Commission is also working closely with the European Investment Bank to identify common projects in the infrastructure sector. I would like to mention here the fact that we have already in place the European neighbourhood policy and that we have already agreed common action plans with Israel, the Palestinian Authority and Jordan and that the Commission is absolutely convinced that in the context of the European neighbourhood policy Europe can play an important and helpful role in overcoming the problems of the region.
This assistance will not, however, achieve its desired results unless Israel and the Palestinian Authority tackle such important issues as movement of people and goods between Gaza and the West Bank and the outside world, the greenhouses, operation of the border terminals, the dismantling and removal of settlers' homes and movement of people within the West Bank.
It is for this reason that the Commission is providing financial, political and human resources support to the Quartet Special Envoy James Wolfensohn, whose contribution to the disengagement has been remarkable. The Special Envoy has succeeded in fostering dialogue with the Palestinian Authority and Israel on each of these issues. However, only one – the greenhouses – has been settled in full.
The Commission is helping in this. We are, for example, ready to fund a new presence at border crossings as a confidence-building measure, if the parties so request. The Commission is also keenly aware of the need to maintain the Israel-Palestinian Authority customs union so as to avoid possible trade disruption and to do what it can to promote interregional trade and investment.
The second challenge for the peace process is implementation of the roadmap. The disengagement has clearly been traumatic for Israel, but it has not caused the much-feared rift in Israeli society. On the Palestinian side, President Abbas was able to keep the Palestinian factions in check.
It is now for the international community to help move both sides forward in parallel, helping the Palestinian Authority to make progress on tackling incitement and the dismantling of terrorist infrastructure and pressing Israel to bring to a halt the creation of new 'facts on the ground', which threaten to undermine future final status negotiations. Settlement activity in and around Jerusalem and the route of the separation barrier are the two most pressing issues.
The third challenge is how to promote the creation of a viable Palestinian State, for which the implementation of the roadmap is a necessary condition. There is already renewed impetus for Palestinian reform, institution- building, stemming from the intention of the Palestinian Authority to establish a medium-term plan for economic development and from the G8 political commitment to raise up to EUR 3 billion each year for the next three years in order to fund this plan.
In the coming weeks, the Commission will be putting forward proposals for a comprehensive and coherent medium-term strategy for the European Union's relations with a future Palestinian State, including better coordination of EU positions and financial assistance. We need to see how best we can promote the political and economic viability of a future Palestinian State through targeted assistance in support of reform and institution-building. It is clear that efforts must be geared towards the promotion of human rights and democratic principles, the rule of law, improved security and increased effectiveness of public administration.
. Mr President, it has to be said that the evacuation of the settlements in the Gaza Strip is long-awaited good news, within a context in which the only news we have been hearing has been of hate, death, endless suffering and desolation.
It now falls to the Palestinians – and I would like to mention their leader, Mahmoud Abbas to follow the democratic path marked out, to control the extremist movements and to consolidate their institutions. For its part, Israel should also cease building new settlements and together, by means of dialogue, they should seek to establish, as Commissioner Verheugen has just said, two viable States which are secure and have recognised borders based on the United Nations’ resolutions. Of course, other problems remain to be solved, and these are clearly laid out in the road map. I refer to the problem of East Jerusalem, that of the refugees and that of the conflict between Israel and Syria. In addition, all this comes within a political context in which we have seen the resignation of Mr Netanyahu as a member of the government in order to contest Prime Minister Sharon’s leadership of Likud, and also in which there are going to be Palestinian elections. A European Union mission of observers led by our fellow Member Mrs Véronique De Keyser will monitor the latter, and I would like to wish it all the best.
I therefore welcome the statement by the Presidency-in-Office of the Council to the effect that the European Union must play a fundamental role, in order to achieve a fair and lasting peace in the region. The European Union is the main donor to Palestine. The Union is a partner of Israel, Egypt, Jordan, Lebanon and also of Syria in the future Association Agreement, so it is clear that it must play a fundamental role in the political and economic reforms in the region.
Consequently, I welcome the initiatives presented by the European Commission as a first step regarding the package of EUR 60 million to rebuild the infrastructures of the region and consolidate the Palestinian Authority in the Gaza Strip.
. Mr President, Minister, Commissioner, ladies and gentlemen, as you have pointed out in your speeches, the Israeli withdrawal from Gaza was an important move in the right direction. We should have preferred it, however, if it had happened within the framework set out in the roadmap and with the Quartet playing a different role.
In any case, it has shown that it is possible to make progress without violence on the road to peace and compliance with international law. We are not ignoring the tensions that have arisen within part of Israeli society and particularly in the political sphere in that country, especially in relation to the prospects that are now opening up and the further steps that have to be taken.
An important factor in this situation is the commitment of the international community and the European Union to pursue the only feasible prospect: that of continuing the peace process until the Palestinian people’s right to have a sovereign state is realised, with peace and security for both peoples.
The message that we wish to put across in this debate is very clear and is primarily a political message. The more nationalistic sectors of Israeli society, currently represented by Minister Netanyahu, must not think that they will find any space or understanding unless they comply with international law.
Continuing the settlements policy will mean condemning Israel to international isolation and encouraging the most extremist sectors in the Palestinian community. At the same time, the proponents of terrorism must avoid claiming the Gaza withdrawal as a victory, since it was the outcome of the renewed prestige of the Palestinian leadership on the world stage.
It is important, therefore, as you have said, that the Palestinians continue the process that started with the presidential elections. In that respect, we welcome the fact that the date has been set for political elections and we are in favour of pushing ahead with the reforms announced by President Abu Mazen when he was elected, relentlessly continuing the work of opposing terrorism and violence.
For its part, however, the international community must still bear in mind that political terrorism of Islamic origin, which is also of such great concern to people in our own countries, will be dealt a decisive blow if we are able to defuse the main source of hatred and tension, which is the Middle East conflict.
Mr President, ever since I was little, the Middle East has dominated news broadcasts. Unfortunately, the news has mostly been about misery, violence, war, oppression and ultra-conservative rulers. Nowhere in the world is the lack of freedom as concentrated as, specifically, in the Middle East. Half a billion people live under dictatorships there, with the Israeli democracy as the only exception. That is naturally a problem for the people who live there. They are entitled, just as we are, to democracy and human rights. It is also a global problem. If people can see no future, then frustration, fanaticism and fundamentalism thrive.
Certainly, there are signs that the situation is changing. An example of this is today’s presidential election in Egypt. It is a step forward, even if Mubarak will, of course, be the victor. There is, in any case, more than one candidate. The development in Lebanon, whereby the Syrian occupying power was thrown out, is also very positive. The decision to allow women in Kuwait to vote next year is also an important step forward. As has already been mentioned in this Chamber, the evacuation of Gaza which, in spite of everything, went so smoothly, is an incredibly important step for the continued peace process and the establishment of two states. The forthcoming Palestinian election will be an important test of how far the reforms within the Palestinian government have gone and of how the process can progress. Iraq has a government, a draft constitution and powerful forces wanting democracy and stability, but the situation is of course incredibly painful, what with the daily violence that people are forced to live with.
There are, however, an incredibly large number of problems remaining in the Middle East. The Presidency mentioned Iran and the mullahs there who, with their nuclear weapons programme, have now been mocking, and trifling with, the world community for several months. This is an issue that the UN must tackle. We cannot continue to engage in ‘pretend negotiations’ with Iran in this way. Its oppression of its own people continues unabated, which is completely unacceptable.
The oppression of people in the region cannot be tolerated. The EU, together with the United States, international organisations, foundations and the opposition in these and other countries should therefore take a combined initiative and devise an international peace and democracy plan for the whole of the Middle East. It is precisely on democracy that the resources of the Barcelona process should be much more focused. Nothing would be better for peace, stability and the fight against terrorism throughout the world than if democracy were to triumph in the Middle East. We have a big responsibility in this area.
. Mr President, we see Israel’s departure from Gaza as very positive, and it must represent the beginning of a new process leading to peace in the Middle East. The European Union should guarantee that every possible effort is made to improve the quality of life of Palestinians in Gaza. The Union ought also to guarantee access to the economy and the opening of the port and the airport as soon as possible. In addition it should press for the development of other aspects of economic activity, such as connection and communication between Gaza and the West Bank.
Nevertheless, in contrast to the hope represented by Gaza, we fear that the current Israeli policy in Jerusalem may slam shut the so-called window of opportunity just at the most sensitive and volatile point of the conflict. We are absolutely delighted that the majority of Israelis and their government appear to have abandoned the idea of a ‘Greater Israel’, but we regret that that project may possibly be replaced with that of a ‘Greater Jerusalem’ spreading relentlessly over Palestinian territory. So far, 164 km2 of the West Bank have been appropriated, to the north, the east and the south of the city of Jerusalem.
This unilateral appropriation does not serve Israel’s interests, because it jeopardises any stable peace and security agreement, and is creating a worrying situation on the ground, from the point of view of demography and town-planning. The construction work would effectively amputate East Jerusalem from the West Bank and destroy the territorial continuity that is essential to any future remotely viable or credible Palestinian State. That is a recipe for disaster. The policy would leave the Palestinian cities of Bethlehem, Ramallah and East Jerusalem practically cut off from each other.
The E1 Project, which plans homes for 15 000 people, hotels and industrial areas to the east of Jerusalem is of particular concern, and I hope the Council and the Commission will take due note of this. In reality, the project would complete the process of separating the north of the West Bank from the south. The European Union must aim to ensure that Jerusalem becomes a city populated by two peoples, two nations, and also the capital of two viable States living in peace.
. – Mr President, we have all borne witness recently to historic events in the Middle East of particular political importance. The implementation of Prime Minister Sharon's disengagement plan was a development which we cannot but welcome, because it unquestionably constitutes a positive development and an important step towards the peaceful resolution of the Palestinian problem.
However, we must at the same time note that the implementation of this plan, which – I repeat – we welcome, cannot under any circumstances be the final solution to the problem. I consider that it is no coincidence that, while the implementation of the plan has turned the Gaza Strip into a free zone, the number of settlers on the West Bank has increased dramatically recently.
Following the private meeting during the official visit between President Borrel and Prime Minister Arial Sharon last June, it would appear clear that the disengagement plan does not form part of a political process with the objective of an end to the occupation, the return of refugees and the foundation of an independent Palestinian state and I greatly fear that the of the occupation continue to exist.
Israel still maintains control of the borders with Egypt in the Gaza Strip as far as the movement of goods is concerned and continues to maintain the right of strategic intervention in that it continues, at the same time, to control the coast, the airspace and the borders of the Gaza Strip.
We, as the European Parliament and as the European Union in general, should continue to monitor developments in the area with close attention and, at the same time, to exert pressure on all sides to engage in substantial talks which will result before the end of 2005 in significant progress and, very soon, in a final solution to the problem, a solution which cannot but be the establishment of an independent Palestinian state and, of course, the demolition of the wall and an end to the occupation, so that the two nations can build a peaceful future which will contribute to peace and progress throughout the Middle East.
.  Mr President, ‘A political party cannot bear arms; this exists in no democracy’. Those are the wise words of Mr Solana, the EU’s High Representative for Common Foreign and Security Policy, but do not square up with the truth in the Gaza Strip, on the West Bank and in Lebanon, for indeed, both Hamas, the Palestinian Islamic terror movement, and Hezbollah, its Lebanese strategic ally, serve a dual purpose at the moment. They are fully committed to day-to-day political life and perfect their military formations in the process. With this dual strategy, Hamas and Hezbollah not only bring the internal Palestinian and Lebanese political relations to a head, they also deliberately head for an armed confrontation with Israel.
We will end up with either the Intifada or else persistent armed chaos in the Palestinian regions and the threatening prospect of a new Lebanese civil war – a sad outcome, indeed, of Israel’s unilateral withdrawal from Gaza. This is a true spectre for the Middle East, certainly if we take Hamas’ present media campaign seriously, for its war cry is: no pointless negotiations with the Zionist enemy, but continuation of the Jihad to liberate the whole of Palestine.
Given this critical situation in the Israeli-Palestinian conflict, I am very keen to find out the Council’s position in respect of Hamas and Hezbollah. Are these Islamic terror organisations – or why not just call them warring factions – quasi-normal political negotiating partners for the European Union? I would much rather find out what concrete steps the Council wishes to take to dismantle the so-called military branches of Hamas and Hezbollah. The Council should give me this information on the basis of the UN resolution No 1559 with regard to Hezbollah and our own European list of terrorist organisations with regard to Hamas. This is the perfect opportunity for the European Union, the Council and Commission to fulfil its ambition of being a peace-maker in the Middle East.
Mr President, the Middle East continues to be without equal as a crisis hotspot after the USA presented Iraq as its model example of how to democratise and liberalise the Islamic world, and as a way of, so to speak, solving all problems with a single stroke. It was an experiment intended to stabilise the region, secure access to oil and facilitate disarmament and demilitarisation, but it failed, and the war against terrorism, having driven a wedge between the European allies, is seen by the Arab world as a strategic campaign to secure oil supplies.
Fanatics were able to depict the American occupation as a war on the Islamic world. Bush has not only left a country in ruins but has also created a breeding ground for more terrorist training camps. The American intervention was nothing more than a badly-prepared occupation, embarked on as a sort of solo act; they underestimated both the potential for resistance and the costs involved – the latter of which they now want their partners, such as us Europeans, to cover after the event.
For the problem of Israel and the Palestinians, too, no real solution is yet in sight. Although the evacuation of the Gaza Strip and the seeking of a two-state solution appear to have injected some impetus into the peace process, which has dragged on for decades, its success will largely be dependent on the economic success of the new structure, and that is where Europe will, no doubt, have to help out.
Most disturbing of all is the nuclear weapons race in this region, for which the problematic existence of Israel’s nuclear arsenal is always cited as a pretext. The consequence of this is that Arabs have become convinced that the USA, in any case of doubt, will always take Israel’s side, and nuclear weaponry has become more attractive as a prestige project. Where weapons of mass destruction are concerned, an inherent momentum has developed, scarcely capable of being held in check and spurring neighbouring states to acquire weapons of this type, so that the Middle East remains a region with the potential to threaten the world as a whole.
Europe may well, at present, be outside the range of rockets from the Middle East, but our also becoming a target is only a matter of time. This means that the EU must redouble its efforts in the Middle East, but Turkish accession will do nothing to stabilise the region, one reason for this being that Islamists do not, whatever some Europeans might hope, accept Turkey as a mediator and channel for communication.
Mr President, today is a happy day for Egypt because, for the first time in a generation, the Egyptian people have an opportunity to vote for a president and have a choice in that vote.
I and some colleagues here in the Chamber who sought the release of one of the presidential candidates, Dr Ayman Noor, on 12 March will be particularly interested in the outcome, since it was our intention to visit him in prison, where he had been put by the Egyptian authorities, having declared his opposition to President Mubarak.
It was in Cairo that the United States Secretary of State made an important statement on 22 June at the American University, where she declared that, in the Middle East, democracy was better than stability, overturning – as she put it – 60 years of American policy. There has been a degree of cynicism about this change of approach, but nevertheless it represents some sort of step forward in the relations between the United States and the Middle East.
I believe that the European Union should try and reflect this shift in policy; not that democracy is better than stability, but that democracy and human rights are better than ‘business as usual’. One of the things that singles out the European Union’s approach to the Middle East is this conjunction of democracy and human rights. Obviously, I regret that the Commission is rather less than ambitious in its programmes of democratisation, and we hope to see that improve in the coming months. In addition, the European Parliament has a role to play, through the Euro-Mediterranean Parliamentary Assembly, in particular.
I believe that the parliamentary dimension of the Mediterranean is going to be of increasing importance. The next elections in Egypt will be the parliamentary elections and I hope that this House will agree that we should send a mission to Egypt for those elections, whether or not we are invited.
Mr President, should we or should we not see the withdrawal from the Gaza Strip as an indication that there will be peace in the Middle East? I choose to believe this is the case even though I know that a glass half-full can be considered a glass half-empty. I therefore welcome this withdrawal from Gaza as symbolic of the fact that no settlement is a permanent fixture and that they can all be dismantled in the future. I also choose to believe that the wall, which the Israeli Authority has always declared temporary, will one day fall. I choose to believe that no extremist group will harm this fragile hope of peace with a terrorist attack and, above all, that no authority will take advantage of an isolated criminal act to carry out collective reprisals and ruin any hope of peace.
The withdrawal from Gaza has been difficult. The Israeli Government has carried it out with courage and determination and the Palestinian Authority with a great deal of maturity. Yet the glass is sadly also half-empty. Continued colonisation in the West Bank runs counter to the idea of long-lasting peace, in the same manner as the encirclement of East Jerusalem and the way in which Israel is gaining ground there. The potential isolation of Gaza, which is over-populated and cut off from any possible economic development, makes it a real ticking time bomb.
That is why I emphasise the need for Europe, while paying tribute to those who have secured this successful disengagement, not to be blind to these worrying signs and to continue to exert pressure so that Gaza has air and sea ports and access to the West Bank and to Egypt, thus preventing it from closing on its inhabitants like a trap, so that international law and humanitarian law are respected and regularly evaluated in this region and so that the road map is relaunched.
Europe has always condemned terrorism and violence and has instead favoured political negotiation and international law. Even if progress is slow, it is not a pointless exercise to tirelessly repeat what are our commitments in the Middle East.
Mr President, I should like to thank Mr Alexander for his presence here this afternoon, together with Mr Verheugen, whom I left in plenary last night at 11.47 p.m. and who has covered a lot of ground this part-session in Strasbourg.
To turn to more serious matters now, in January, the EU High Representative, Mr Solana, spoke to us about a window of opportunities, and better still, an avenue of hope, following a series of developments in the region which included, of course, the election of Mahmoud Abbas as President and his courageous remarks about the demilitarisation of the Intifada.
What followed did not prove him wrong, as it has just led, as we know, to the disengagement from the Gaza Strip. Whatever may be our opinion on this withdrawal, however we may be divided and there is division on this issue we cannot but congratulate the Israeli authorities on the way in which they have carried out this operation; this is a human tragedy for the families concerned, a heartbreaking experience for the soldiers and a crucial test for Israeli society as a whole, which some people are underestimating in a slightly underhand manner. An absence of violence, of victims and of civil war, too, is a success story for which the Palestinian Authority can also take credit. Mr Abbas has spared no effort to facilitate the operations and, above all, to prevent any terrorist attack during the entire period of disengagement.
At this point, you will ask me: what must be done? It is a question of turning this military success into a political success, of harnessing this positive energy in order to return to the road map, since the withdrawal from Gaza can only be the start of a process. The major challenges awaiting Ariel Sharon as well as Mahmoud Abbas are on a huge scale: an end to the settlements, more substantial withdrawals, particularly on the part of the Israelis, and, of course, for the Palestinian leader the disarmament of the terrorist organisations. Following the destruction of a building in Gaza on Monday and the assassination of his security advisor only this morning, Abu Mazen has just demanded scarcely a few hours ago a plan for disarming Hamas in Gaza.
We must provide him with the means to continue; we are all aware that the battle has begun between the Palestinian Authority and Hamas for control of Gaza and that the EUR 60 million that has just been released – and which the Commissioner has spoken about – will be a vital strategic support for the Palestinian leader. We thank the Commission, we rely on it and we will be particularly vigilant, I wish to say, in ensuring that stringent checks are carried out to reassure European taxpayers about how this significant sum of money is to be appropriated.
‘There is a time to kill, and a time to heal, a time for war and a time for peace’, those are not my words, they are in the Ecclesiastes; I was talking about hope just now, not naïve optimism. Yet, we are today experiencing a very special moment in time – , to quote Mr Solana – and we would like to see the parties concerned seize it with our help so as to progress along that road to peace.
– The Israeli-Palestinian conflict remains the question on which peace in the Middle East hinges. The Quartet is scheduled to meet on 20 September in order to relaunch the road map. How should this be approached? To my mind, the answer is clear: it should be approached resolutely.
The unilateral pull-out from Gaza has justifiably raised expectations. There has been a lull on the part of the armed Palestinian groups and legislative elections are set to take place on 25 January. This is a positive scenario, but one based on a particular set of circumstances, and the opportunity could go to waste. Europe’s position must therefore be a firm one.
Some 8 000 settlers have left Gaza as a result of a decision by Israel – a most welcome development. Yet this event must not conceal the other side of the coin; between June 2004 and 2005, 12 800 new settlers moved to the West Bank and the President of Parliament in Jerusalem wants to set up another Jewish settlement in the ancient heart of the Arab city. This is not the way to go about making peace! The settlers have left Gaza. This is terrific news, but the Gaza that has been handed over to the Palestinians urgently requires an airport and the Israeli authorities have an unacceptable veto over this project.
Gaza has a border with Egypt at Rafa. Palestinians and Egyptians could run this border, but Israel insists on maintaining a presence in the area, as though it were another of its checkpoints. This must not be allowed to happen, because Gaza must not be a poisoned chalice, a prison that the guards have handed over to the inmates, in which they are not allowed to move around and in which their already fragile economy is rendered unworkable.
The exit from Gaza is not the end of the story. This is the message that should guide the fresh initiatives by the Quartet. Peace is possible provided we do not waste this opportunity.
– Mr President, allow me to start by quoting from the Iranian media: 'Thanks to negotiations with Europe we gained another year in which the Natanz project reached a stage where a small number of centrifuges could operate. The UCF in Isfahan is complete and UF4 and UF6 gases are produced. We converted 36 tonnes of yellow cake into gas. Iran began talks with the WTO. Iran was recognised as one of the countries with a nuclear fuel cycle. We managed to make far greater progress than North Korea'.
That was said on Iranian Channel 2 on 4 August by Mr Hussein Mussavian, the head of the Iranian nuclear delegation. There is no military option; there is no regime change option. Economic sanctions will only create a much larger disaster than the one in Iraq. What can we do after Russia's expected refusal of referral to the UNSC? We can only try to strip Iran of international recognition, immediately block its WTO entry, impose tough diplomatic sanctions, exclude it from international sporting, cultural and social events and the Olympic Games. Those are the only tools we have.
As the head of Parliament's Israeli delegation, I wholeheartedly congratulate both the Israeli and Palestinian Governments. I also welcome the EU statement on this engagement. We promise to monitor daily the use of the EUR 60 million hopefully spent before the Palestinian elections.
We all support the conditional Syrian association agreement as the last wedge to keep the door open. Egypt is the cradle of Middle Eastern politics. Clear, tough and immediate pressure for democratic conditions for democratic candidates in democratic elections will be more use than any Iraq-style military intervention. Nevertheless, legitimisation of the current process in Iraq is a must if civil war is to be prevented.
Twelve months from now, the Middle East will be a different region. The threats to our security are enormous. We have to stop immediately making a distinction between external relations and our internal security, between cutting out the roots of extremism and counter-terrorism.
Mr President, as we witness the Israeli disengagement from Gaza, completed in one-third of the time planned, with no casualties and with no wave of terror as predicted by some, I reflect on what the critics said when that disengagement was first announced. Then they protested. Today, with all the qualifications, they celebrated. Despite all the difficulties, hope succeeded over cynicism. In the wake of these developments, it is the role of the European Union and international community to keep open this moment of hope.
I welcome the continuing Commission commitment, repeated this afternoon by our colleague Mr Verheugen, to economic reconstruction in the Palestinian territories. Gaza represents one of the most scarred and desolate corners of the world. The World Bank says that nearly half of the Palestinians there live below the poverty line. Freedom from fear must be matched by the freedom to eat and to work. That is why I welcome the President-in-Office's commitment this afternoon to work with Israel and the other parties on free movement, to facilitate the movement of 20 000 Gaza residents who work in Israel and to lift the blockages of borders of land, sea and air. Gaza cannot be economically viable otherwise.
As a member of Parliament's Electoral Observer Commission, I agree with colleagues that we have a crucial role to play to ensure that the commitments made by the Palestinian Authority at the London conference on security, democratic reform and good governance are realised.
However, the critics will continue to remind us that more new settlements have been built this year on the West Bank than were evacuated in the last month, that 8 000 settlers are left but more than 240 000 still remain. The differences on the 1967 borders and on the status of Jerusalem are as deeply entrenched today as is that much-disputed security wall. We cannot avoid these uncomfortable truths. The only hope remains the roadmap, endorsed by the Quartet, by this European Union. It is our responsibility to keep that hope and opportunity alive.
Mr President, I welcome the success of the unilateral withdrawal from Gaza and from the four isolated settlements in the northern West Bank and welcome Mr Sharon's public assurances that these moves form the first stages of the United States-led roadmap to a two-state solution.
The withdrawal has also been welcomed by the Muslim world as a first phase of a process. The significance of this development was displayed last week by the first public talks between the Foreign Ministers of Israel and Pakistan. The European Council, under the Presidency of the United Kingdom, must maximise its special relationship with the US to make joint efforts to add to the existing ties with other Muslim countries, such as Egypt, Jordan and Turkey, to name but a few.
Such political progress will have tremendous significance, not just as regards relations between these two states, but as a stepping stone towards a normalisation of relations between Israel and the whole of the Muslim and Arab world. Indeed, it will help in our very own action plan to face head-on the issue of terrorism within our own borders.
However, worrying messages continue to come out of Israel. As recently as July, for example, the Knesset approved Amendment 5 to the Civil Wrongs Law. The amendment prohibits Palestinians from suing for damages for injuries sustained as a result of illegal Israeli gunfire; this is in clear violation of basic human rights. This week, there is a rare opportunity to begin rectifying these injustices.
All this exacerbates Israel's persistent defiance of the Advisory Opinion of the International Court of Justice of 9 July, which heavily criticised the illegal separation wall in Eastern Jerusalem. Incidentally, mention of the wall was noticeable by its absence from the UK Presidency's .
May I remind the Council that the ICJ's opinion articulates obligations incumbent on the whole of the international community to see that any impediment resulting from the construction of the wall to the exercise by the Palestinian people of its right to self-determination is brought to an end.
Peace cannot be achieved without justice and it is justice for the individual – the men, women and children living this conflict on a daily basis – which is the key to lasting peace. It is these individuals' right to self-determination which must be secured.
The EU, as Israel's principal trading partner, is in a unique position to utilise the human rights clause in the EU-Israel Association Agreement and bring pressure to bear on the Israeli Government to comply, specifically with the ICJ opinion, and more generally to ensure that disengagement is followed by credible political process where outstanding claims for justice under international humanitarian law are resolved.
In conclusion, if the European Council, under the leadership of the UK Presidency, is to play a significant and constructive role in the peace process, it must ensure that concerns of economic and political expediency are not permitted to override the fundamental rights of a people that has suffered enough.
Mr President, it is now becoming clear to both sides that the use of force will not achieve victory: the Israelis cannot achieve their desired security, the Palestinians cannot achieve their independent state. The only process ahead is the political process. Political process and armed struggle cannot coexist: it is either one or the other. Both sides are now arriving at this conclusion, as demonstrated from the Palestinian side, with the democratic election of President Abbas, the mandate that he has received to negotiate peace and the fact that even Hamas is now slowly entering the democratic process; and from the Israeli side, with the Gaza disengagement, despite formidable opposition and the traumatic experience of the Israelis.
Now is the time to consolidate these positive developments. The Council and the Commission – either through the Quartet or on their own – must discourage, firstly, those Palestinians who may consider that the Gaza disengagement is a result of their Intifada; secondly, those in Israel who may consider that this licenses them to proceed with further settlements or the continuation of the wall and, finally, encourage both sides, so that they avoid actions that strengthen the hands of those on the other side who oppose the peace process.
Elections will be held in the months ahead in either Palestine or Israel, which is likely to create a sort of vacuum. Good management of this vacuum is required so that the momentum for peace is kept alive.
Mr President, the withdrawal from Gaza was without doubt an historic course of action and will remain of historic significance. It will have no lasting effect, though, if we do not endeavour – together with the Palestinians and with Israeli support – to make Gaza a viable region, and if we fail, at the same time, to persuade the Israelis that more needs to be done in the West Bank as well. There will not be as many withdrawals as we in this House – and, above all, the Palestinians – would probably like to see, but, as Mr Kasoulides said, this process must continue if it is not to collapse and deny us many of the positive outcomes for which we hope.
Secondly, I would like to join Mr McMillan-Scott and others in highlighting the importance of our investing in the whole region, especially in the development of democracy and civil society. One aspect of the war on terrorism, about which we have had a debate today with Mr Clarke is the need for development in the surrounding region, in particular in the Islamic and Arab world, and for that the right political and financial measures will be needed. That is something of which I would like to remind the Presidency: financial resources will, of course, be needed if we are to invest in Gaza and in the region as a whole. Making promises and committing oneself to this is one thing, but thought also has to be given to this when planning budgets.
Finally, I will turn to Iran. We are deeply concerned about the way things are going in Iran, but they are a consequence of our toleration of the development of nuclear weapons not only by such countries as Pakistan and India, but also by Israel, and also of our inability to limit their general proliferation. Although action on our part is necessary, it has to be taken in consultation with all interested parties if it is to be effective. It is because unilateral sanctions will not be effective that this matter must be handed over to the United Nations in order for a common solution to be found. I hope that the British Presidency of the Council will go down that road with perceptiveness and clarity of vision.
Mr President, it is not the small Israeli democracy that is the major threat to peace in the Middle East, but the big dictatorships. We now see a development that offers hope, consisting of withdrawals from Gaza, together with small signs of democracy in the Arab world. This means that the demands for a European Middle East policy must become much clearer.
Iran is a country with the express political objective of obliterating one of the UN’s Member States, namely Israel. Iran is breaching the Non-Proliferation Agreement by developing mid-range missiles with a view to reaching targets in those countries we are now talking about. It expresses the same anti-Semitism expressed by too many regimes and groups in that part of the world. It cannot be acceptable to support terrorism, as Iran does.
If the European Union wishes to be a power in the peace process, it must now support the active forces of democracy and peace. The EU must take action against those who do not accept international agreements and who consciously choose the path of violence. We must create both support and a structure for democratic development throughout the Middle East. There would be no better basis for peaceful and stable development in this part of the world than a breakthrough for democracy. We see the many different signs of democratic development. The EU must, then, vigorously support those who keep the flame of democracy and freedom alight. We must also ensure that the support we give the Palestinian Authority and other countries is combined with clear demands for democratic development. We have an opportunity to play a role in the interests of peace but, in that case, we must also show that we can strengthen democracy.
Mr President, the departure of Israelis from the Gaza Strip and from the four settlements on the West Bank represents a fresh chance for peace in the Middle East and for the conclusion of an agreement between Israel and Palestine. It also represents a fresh chance to achieve security for the state of Israel and the creation of a Palestinian state. Ariel Sharon’s government should be given due recognition for its decision, as should the majority of the Israeli people for the backing they have lent to the evacuation of the Jewish settlements.
I should like to take this opportunity to make particular mention of the Israeli people’s support for this process. Even though the Israelis are descendants of refugees, they backed the evacuation of 9 000 settlers from Gaza. This is proof of their desire for genuine peace with the Palestinian nation, and of the democratic nature of the Israeli state in the Middle East. The reaction of the majority of Israelis is also proof that the country is a worthy partner for the European Union in the construction of an international order based on respect for human rights and democracy. The fact that Israeli public opinion is in favour of the evacuation, and clearly opposed to anti-Arab attacks, can be taken as evidence that the modern world is not condemned to a clash of civilisations or to the victory of fundamentalist philosophies.
The European Union should continue to support the steps taken by James Wolfensohn, the envoy of the Madrid Quartet, to coordinate EU funds with those donated by other sponsors, and to ensure that these funds are used as efficiently as possible. According to Javier Solana, the European Union could act as the third party in the field of border control and customs checks. The Gaza Strip must not descend into terror and anarchy, or turn into a new terrorist bridgehead.
Europe must do everything in its power to ensure that the evacuation of the Jewish settlements in Gaza results in negotiations. The latter should at the very least tackle such problems as the continued withdrawal of Israeli troops, the demarcation of the border and the status of Jerusalem, and they should make it possible to implement the two-state solution.
Mr President, the Middle East, as ever, remains of great concern. But there are also some grounds for optimism, as we witness the first multi-candidate presidential election in Egypt today.
The ongoing terrorist campaign in Iraq, of course, still poses a serious threat to stability in the region. Iraq is about to have its first democratic constitution, which, although lacking support from the Sunni community, as least has on board the Shias and the Kurds, has avoided an Islamic theocracy, and kept women involved in the process. October may see a rejection of the constitution by the Sunnis, but they will then have to get involved in the resulting parliamentary elections and the next constitutional draft, or face a fragmentation of Iraq, in which they will eventually lose out.
Syria must play a more responsible role in apprehending terrorists crossing from its territory into Iraq. Iran must stay out of Iraqi affairs. Having ended its nine-month freeze on uranium enrichment, it is now on a collision path with the United States and the EU, a case likely to end in the United Nations Security Council, where I hope Russia and China will also support tough, non-proliferation measures or sanctions, if need be.
Israel is to be commended for its peaceful withdrawal from Gaza, which must now rapidly fall under the control of the Palestinian Authority, although the assassination of Moussa Arafat augurs badly. It is understandable that border controls with Egypt will require Israeli and international monitoring for security reasons for some time to come. Let us now hope that all the parties can come together to get the roadmap for peace back on the road. The Palestinian parliamentary elections in January will, of course, be telling.
Lebanon, following Syria's withdrawal, seems to be settling after its elections and arrests have now been made in connection with the assassination of Rafik Hariri, apparently confirming the suspicion of the involvement of the pro-Syrian security forces. We all wish the United Nations investigator, Mr Detlev Mehlis, every success in bringing those guilty to justice.
– Mr President, I should like to take my turn to thank Minister Douglas Alexander and Commissioner Verheugen for their speeches. However, I should like to ask them to read the interviews by the Israeli Prime Minister Arial Sharon in the Jerusalem Post, the and the on 22 April 2004, in which the real objectives of the unilateral disengagement of Israeli settlers from the Gaza Strip are presented.
Mr Sharon speaks in these interviews about addressing the risk of demographic change in Israel and about addressing the security problems of the Israeli occupying forces. Mr Sharon points out that we have merely rid ourselves of problematic settlements while, on the other hand, both the illegal settlements and the construction of the illegal security wall are continuing, in violation of the resolutions of the International Court at The Hague.
From this point of view, I believe that the declaration by the British Presidency on 25 August is excessively optimistic, as is the declaration by Mr Solana. I fear that these declarations do not reflect the harsh reality. I believe that the departure of the settlers, in order to be a positive step and a window of opportunity, must be integrated into the framework of the implementation of the roadmap, without any new terms or conditions from the Israeli side.
Mr Alexander referred to serious problems in the Gaza Strip. I would highlight the need to open the airport, to open the port, to reverse the social and economic isolation of Gaza. The people there are wretched. There is a high rate of unemployment and poverty. We, as the European Union, bear a huge responsibility and I believe that we also need to exert pressure within the framework of the Quartet in the direction of the United States for an international peace conference with the participation of Sharon and Abbas.
. Mr President, you have just told one of the honourable Members of this House that you are terribly sorry, but it is time to stop. I fear that you may soon be terribly sorry because it is time for me to start the wind-up to this debate.
Firstly, it has been an important and timely debate for Parliament this afternoon. I am genuinely grateful for the insights that have been garnered in our debate that reflect the experience and expertise of Members of this House.
Mr Salafranca Sánchez-Neyra began by echoing the points made by Commissioner Verheugen, recognising the hopeful signs that have emerged over recent months within the region. I can assure him that the Presidency is very aware of the key role that the European Union can play as part of the Quartet in advancing the peace process. Let me, however, at this stage reiterate a point that was made by the Commissioner in his introductory remarks in paying tribute not to a European, but to an American, James Wolfensohn, who has already made a tremendous contribution to the work of the Quartet and indeed to the successful withdrawal from Gaza that we have seen in recent days.
Mrs Napoletano, in stating her abhorrence of terrorism, echoed sentiments that I am sure are felt by all of us in this House. That is why we recognise the importance of building on the momentum that has been established in the region in recent months and why I believe that there is a shared determination between the Commission, the Council and this Parliament to take forward that momentum in the weeks and months ahead.
Ms Malmström recognised the importance of human rights in Iran. Let me assure her that we are aware that serious violations of human rights continue to occur within that country. The Council is especially concerned about the number of executions of juvenile offenders in recent weeks. The European Council is clear that our relations with Iran can only move forward if Iran takes action to address our political concerns in areas such as human rights, which she highlighted in her speech.
Mr Hammerstein Mintz talked of Gaza representing 'a light of hope'. Let us all hope that that is what it proves to be. Our challenge now, as I have always made clear, is to continue to advance the peace process. Disengagement offers the prospect of Israel withdrawing settlements from Gaza and part of the West Bank for the first time in history. This is a real opportunity for progress. However, on the specific point made by the honourable Member about Jerusalem, the European Union has continually made its view clear on settlement activity, not just in the West Bank, but also in East Jerusalem. We have made clear to the Government of Israel that all settlement activity should be frozen.
Mr Adamou described withdrawal as a significant step, but recognised the equally significant challenges ahead. I would simply reiterate that the long-term objective for the European Commission is assistance to support the creation, as was suggested, of an independent democratic Palestinian state. That continues to be one of our key objectives.
Mr Belder quoted the High Representative, Javier Solana, when he spoke of his concerns regarding the activities of Hamas and Hezbollah. I can assure you that the European Union keeps the status of Hamas and Hezbollah under constant review and the European Union stands firm in its policy of not dealing with terrorists. Hamas is subject to a European Union asset freeze and European Union officials will not meet members of the Hamas leadership until it recognises Israel's right to exist.
Mr Mölzer spoke on various points with which I find myself frankly not in agreement, both as regards some of the issues that he focused on and his characterisation of some of the other issues. Where we were able to find common ground was on the possibility of the European Union making the advancement of the Middle East peace process one of its objectives in an area where we can make a positive contribution. At least on that there was agreement between us.
Mr McMillan-Scott spoke of both the Egyptian elections – as did Mr Tannock – and also of the words of the Secretary of State of the United States, Condoleezza Rice, at a recent speech at the American University in Cairo. I noted with interest the points he made regarding democracy and human rights, later echoed by Mr Hökmark.
Mrs De Keyser raised the issue of the Israeli barrier. The best response I can offer on behalf of the Presidency is to quote directly to her the clear view of the June European Council on this matter: 'The European Council, while recognising the right of Israel to protect its citizens from attacks, remains concerned by the continuing construction of the separation barrier in the occupied Palestinian territory, including in and around East Jerusalem, which is contrary to the provisions of international law.'
Mrs Ries spoke of the need to turn the military withdrawal we have seen in recent days into a political success, expressing sentiments reiterated by Mr Portas. Of course, that is true. I agree that after disengagement, it will be important to ensure that momentum is maintained and that both Israel and the Palestinians focus on implementation of the roadmap.
It will also be important for the Palestinian Authority to ensure that law and order is maintained in Gaza. Conditions on access and on trade must allow economic growth and stability for the Gaza economy, a point made by a number of honourable Members, but equally allow for Israel to have security from militant or terrorist attacks, which is its right.
Mrs Hybášková raised the issue of Iran and in particular the issue of diplomatic sanctions being applied. It is important to remind this House that the IAEA board meets on 19 September. The European Union has said that it will support calls for Iran to be reported to the United Nations Security Council at that meeting, but we are discussing the next step with our international partners. It is therefore important to await the discussions that will take place first at the IAEA board meeting on 19 September and I would not wish to anticipate those discussions at this time.
One of my colleagues from the United Kingdom, Mr Howitt, brought his experience as an electoral observer to his contribution to our debate this afternoon. He spoke powerfully, I would argue, about what he described, somewhat tactfully, as the uncomfortable truths that endure, even after the recent withdrawal. He is right to acknowledge the scale of the challenge faced by the region, as well as the scale of the achievement that has been accomplished. He recognised, rightly again, the contribution that we have to make and the responsibility that we bear as a member of the Quartet to make further progress and to sustain hope and banish cynicism, which has been too common in the past.
Mr Karim raised the issue of the barrier, and I would simply reiterate the point I made in relation to the stated position of the European Council as recently as June. I would remind the honourable Member that Article 2 of the European Union-Israel Association Agreement states that: 'Relations between the Parties, as well as all the provisions of the Agreement itself, shall be based on respect for human rights and democratic principles, which guides their internal and international policy and constitutes an essential element of this Agreement.' I can assure the honourable Member that where we have concerns about Israeli actions on human rights, we will raise – and have raised – those concerns with the Israeli Government.
The European Union also uses the opportunity to raise issues of concern, including human rights, at the EU-Israel Association Council. We will consider in due course what issues to raise in advance of the EU-Israel Association Council scheduled to be held at the end of our Presidency at the end of this year.
I listened carefully to Mr Kasoulides and I assure him that we will share the objective of maintaining the momentum for peace in the months ahead. Mr Swoboda spoke of the need for a coordinated approach to address the issue of proliferation. Although I speak today on behalf of the Presidency rather than the British Government, I would simply point out at this stage, as a serving minister in the British Foreign Office, that to date the E3 process has been a powerful affirmation of that approach, whereby a coordinated approach has been secured across Europe, which has strengthened our hand in the important and difficult discussions that have had to take place directly with Iran in recent months.
Mr Pinior paid tribute to Israel's step in withdrawing from Gaza and I once again echo that sentiment on behalf of the Presidency. As well as discussing the issue of Egypt – of which I have already spoken – Mr Tannock raised the issue of the Constitution for Iraq. This is an achievement. Indeed, in the official briefing I received in preparation for today's debate, it was suggested that I should tell this august body that constitutions are never the easiest things to write. I need hardly make that point to the European Parliament in light of recent events. But, to be entirely serious, it is important to recognise how challenging the achievement of a constitution has been in Iraq, against a backdrop of nearly 30 years of tyranny and in the face of ongoing terrorist attacks on innocent people designed specifically to prevent them reaching agreement. In a country as diverse as Iraq, surely that is all the more so the case.
It is important, therefore, that we remember those points, but also that this is an Iraqi Constitution, written by democratically elected Iraqi politicians on behalf of their people. It works to balance that country's distinctive traditions – which, frankly, are very different from our own within Europe – with its desire for democracy. It is a huge step forward for Iraq and one that should be welcomed.
On behalf of the Presidency, let me thank all those honourable Members who have participated today, pay tribute to the contribution of the Commission earlier in the debate and express my gratitude for the points raised in what I believe will continue to be an important subject and focus of our work in the remaining months of our Presidency.
The debate is closed.
– In this debate on the Middle East situation, we must not overlook the fact that the territory returned to the Palestinian people belongs to them by right and that they have long been fighting for it. We must also try to clarify the real reasons that led Sharon to dismantle the Gaza settlements, when we know that he was chiefly responsible for devising and implementing the policy of the expansion and consolidation of the Israeli occupation, including the settlements and the wall that seeks to annex further territories on the West Bank.
The first thing to note is that the policy of settling the Gaza Strip was a failure, given the small size of the territory and the massive population density – around 1.3 million people lived in an area measuring just 362 km2. This means that the 8 000 Israeli settlers living there (0.6% of the population) occupied 20% of the territory, thereby creating unsustainable demographic tension and pressure, leading to devastating consequences.
Secondly, Sharon did this, yet continues to maintain the isolation of Gaza, which will remain surrounded – by land, sea and air – by the Israeli army. This will keep it as an enclave within Israel and land links with the West Bank will remain subject to Israeli control.
The next item is the report (A6-0235/2005) by Mr Queiró, on behalf of the Committee on Transport and Tourism, on new prospects and new challenges for sustainable European tourism [2004/2229(INI)].
. – Mr President, Commissioner, during times of economic difficulty we all have a responsibility to seek solutions, and to find ways of promoting progress and development. This is the background to our report on the future of sustainable tourism in Europe.
When we talk about tourism in the EU, we are talking about one of our largest and most competitive industries, one that generates the highest number of jobs and that has the biggest growth potential, even in the context of a Europe suffering from economic slowdown. The bottom line, however, is that this is an activity that needs to ensure its sustainability in such a way that it does not destroy, among other things, its environmental resources, its landscape resources and its regional planning.
We must seek to address one of the biggest difficulties facing the tourist industry in terms of economic efficiency: how can we combat the effects of seasonal variations on jobs and on the quality of services provided? Our report puts forward guidelines and proposals for solving these problems.
This is a broad overview of an economic sector with massive potential, from which we must try to derive maximum benefit, by promoting synergies, developing cooperation and enjoying the benefits of shared experience. At the same time, it should be understood that tourism is first and foremost a sector in which private initiative prevails and in which, on the basis of the subsidiarity principle, policies come mainly from the Member States’ authorities. This does not affect the Commission’s role of improving the consistency of its tourism-related measures with the Community policies that feed into it, such as transport, jobs, the environment and the internal market.
From the point of view of the Lisbon Strategy, tourism is increasingly linked to new technology. It has turned the Internet into much more than merely an outlet for the sale of holidays – rather, it has become a key tool for use in the tourism sector.
In this context, we must decide how the Community institutions can support the measures taken by the Member States and the industry aimed at developing tourism. The way to do this, to my mind, is to take practical steps that can help to improve these measures at European level and can enable us to be proactive in promoting the old continent’s tourist destinations.
The most symbolic proposal on the table is, without question, that of creating outstanding European tourist destinations, along the lines of the European Capital of Culture concept. Also worthy of note is the proposal to set up a Community classification of tourist services, on a voluntary basis and with the industry’s cooperation, to be used in particular for the classification of hotel and restaurant facilities. The purpose of this scheme is to guarantee a more transparent service, and to protect consumers.
Furthermore, we have proposed a registered designation of origin for non-food craft products. We also support the creation and development of the European Tourism Portal to which all national portals will be linked; after all, we must not overlook the enormous benefits that this tool could bring in terms of publicising European destinations. In order to meet the need to increase employment, training and skills in the field of tourism, our proposal is to set up a network of specialised training in tourism. In the area of security, we have proposed that a contact group be set up with a view to coordinating information on how to manage crises, such as health crises and acts of terrorism, so as to ensure a rapid response in the event of European tourists needing protection and to support tourist operators affected by such events.
With regard to improving tourist facilities, we have put forward a range of initiatives to improve access for people with reduced mobility and to ensure that those working in tourist services receive special training for this purpose. We have stressed the need to implement new tourist activities and infrastructure to cater for the growing demand among the elderly, who, in the coming decades, will account for over 30% of the population of developed countries.
In terms of business competitiveness, we have highlighted the need to maintain the competitive position of operators established in the EU in relation to third country operators for tax purposes, an issue that, I was pleased to note, was resolved this morning with the vote on the Becsey report. Provision has also been made for applying reduced VAT rates for certain services, along the lines of those in place for other services.
We also endorse the proposal to create a ‘European Union’ tourism mark, characterised by the tremendous social and cultural diversity, high quality services and sustainable tourist projects in the EU, to be promoted via a suitable publicity campaign aimed at potential visitors from third countries.
Lastly, in the area of transport, we have advocated the importance of investing in quality, by boosting the capacity and improving the accessibility of the various means of transport, by using integrated ticket offices to simplify ticketing systems and by establishing suitable links with air transport, which is the main form of tourist transport.
Mr President, I should finally like to address the question of Community funding. Given that tourism is an essential sector for regional and local development, it should be placed at the forefront of the Structural Funds. This break in the talks on the financial perspective for 2007-2013 could and should present us with an opportunity to reintroduce the issue via the creation of a separate budget heading.
All of this should be done in order to ensure that European regulations are flexible and in line with what is required. The work of operators will be made easier and they will be able to continue to offer high quality, sustainable services at an accessible price.
In a Europe in which private initiative is at the forefront of growth and development, our role as public decision-makers is to support it and to ensure that it is an integral part of a journey that will hopefully be laden with success.
To conclude, Mr President, I should like to thank all of those people who contributed towards this report with their amendments and their votes in committee, including, of course, Members of the Committee on Regional Development, Culture and Education. I hope that the debate that is about to get underway will match the quality of their contributions and the efforts that all of them put in.
.  Mr President, ladies and gentlemen, I would like to warmly thank Mr Queiró, Mr Costa and many others in this Chamber. It is very important that the European Parliament should keep revisiting this issue if it is not to be overshadowed by others in Europe, and that that state of affairs must prevail no longer.
When I speculate as to which sectors of the European economy might, in the years to come, make an outstanding contribution to growth and the creation of jobs, tourism is the first that springs to mind. It is evident to all of us that this is an enormous market, with potential for growth, and that Europe needs to be able to maintain its leading position in it, but there are plenty of problems to contend with. We face increasing competition, and foreign tourism is influenced by more and more factors, ranging from the environment to transport problems, not forgetting issues of home security. What is called for, then, is an integrated policy of reviewing all the responsibilities and competences that we have in terms of how we can use the options available to us in such a way as to create the ideal conditions for tourism to flourish in Europe.
As I have said on several occasions, this is a topic to which I attach an extraordinarily high degree of importance. Even though tourism is a field in which the Commission’s powers are not great, I do believe that there is much that we can do as part of the European Union’s growth and employment policy – that is to say, as part of the Lisbon Strategy – to support Europe’s tourist areas in their efforts.
I would also like to point out that the character of tourism will change considerably over the coming decades, particularly in view of population changes in Europe. It will have to take far greater account of senior citizens’ mobility needs, pay a great deal more attention to public safety issues and be far more aware of the need to protect our cultural and natural heritage than it has been in the past.
Tourism, in Europe, is not one sector among many; it has become a factor of people’s quality of life, and we have to take that seriously. The Commission is very definitely willing to cooperate with your House in every conceivable way in order to bring about the right sort of change in European tourism.
I would like, then, to conclude by saying something that may appear rather surprising. Europe is the world’s leading tourist region; it is the most attractive tourist destination not only for its own tourists, but also for those from other parts of the world. That is capital with which we can work, and the Commission is ready and willing to do so.
. Mr President, Commissioner, ladies and gentlemen, I would like first of all to congratulate Mr Queiró on the excellent work he has done. I am pleased to observe that his report contains the greater part of the recommendations I had addressed to him as draftsman of the opinion of the Committee on Regional Development. I do not wish to go back over the difficulties encountered by the tourism sector in Europe and the challenges it has to face, since that has been thoroughly debated in committee, and Mr Queiró presents an altogether clear overview of this issue. Furthermore, I believe that we have all understood the role that tourism can play in terms of growth, job creation and sustainable development.
I would like to look to the future by emphasising three points, which I do not believe can be ignored. First, it seems crucial to me that the Commission and the Council should revive the work on the proposal for a directive concerning reduced rates of VAT by also enabling all the Member States to opt for a reduced rate of VAT for costs pertaining to the hotel and catering industries. The wide variety of situations within the European Union itself is leading to unfair competition, and that is no longer acceptable. Secondly, I believe that it is altogether desirable to encourage the development of new types of sustainable tourism such as agritourism, rambling, bicycle touring, horse riding and so on and to remove the obstacles encountered by certain sections of the community that wish to travel but that experience difficulties in doing so owing to the absence of infrastructures and amenities. Mr Queiró and Mr Verheugen have spoken about this. I am referring in particular to elderly people and people with disabilities.
Finally, my third point is that particular attention must be paid to regions suffering from natural and structural disadvantages: I am referring to the outermost regions and the island regions. With regard to these regions, we must implement an across-the-board policy, designed to encourage and promote these destinations, the greater part of whose economic activity consists of tourism, and thus encourage the development of an essential transport network servicing these isolated regions. The Commission could also provide for greater coherence between actions carried out to promote tourism and other related Community policies.
I would like to conclude by pointing out that tourism still has no legal basis whatsoever in Community legislation, which is a state of affairs that I deplore. Let us hope that the progress contained in the draft Constitution will be resumed very soon indeed.
.   Mr President, Parliament’s motion for a resolution on new prospects and new challenges for sustainable European tourism aroused a great deal of interest among the members of the Committee on Culture and Education.
This was reflected in the opinion the Committee submitted to the Committee on Transport and Tourism, which highlighted a number of issues in particular. These included the need to focus on the various aspects of sustainable tourism, including economic, cultural, nature-related and social aspects, and the need to acknowledge the importance of seasonal tourism. The opinion stressed that the development of tourism should go hand in hand with the protection of national, regional and local culture and with the protection of the natural environment, parks, landscapes, urban structures and architectural sites and buildings. It underlined the importance of tourism for economic development, job creation and the maintenance of individual physical and mental health, as well as stressing the need for the proper management of tourist resources. It supported the development of agrotourism, particularly in the new Member States, and the education of younger generations in the fields of nature, culture, science and active leisure.
The Committee on Transport and Tourism adopted the majority of these proposals and incorporated them into the final version of the motion for a resolution. The end result is a fascinating document that gives due consideration to timeless values such as culture, nature and man’s natural environment, while prioritising organisational and economic issues.
At the same time, however, the motion for a resolution either makes no reference or fails to give due weight to issues such as special-interest tourism, the protection of historic towns and architectural sites and buildings and the International Cultural Tourism Charter. It will be necessary to devote more attention to such issues during future work on the sustainable development of tourism.
.  Mr President, Commissioner, ladies and gentlemen, I will start with the warmest of thanks to Mr Queiró for his report, and for his enthusiasm and commitment to foreign tourism, to which it testifies. Commissioner Verheugen quite rightly pointed out that the rapporteur was right to describe tourism as something that can create jobs, for which it has enormous potential, but I would ask him to admit that tourism is a field that the Commission has neglected up to now. It is for that reason that I hope that he has read the report’s demands and will later tell us which of them he endorses.
Let me list five things that are called for: the first is an international advertising campaign to attract more tourists from third states to Europe, one that would have to form part of a support package for tourism and be mounted in consultation with the tourist industry. The EU’s embassies overseas can help with this.
Secondly, in order for consumers to be better protected and informed, there is a need for the classification of hotel and restaurant standards to be standardised across the EU.
Thirdly, I believe there to be a need for the uniform application of VAT at the reduced rate to restaurant services in all the Member States; this is not something that should be done in different ways in different places.
Fourthly, national holidays need to be synchronised in order to avoid traffic jams on motorways and overloading of holiday destinations.
There needs – and this is my fifth point – to be better coordination of emergency plans between state and private organisations at both the national and European levels, to give tourist protection in the event of natural disasters and against health risks.
Those are just five points that I have picked out of Mr Queiró’s wide-ranging report. Fine words butter no parsnips, as they say; it is no use saying that we will promote tourism and that the Commission is right behind the idea if nothing ends up happening, so, Commissioner, perhaps you would be so kind as to tell us something about all the initiatives by the Commission that you intend to support. It is you who have the powers, the Commission that can work within the framework of the industrial policy, it is you who can work within the framework of regional policy, and there are many powers and responsibilities that you can combine for the benefit of tourism, so, Commissioner, I ask you to do something about it.
Mr President, ladies and gentlemen, I too thank the rapporteur very much for the excellent cooperation that has been established and the good work that has been done. Commissioner, my request is the same as the one that Mr Jarzembowski addressed to you just now. This own-initiative report has brought to the attention of Parliament and the European institutions the importance of a sector of the economy that is extremely significant, as you yourself have acknowledged, in terms of employment and production of the gross domestic product. It is also now in a position to grow in the wake of enlargement, and it can provide further jobs. Questions need to be answered, however, about implementation methods, the legislation to be used, funding, and the commitment of all the European institutions.
The report states, and I agree with it, that, in addition to what the private sector and the Member States must do, Community intervention must involve promoting integrated and hence sustainable socioeconomic and environmental policies. That is the key point, Commissioner, which the Socialist Group in the European Parliament would like to highlight.
Europe must also promote innovation through novel measures. In fact, tourism, which has until now been funded indirectly and in various ways by the European Union, has all too often remained merely a way of consuming land. Faced with worldwide competition from other holiday destinations at prices that are now competitive, it is no longer enough to use sporadic European funding to alleviate the adverse effects of inept policies and land consumption. It is not enough to protect the environment: we have to make a quantum leap and promote a different model of sustainable use that aims at quality.
Creating a suitable environment for businesses, which falls within Europe’s remit, as also defined in the Treaty establishing a Constitution for Europe, is a goal that should be pursued by encouraging the tourist industry to evolve towards making integral use of the country, as a driving force for local development. Tourism also requires the strengthening of the internal market, the gradual establishment of equality of treatment among operators, a Community-wide classification of facilities, and harmonised roles and professional profiles. We should aim at creating a ‘destination Europe’ that provides added value, promotes the richness of our cultural diversity and helps us to develop a European brand.
The European portal may be the first – and necessary – measure. It is both right and important to finance pilot projects that can become models of good practice, but that requires the identification of a relevant budget line as well as a stronger, more explicit political will.
Mobility and passenger safety are a necessary condition if our goals of growth, cohesion and convergence are to be met through the tourist industry as well. That is why we Socialists have tabled a few amendments that make this need more explicit, and I hope this House will adopt them.
. Mr President, Commissioner Verheugen, ladies and gentlemen, I have no intention of telling you my life story, but as an example of what we are debating here today, I will tell you that during the last decade, that is to say, during the nineties, I administered a metropolitan city of one million inhabitants which was experiencing a great depression and undergoing industrial restructuring.
As Mayor and President of the Municipal Corporation of the City of Bilbao, I placed a lot of faith in the theories of a respected professor of marketing, Philip Kotler. He is the author of several publications, of which my favourite is entitled . In it, Kotler says that a country, region or city that wants to offer its citizens opportunities for progress and well-being must pursue three equally important great objectives, namely to sell the goods it produces to the outside, to attract investments and to attract tourism. Tourism is understood to mean not just leisure tourism, but also business, educational, scientific, sporting, and cultural tourism, for example.
Today, my city has famously increased its income as a result of the considerable increase in tourism resulting from its urban transformation. Bilbao has become a centre for services, trade, business and culture within its industrial hinterland.
There is no need to remind you of the important contribution of tourism, which provides 4% of the European Union’s GDP, nor of the seven million direct jobs generated by more than two million companies, the vast majority of which are small or medium-sized businesses.
I would therefore like to say to you that I openly reiterate my support for the proposal to create an adequate budget line within the Union’s budget to support the tourism sector, as well as the other requests or amendments introduced into the original text by the Committee on Transport and Tourism. I have in mind the reduced rate of VAT for restaurants, improving the professional training of workers, the introduction of a European classification of tourist services and strengthening the rights of tourists and their protection as consumers.
But there is one aspect included in the wonderful report by Mr Luis Queiró that I would like to stress. I am referring to transport as a necessary support to guarantee the mobility and the journeys of the millions of citizens who make up the base of tourism. In particular I would like to draw attention to the trans-European road transport networks. Every summer or holiday period these become jammed with kilometres of tail-backs of thousands of lorries and cars that have to stop repeatedly because of the excessive number of motorway toll points along a particular route.
We frequently experience one example of this inefficiency at the Viriatu pass between Spain and France, where there are five toll stations within a stretch of 50 kilometres.
.  Mr President, scarcely any other sector of the economy is as complex as tourism. I now want to concentrate on just one aspect of it, namely sustainability – to which the title of this report refers – and particularly to the dependence of successful and long-term foreign tourism on sustainable transport. No other sector of the economy is as dependent on the environment as tourism. Beautiful landscapes, well-kept villages, clean air, peace and quiet, good and healthy food, among other things, are the tourist industry’s real capital.
Tourism and transport are closely connected, but, in many tourist areas, the means of transport are so inappropriate that we are slowly but surely wrecking the foundation of a sustainable economy. For example, the perversity of the way in which mass tourism has developed is apparent in many places from the gridlock that occurs on Saturdays in high season as tourists all arrive and depart at the same time.
This report endorses the idea of further development of air travel, which is the worst form of transport from the point of view of energy consumption and damage to the climate.
The second worst is the use of private motor vehicles. Railways, once much-loved, which played a substantial part in the first flourishing of tourism in the Alps some 100 years ago, are now generally forgotten, neglected and put at a disadvantage. If you are a tourist and want to go on holiday using public transport, it is an unfortunate fact that you will often find that, in many of the regions you want to visit, it is quite impossible to be properly mobile without a motor car. The main causes of this are the inadequacy of the public local transport on offer and the failure of many railway operators to make sufficient information and booking facilities available.
If we really do want to promote sustainable tourism the length and breadth of Europe, we should give far greater prominence to these ecological considerations.
. – Mr President, an effort is being made to use an insipid wish-list about the development of tourism and environmental protection in order to bring tourism more into line with the anti-working class Lisbon Strategy.
In a bid to increase profitability, the concentration of capital is being promoted through capitalist restructurings, public private partnerships, the selling off of the nation's wealth to tourist business groups and the exploitation by private capital of cultural and architectural heritage everywhere.
Worse conditions are also being created for the workers in the tourism sector, which already has more than its share of problems due to seasonality and the unaccountability which prevails with the introduction of even more flexible forms of work. Nor could a policy which directly concerns the workers be devoid of an effort to make use of it to shape a European conscience predicated on the anti-communism which tourism is also expected to embody.
The anti-working class policy of the European Union and of the governments in the Member States deprives workers and the working–class from taking holidays. This social need urgently needs to be satisfied and the workers will fight to achieve this.
. Mr President, first of all I would like to congratulate the rapporteur, Mr Queiró, on compiling this comprehensive and detailed report, which I welcome. I believe that the development of European tourism is inextricably linked to the development of transport and infrastructure across the EU.
As many of my colleagues have mentioned, tourism is a very important industry. Affordable travel has enabled us to move around more freely for business and pleasure. Air travel in particular has become cheaper and more convenient for everyone. However, small regional airports are finding it more difficult to compete with larger international airports and as a result there has been an imbalance in the regional development of tourism. This needs to be addressed.
This imbalance is very clear in my own country, Ireland, and I would like to dwell on that for a minute, if I may. As an island, we are very dependent on air travel for both tourism and business and, as one of the most open economies in Europe, we have, over the past decade, reaped the benefits of liberalisation of EU regulations regarding air services. The low-cost model of air travel has been a huge success. More and more flights and lower air fares have improved Ireland's attractiveness as a holiday destination and Irish tourism is performing very well.
In 2005 we saw a 4% growth rate in overseas visitor numbers. However, this increase in visitor numbers is masking an underlying trend, a striking regional imbalance. Figures show that visitor growth is concentrated mainly on the east coast of Ireland around the capital, Dublin. The north-west, the west and the Shannon regions are displaying the weakest growth. These regions have very major tourist potential, but they suffer because of lack of comparable access.
The west, and north-west in particular, have long been at a distinct disadvantage, due to the limited number of flights and destinations available from the regional airports. Aer Lingus, the national carrier, does not serve any European destination except the UK from regional airports. Not only does this cause problems for commuters and tourists in reaching the west and north-west, it also makes it very difficult to access those regions. I would like any policy on tourism to try and address this question, because balanced regional development has been a priority in EU policy and I have always believed that this should also be linked to tourism policy. In that regard, I welcome the recent decision by Commissioner Barrot to introduce new guidelines laying down conditions under which start-up aid can be granted to airlines in regional airports.
Mr President, the touristic landscape has undergone massive change over recent years, and Europe has been no exception. Competitors have bargains to offer, traditional holiday periods and habits are changing, and, not least, new trends are becoming evident. It follows that our own countries, far from being able to rest upon the laurels they won in the past, must go down roads that are new and innovative for Europe.
Tourism is still, in many places, highly dependent on the general climate and day-to-day weather conditions. Although many sectors will therefore have suffered from the present continual rain, it may well be that the wellness sector, spas, and urban tourism have benefited from the bad weather.
If Europe is to remain attractive as a holiday destination, there is a need for both high-quality products such as the wellness sector can generally offer, and also more alternatives for the periods of bad weather that are occurring more frequently. Developing such new schemes as conservation holidays in areas of outstanding natural beauty, all-in deals for cyclists or cultural tourists would certainly be worthwhile.
What matters overall, though, where tourism is concerned, is that it should make good use of Europe’s natural landscapes and their cultural identity while at the same time protecting them.
– Thank you Mr President, I would like to speak about the cruise liners sector, for which reference was made in the opinion of Margie Sudre on behalf of the Committee on Regional Development. Mr President, I shall not dwell on the importance of this sector for ports, maritime regions and islands in Europe, I think that the importance of this sector for tourism, employment and for the generation of economic activity is clear enough. However it seems that this sector is not being recognised enough in the laws that we are enacting. Indeed, instead of giving it due incentives sometimes we are almost encouraging it to leave Europe.
Let me explain – for example in the sector of taxation such as VAT and Excise, the rules which we have, are difficult to apply to the cruise liners industry and are creating serious difficulties. I am referring both to the existing regulations as well as for the Commission’s new proposals regarding changes in the VAT regime. For example, if you are on a cruise and you are served from the ship restaurant, you pay VAT according to the country from where you left – this means that passengers pay different VAT rates on a cruise, according to the country from which they boarded the ship, and the company which manages the ship has to administer different tax rates according to where the passengers have boarded the ship. This is just one example, however, it is ironic that there is actually an incentive to avoid these problems. If the ship makes use of a port of a country which is not a member of the European Union, then the entire voyage becomes automatically duty free, without taxes and without the administrative burden to collect taxes. Therefore, instead of having incentives making it attractive for the cruise liners industry to stay in European ports, as we should have, we are almost encouraging it to leave Europe. I have no doubt that this is not the policy of the European Union and this was not the intention of the legislator, however we must admit that these anomalies exist and we must remove them. Thus my appeal to Commissioner Verheugen is, to address these anomalies, to give more attention to the cruise liner industry and to entice it to keep investing and growing in the countries of the European Union. Thank you.
Mr President, I would firstly like to congratulate the rapporteur on his magnificent work, his generosity and his willingness to incorporate everybody’s opinions. He also deserves to be commended on his enthusiasm for dealing with an issue such as European tourism, which although it is one of the Union’s most dynamic and expanding economic sectors, always seems to be the poor relation of European policies. It is forever crying out for a solid legal basis upon which to strengthen and give a European identity to this sector. Tourism may appear buoyant today, but as it is growing in the shadow of globalisation, it will be eroded as a result of that very same growth and expansion, unless we take care to provide it with a framework establishing conditions of sustainability and guarantees of security, quality and diversity, as well as a high level of professionalism and the necessary stability of professionals and workers.
Commissioner, we therefore need these framework conditions as soon as possible. We need an overall policy that helps to make the wealth and special characteristics of the European historical and tourist heritage more visible. Such a policy must offer an excellent base both for strengthening European identity and cohesion, and for publicising our potential, our European model, outside the Union. To this end, we have proposed creating a ‘European Union’ tourism mark or destination, to be characterised by the enormous diversity, high social quality and sustainability of the tourism it offers.
Furthermore, we believe that it is important to support the growing medical and thermal tourism sector. It has significant needs and benefits, but requires sufficient provision and a suitable framework. We also think measures are required to strengthen the personal security of tourists, and protect both European tourists outside of the Union from risks such as prison or kidnapping, and tourists facing risks within the Union. This could be achieved by means of obligatory assistance insurance, which is called for. In addition, we are in favour of measures to promote itinerant tourism with caravans and camper vans, as a good example of more sustainable and less over-crowded tourism; and we are in favour of implementing actions to provide access for people with reduced mobility to tourist establishments and services. Facilities of this nature should be publicised sufficiently, because they often are not.
Finally, I would like once again to urge the European Commission, and Commissioner Verheugen in particular, to explore and study existing and new formulae for dealing with the local and regional imbalances resulting from seasonal concentration in the countries of the south, such as mine. In that case, approaches or measures such as the moratorium or even ecotaxes, which are normal in the north of Europe, in your own country, on the beaches of the Baltic, could also be applied in the south.
Mr President, I too wish to congratulate the rapporteur Mr Queiró on an excellent piece of work.
Tourism is one of the fastest-growing industries in the European Union. In Ireland alone, tourism revenue in 2004 amounted to EUR 5 billion and it accounted for 3.9 % of GNP. From my own perspective, I am particularly interested in the promotion of sustainable tourism, for a number of reasons. First of all, tourism is an indigenous industry – it does not rely on inward investment – and it is not a mobile industry in the sense that there is no off-shoring or outsourcing of jobs. Furthermore, it is a labour-intensive industry and, as such, provides employment for a wide range of people. Therefore, it is fully deserving of support from the Commission and a budget line should be set up to promote the tourism sector.
Tourism has the capacity to provide employment and generate economic activity in its own region and for its own region. This is of particular importance in rural areas, where numbers are declining in the traditional activities of agriculture and fishing. I welcome the comments of the rapporteur emphasising the need to develop farm holidays.
With regard to rural tourism, there is a need to link projects together for the purposes of marketing and promotion in order to create a critical mass, and it is essential to decentralise tourism functions to the regions.
The question of access by air, road and rail to the more rural areas is also vital, as the trend is for shorter holidays. That means that tourists will not spend two days of a four- or five-day break travelling to and from their destination. This is of particular importance in my region in the north west of Ireland. The short tourist season is a real concern, with the need to spread the demand outside the high season and promote tourism products for different tastes, different interests, different seasons and different age groups.
I welcome the proposal to introduce a Community-wide classification of hotel facilities and the promotion at EU level of voluntary standards concerning measures to improve safety aspects in hotels and tourist services in general.
Finally, having met a group of disabled people from Ireland yesterday and today on their Freedom Drive in Strasbourg, I was pleased to note that the rapporteur has invited the Commission to put forward an initiative to make tourism and leisure establishments accessible to people with reduced mobility.
Mr President, Commissioner, ladies and gentlemen, I would like to extend warm thanks to Mr Queiró for including the ‘Iron Curtain Trail’ in his report. The Iron Curtain divided Europe for decades, and the trail will remind future generations of how this continent was divided and of how that division was brought to an end. The project already involves twelve EU Member States. The German Parliament has already voted unanimously in favour of preserving the border that ran along 1 400 km through Germany and of opening it up to environmentally-friendly tourism. This stretch of green runs from the Arctic in the north to the Black Sea in the south, numbers Mikhail Gorbachev among its patrons, and is a suitable means of promoting a European sense of identity. I rejoice at the widespread support for it in this House and hope that the Member States will now waste no time in joining with the Commission to complete it. It will be, in the truest sense of the word, an experience of European history, politics and culture.
– In line with the subsidiarity principle, the responsibility for tourism lies with the Member States. That is how it should continue to be.
Tourism should develop on a sustainable basis. It should contribute to balanced regional planning without damaging the environment, promote and derive greater benefit from cultural diversity and historical heritage, and encourage regional and local authorities, stakeholders and populations to become involved.
If we are to meet the pressing need to combat the growing problem of precarious work and exploitation affecting workers in the sector, work must be appreciated, decent wages must be paid, the security and stability of working arrangements must be guaranteed and vocational training must be provided.
We object to certain aspects of the report before us, and feel that other areas have not been given due prominence. We therefore tabled amendments aimed at reaffirming tourism’s role in economic and social cohesion, its connection with the reality on the ground, the need to guarantee high-quality jobs and the importance of preserving cultural heritage.
We feel that the absence of a specific legal basis in the Treaties has not stopped specific measures and programmes geared towards promoting tourism at Community level in the past. Hence our proposal to create a Community programme for the sector, to complement the measures put in place by the Member States.
Tourism is an important sector with huge potential which can offer added value to a country and fully develop its production capacities.
Since I have long dealt with the issues of tourism, I appreciate Mr Queiró’s initiative. The proposal aptly illustrates the multi-faceted nature of tourism and the need to coordinate it at European level. The development of this sector of the economy stimulates not only the catering, hotel and transport services, but in the long run also innovation, culture, art and agriculture. This knock-on effect will undoubtedly boost the stagnating economic growth, speed up the progression of national economies towards becoming service economies, and reduce high levels of unemployment that afflict many European countries.
The development of special types of tourism such as rural, spa or congress tourism would make it possible to overcome certain negative aspects of the industry, especially its seasonal nature. Well-known tourist destinations are often situated on the borderline between two or three Member States, and supporting tourism at the European level would thus also encourage the development of border regions that are often marginalized.
I am of the view that it is not necessary to develop a new financial facility to this end, but simply to coordinate the existing ones. An additional task for the EU would be to improve the publicity for the areas that are visited less frequently. Besides the economic and social aspects, the cultural aspect is not negligible, either.
Getting to know Europe’s cultural heritage will increase the awareness of history and help build a common European identity. It clearly follows from this report that tourism has a huge potential. For this reason, Europe should respond as quickly as possible and utilise this potential for its own benefit.
Mr President, ladies and gentlemen, as my colleague and friend Mr Leichtfried has unexpectedly had to go back to Austria, I will take this opportunity of airing a number of his ideas in this Chamber. It is heartening that this excellent report shows the European Union concerning itself with the issue of tourism and stressing its enormous importance in terms of growth and employment. Europe is the most important tourist destination in the world. The tourist sector in Europe can take the credit for creating over 7 million jobs and is among the sectors offering the greatest potential for the creation of new jobs in the future.
The tourist industry is one sector of the economy in which services are generally rendered directly by workers themselves, and this makes it less entrepreneurial in character. It is for precisely this reason that it is necessary to focus more on the promotion of training for workers in this sector, while also paying attention to the conditions under which services are provided. It is now the case that there are regions in Europe where workers are recruited from far away because local people no longer feel themselves able to provide these services under the conditions offered to them. Here, too, there is a task for the European Union.
As Mr Leichtfried himself has repeatedly said, it is encouraging that the issue of coordination in matters of holiday arrangements and of European monitoring of it has been taken up in this report. National and regional holidays need to be properly coordinated by the European Union. We know what that would mean in terms of the strain placed on our infrastructure and in terms of the services that could be offered. The rapporteur did very well to incorporate this idea, which merits our wholehearted support.
– Mr President, Commissioner, ladies and gentlemen, I am very pleased with the thorough and thoughtful approach that Parliament has at last developed on the major topic of tourism.
The structure of the Queiró report is excellent – I therefore congratulate the rapporteur – and I agree with the need to stand up to international competition by concentrating on efficient, quality services and better promotion of Europe’s tourist destinations.
I personally believe it is essential to strengthen our commitment in the area of training tourism professionals, in order to offer genuine career prospects to operators in the sector, reduce the adverse effects of the instability of the seasonal workforce and guarantee services in tune with the new demands of consumers.
In that respect, I have tabled some amendments, which the Committee on Transport and Tourism has accepted, in which I propose the creation of a tailor-made training network for tourism skills within Community programmes that are already in operation, such as Erasmus, for instance.
In addition, I suggest we take further measures, seeking to gradually harmonise tax rates on tourism operators’ profit margins; I also believe that targeted training for operators who receive and take care of elderly tourists and tourists with disabilities is necessary and should be mandatory, so as to guarantee equal rights for those user groups, who are increasingly inclined to take holidays.
Lastly, I consider it indispensable to standardise the assessment criteria to be used in classifying hotel facilities and in harmonising professional profiles in tourism.
I believe that today Parliament is marking an important turning point, in that the approach and the attention devoted to the major topic that is tourism will no longer be episodic, but constant and commensurate.
Mr President, I will be no exception in this debate in offering my own congratulations to our rapporteur and indeed the shadow rapporteurs. They have all worked very hard to produce this excellent piece of work.
I rise briefly to offer you some Scottish experience, particularly in relation to paragraph 36 on the need for eco-labelling in sustainable tourism.
In Scotland we have been operating such a scheme for some years now. The Green Tourism Business Scheme is operated on behalf of Visit Scotland by a commercial – though not-for-profit – company. It promotes sustainability, provides practical advice to businesses and provides a level playing field, a certification to ensure consistent quality among its 500 member businesses, all of which are good-quality tourist attractions. I believe it is a model that would work very well when rolled out to other countries across Europe. I believe it has much to commend it.
A tourist industry focused on sustainability will focus automatically on quality, which is ultimately what the consumer in this modern age demands. In Scotland we have had some success in this, although we also have some lessons to learn from it. This report provides a framework for the sharing of best practice and it has our full support.
– Mr President, Commissioner, ladies and gentlemen, I should like to express my appreciation to Mr Queiró for the excellent work he has done. Tourism is a fundamental activity for my country, Italy, and especially so for my city, Rome. That is why his report is of particular interest to me.
Tourism is an essential resource for creating strong growth in employment at a time of serious economic downturn. Europe has a natural vocation to be a tourist destination, not only because we are the richest continent in history, art and culture, but also because of our approach to tourism, which favours quality and respect for the environment and countryside: travel as a form of cultural enrichment.
For the sake of brevity, I should like to mention two reasons why I consider that tourism can no longer be thought of as a policy that falls exclusively within the competence of the Member States, and that a European policy needs to be developed instead. First, tourism needs to be promoted within Europe as a form of exchange and a way of getting to know each other; secondly, economic stagnation and international challenges force us to think of tourism in global terms. We have to attract the new demand from China, Brazil and India, by proposing an integrated product and promoting the whole of Europe as a destination.
We cannot afford to waste this opportunity, in a sector in which we have the greatest potential for growth, development and employment. This report offers a number of ideas around which intelligent proposals can be drawn up: tourist destinations of excellence, cutting VAT rates for operators, and promoting agrotourism, a very Italian form of rural tourism to encourage farmers not to leave the countryside and to promote traditional produce.
In the light of recent tragic accidents, I should like to finish by pointing out that Europe needs to guarantee the safety of its tourists. In that respect, Parliament must adopt the blacklist regulation as soon as possible, as well as all the measures needed to be able to act swiftly to manage crises, as in the case of the attacks in recent months.
The aims set out in the report are ambitious and innovative. Therefore, Commissioner, we call for careful attention and adequate financial support for an industry that is of vital importance for the whole of Europe.
Mr President, as we all know, tourism can contribute to the achievement of the Lisbon Objectives. Europe is the world's favourite tourist destination, but with the emergence of new competitors, as has already been mentioned, we can maintain this situation only by creating better tourist facilities, higher quality services and information, and a high level of consumer protection and safety. This requires cooperation between the public and private sectors.
Coming from a new Member State, I emphasise that all of us benefit from enlargement in the field of tourism, so future enlargements would give a further boost to the sector's economic weight and its importance to European growth. As Vice-Chairwoman of the Committee on Women's Rights and Gender Equality, I am sure that the growth of tourism will lead to more opportunities, prospects and appropriate working conditions for female employees, who represent the majority of the sector's workers, as well as businesswomen in tourism and, most importantly, to more jobs for women.
In developing tourism, we must not forget the socially vulnerable groups and people with disabilities, representing more than 10 million Europeans. I welcome the initiative to make tourist and leisure establishments, facilities, services and itineraries accessible to people with reduced mobility and disability.
I stress that this is a great challenge for the new Member States, which will have to overcome huge disadvantages in this sector. Tourism still does not receive the attention it should in the EU. There is no tourism website on the EU portal and Eurostat publishes only a few tourism statistics. I therefore recommend that we have a 'European Year of Tourism', which would be accompanied by a wide range of events and programmes to highlight the social and economic importance of tourism. Experience of Member States' practices in this area is important and increased cooperation between Member States on best practice could be useful.
Mr President, please believe that as a Spaniard and as a Valencian, I was extremely apprehensive about this report. I shall begin by saying that all my fears have been allayed by my colleague Mr Queiró’s report, and I shall therefore restrict myself to reiterating certain ideas, emphasising others and adding some new ones.
The report starts by stressing the importance of tourism from the cultural and economic points of view. From a cultural perspective, and given that we have referred to our own personal experiences, I believe that the transition from dictatorship to democracy in my country was possible because we wanted to be like the other Europeans, and we knew what Europeans were like because of the phenomenon of tourism. In addition, thanks to the phenomenon of tourism, Spain was able to begin to leave behind poverty and take off towards a new economic horizon. This would have justified more emphatic treatment in the Treaties, something that did not happen. Since then, however, new developments have taken place, such as the increase in travel, in new technologies, in life expectancy and in incomes, all of which favour tourism amongst senior citizens. I would also like to say at this point that I entirely support the proposal Mr Yáñez will make in this field. I know he has not spoken yet, but he has been kind enough to tell me about it in advance — pure intelligence is what is required.
It has to be recognised that the increase in tourism has caused certain problems in terms of sustainability, ecological balance, physical security, food safety, legal security in the field of delays, non-compliance with contracts, time-sharing and competitiveness. All of these have been emphasised here. At this point I would like once again to stress the importance of the issue of value added tax in the special system for travel agencies and the reduced rate, to which Mrs Sudre has referred.
Commissioner, I would like to raise something new which is not in the report, namely compensation from the states of origin to the host states for health services provided by the latter. I believe this to be an extremely important issue.
I shall end by congratulating my colleague from the bottom of my heart on his wonderful work. I take my hat off to you, Mr Queiró.
– Mr President, Commissioner, I too wish to congratulate the rapporteur on his excellent report. Sustainable European tourism can and must help to maintain high and stable levels of economic growth, especially in tourist regions, where it is the basic pillar of economic and social viability. The tourist industry, which mainly attracts women and young people, substantially strengthens the employment sector and is in keeping with the philosophy behind the Lisbon Strategy.
However, these are highly critical times for the development of tourism on a global scale and this also directly affects our employment policies and competition in the industry, in which thousands of small and medium-sized businesses trade.
Despite the fact that tourism policy falls within the competence of the Member States, the importance of this industry at European level is such that provision needs to be made for a financial heading in the Community budget. At the same time, better coordination is needed between the Member States so that we are ready and able to effectively meet the new challenges thrown up by changes in tourist trends and by economic and social changes at European and international level.
The basic precondition when designing any tourism policy is an in-depth knowledge of peculiarities and problems at local level. In order to achieve this, we need to use scientific tools and methods, invest in research and development and create a European network of regional tourism monitoring centres to coordinate and transfer technical know-how.
The response by European tourism to the current competitive challenge must include as a matter of priority competitive tourist businesses which will provide quality services, will not have an impact on the environment and will not change the local culture. European tourism must respond in a responsible manner, placing the emphasis on the Union's economic and cultural values.
Mr President, the first point I should like to make is an obvious one, namely that tourism is not directly regulated under EU legislation. My second point is one that emerges quite clearly from the Queiró report, namely that we must not sideline, or even disregard entirely, such an important aspect of social, cultural and economic life.
Many arguments have been put forward during today’s debate in favour of this approach, and I should like to add one more, which in my opinion is of no little significance. Tourism is also a form of interpersonal communication, since tourists not only visit monuments and tourist attractions, but also, and above all, meet new people they had not previously known. Any earlier prejudices, negative stereotypes or memories of unfortunate historic events fade away and disappear during the course of such meetings, and in fact personal contact with other people is the only way to change such attitudes. People who communicate with one another stop being strangers, which is a crucial lesson for the enlarged European Union, and in particular for young people.
I therefore propose that the Socrates and Erasmus programmes be taken as models for the development of tourism schemes for young people. We should provide them with the opportunity to get to know the whole of Europe, from Spain to Estonia and from Sweden to Malta and Cyprus. This would promote a much greater degree of mutual understanding than has been the case to date. I believe that serious work should be put into schemes of this kind, and that neither time nor money should be spared on them.
– Mr President, Commissioner, ladies and gentlemen, I should like to congratulate Mr Queiró on his outstanding work and to thank him for being amenable to accepting contributions from various Members of the House.
As I come from Portugal, and from a region, the Autonomous Region of Madeira, in which tourism is one of the main tools for development, it stands to reason that I have a vested interest in supporting this report. I shall now mention some of the reasons behind my support and my proposals.
In light of its importance at European, national and regional level, of the jobs that it sustains and of the number of businesses, the new technology and the innovation that it fosters, tourism can be considered as one of the areas in which the Lisbon Strategy can be taken forward.
Tourism is also a means of diversifying the economy and of developing rural areas and regions with natural or demographic disadvantages, such as the outermost regions, remote or mountainous regions, and the most northerly, sparsely populated regions. The EU is the most popular tourist destination in the world and yet EU citizens visit tourist destinations outside the Union in the greatest numbers.
Although tourism remains under the competence of the Member States and their regional and local authorities, it should, however, be subject to EU guidelines, policies and measures. The Union should support, coordinate and complement the Member States. There should be greater integration and cohesion amongst the actions of Member States and the Union in relation to tourism.
In order for it to assume its responsibilities as regards tourism, I would suggest that the Commission confer on the Union more effective structures and adequate financial resources in the financial perspective, in order to promote Europe as a destination, and to set up mechanisms designed to foster greater cooperation and exchange of information between the Union’s structures, the Member States and the regions.
Tourism should remain within European-level parameters whereby environmental protection, regional planning, the training of the work force and cultural traditions are guaranteed if all those responsible carry out their functions. In the area of the security and the rights of tourists, we feel that take particular account should be taken of ...
Mr President, Commissioner, ladies and gentlemen, I, too, would like to start by thanking my colleague Mr Queiró most warmly for his innovative report. I am from southern Baden, in the centre of which is the Black Forest and where many important jobs do indeed depend on foreign tourists; this is particularly the case in rural areas, which are doing a successful job of moving from agriculture to the service economy.
I do believe, though, that there are many areas in which we do not necessarily need European rules and regulations, and, unlike many Members, I certainly do not propose to urge you, Commissioner Verheugen, to plan further regulations in this one. What tourists in Europe need most of all are railways and roads that work. I do not doubt that they also need airlines, even though some other Members of this House seem less than pleased with that idea.
If we attempt to tackle the synchronisation of holiday arrangements, then we must make the attempt – which we did not do in relation to the sunshine directive, that was made slightly weaker this morning – to make it clear, in the long term and very politely, to the Member States that the directive was conceived in consultation with the interested parties and is not to be seen as something forced upon them by Europe.
Something else that I believe will be of vital importance to Europe is the question of how the safety of facilities for tourists in Europe may be guaranteed. We have all heard from people who have had adverse experiences in them, and nine of the ten victims of the fatal accident in Sölden in the Tyrol came from my electoral district. It seems likely that tourism in Europe will suffer more as a result of accidents like that happening more frequently than from this or that part of the directive not being transposed.
Hence my appeal to you, Commissioner, in the hope that we may be able to take such action in relation to safety as the European Union is able to take, and, moreover, may encourage diversity in European tourism, for therein lies its strength.
Mr President, I too would like to congratulate Mr Queiró warmly on his wonderful report, and I would like to say to the Commissioner: ‘Günter, look at paragraph 28 of the report in which we call on the Commission to produce a tourism programme for senior citizens during the low season, to be known as ’Ulysses’. This programme has existed in Spain for 20 years. I am referring to the IMSERSO holidays. Find out about them via your services, because they have been a spectacular success’.
A programme of this kind has five fundamental objectives. The first is to improve the quality of life of our senior citizens on low incomes. Many of them have not had the opportunity to travel, to see the sea and to visit other countries. Secondly, such a programme must create employment for example in hotels, restaurants, transport facilities that have to shut or drastically reduce their staff in low seasons. The third objective is to generate demand and growth in the European economy by means of greater activity and consumption. The fourth involves promoting European citizenship, as in the case of the SOCRATES or ERASMUS programmes amongst young people. The fifth objective has to do with all this not being an expense but rather an investment, because the Spanish experience demonstrates that the returns exceed the sum budgeted annually by the government by 1.8%. That is only via taxes and social security returns and does not include indirect and inferred returns.
We named the programme ‘Ulysses’ after the great traveller from Ithaca, but if you like, Commissioner, if it would please you, we will call it the ‘Günter’ Programme.
Mr President, I would like to make three points. First of all, I think this is a very important area. I come from Finland, so I do not want to make this into a commercial for a mobile phone company, but it is the best way of connecting people. Karl Deutsch talked about it in the 1930s. It is a way of crossing borders: if you go to the Algarve, you fall in love with Portugal; if you go to the Marche, you fall in love with Italy; if you go to the Costa del Sol, you might fall in love with Spain, and if you go to Provence, you fall in love with France. It is as simple as that.
On top of that, we get growth, GDP; 4% of GDP stems from our tourist industry, with six million people employed and two million SMEs in the sector, so it is a very important and, in many ways, a key area.
Secondly, it is also an area of growth. There is real growth potential in the services sector. In that sense, it is an important part of the Lisbon process. We have an ageing population, a population with more money and more time, a population with more time to travel. All of that is good.
Thirdly, I support the report that has been produced by my colleague. It is an excellent report. One thing I find unfortunate, but the rapporteur could not do anything about it, is that we did not get tourism into the treaty, because the Constitution has not yet entered into force, but I think the system of classification in the report is good.
Finally, I hope that Mr Berlusconi and Mr Chirac read this report and become inspired to travel around Europe and taste different kinds of food.
Mr President, Commissioner, ladies and gentlemen, since May 1 of last year the flow of tourists into the 10 new Member States has shown an impressive increase. This implies additional budget revenue generation and possibilities to explore and get to know the lesser-known States on the tourist maps, but on the other hand, it poses new challenges. In our countries we are lucky to have the opportunity to draw upon the experience of the older EU Member States and thus avoid repeating their mistakes. The growing tourist influx into Central Europe is expected to alleviate the pressure upon the EU regions currently suffocating from the over-abundant flow of tourists. The tourism infrastructure in the new Member States is still lagging behind that of the old ones, which therefore offers tempting new investment opportunities. There are abundant untouched natural resources in the Central European States, including Lithuania. Sustainable tourism is meant to preserve and protect nature, as well as the landscape, urban and rural infrastructure. Specifically promising areas in Lithuania appear to be rural, cultural, sport and medicinal tourism. Due to their low prices, these countries are attractive to young people, although the elderly also willingly come to Lithuania because of the healthy local climate.
Tourists show interest in history, but the tragic, historically significant and even complicated events of recent decades should not be trivialized or presented in a Disneyland or kitsch style. The revision of the Sixth Tax directive with a view to introducing tax relief for incoming tourism is essential for all Member States of the European Union, and the new members in particular. By reforming the tourism industry, the EU is promoting economic growth and mutual understanding. This will also make a significant contribution toward the elimination of demarcation lines that have continued to divide Europe.
Mr President, tourism is a journey and a voyage. In the past, voyagers were people who went out into the world in order to discover more about it, to learn something and to return home with new experiences and skills. During their travels across Europe, they also paid visits to the universities. This led to the emergence of a European identity, an awareness of European values and a Europe of universities, cathedrals and superb artists and craftsmen.
Tourism nowadays has changed into the pursuit of instant pleasure. I still have frequent occasion to quote the slogan of the French Ski Schools, which says that ‘pleasure has to be learnt’. It is only when we make an effort to gain new skills or knowledge that we appreciate them. Unfortunately, modern tourism is very much like visiting a Europe-wide chain of supermarkets that all subscribe to the same principles, namely to be cheap, easily accessible and preferably identical in the majority of cases.
People now travel at lightning speed. We have less and less time, and so we devour one tourist attraction after another. The tourist industry is adapting to this phenomenon by selling as many colour pictures as possible of the sea, the mountains and the swimming pools. The phrase ‘tourism creates jobs’ is repeated like a mantra, but the cost of such jobs is frequently the mindless breaking of visitor number records. The resort or attraction boasting the highest number of visitors is considered to be the best.
This report is important because Europe must promote high-quality tourism and tackle the challenge of mass tourism. This is especially true because Europe is now lending its backing to the development of regional airports and cheap airlines. The words ‘travel’ and ‘voyage’ should regain their original meanings. Educational programmes must be put in place with a view to protecting the natural environment and historical heritage, and new initiatives are needed to promote sustainable tourism. We should not forget that love of world heritage, nature and the non-material stems from knowledge of the values of the world that surround us, or in other words from our own ‘small fatherlands’.
Mr President, I would like to support Mr Yáñez’s proposal and stress what I believe to be one of the most interesting contributions made in this report, the proposal to create the ‘Ulysses’ programme. This is a very positive measure, not only because of what it means in terms of improving the quality of life of senior citizens, but also because of the benefits it may provide for areas of dense tourism, such as the Balearic Islands, the part of Spain from which I originate. To be able to extend tourist activity beyond the high season means more and better employment for these areas, and diversifies the tourism on offer, since it enables them to receive not just sun and sand tourists but also cultural and environmental ones.
Mr Verheugen, it is very important that in line with the notion of sustainable tourism that is respectful of the land and of the environment and is described in this report, the Commission should promote actions obliging the authorities in tourist areas such as mine to ensure their actions comply with the principles laid out in the document we are discussing.
– Mr President, Commissioner, today's debate on the future of sustainable tourism in the European Union is proving to be highly important and interesting. It is being held towards the end of the summer tourist season, of which we all have our personal experiences, and it is being held for the first time after the recent accession of ten new Member States to the European Union, which they enhance with their exceptional tourist destinations.
In addition, with Mr Queiró's report, this is the first time that the multifaceted nature of economic activity in tourism has been presented, together with its repercussions throughout the spectrum of the economy, society, natural and cultural resources and mutual acquaintance between nations. It is highly satisfactory that the European Commission – as the Commissioner said – is targeting the leading role which European tourism can play in the future. However, particular attention and a serious strategy are needed for this, because we must not forget that the increase in tourism in the European Union in the first half of 2005 was just 5%, compared with 17% in the Middle East as a whole and around 10% in the United States.
I should therefore like to emphasise in particular the added value which the European Union can bring to the policies of the Member States. Apart from the development of secure transport at national and trans-European level, other proposals contained in the report are also extremely important. I refer to cooperation and coordination on the conditions of entry of third-country nationals, cooperation on the flow of tourists in the high season, in order to overcome the imbalance between areas which are literally drowning and others which are seeking to attract tourists, on the promotion of tourist programmes such as the 'Ulysses' programme, on educational exchanges and mobility, so that we have certification of professional qualifications and, also, on the structured projection of Europe as a tourist destination with diversity and, of course, on the budget line for tourism in the European Union.
Mr President, first of all, I should like to congratulate Mr Queiró on his report and on the splendidly cooperative manner in which it was brought into being. It is, indeed, a very welcome development that an opinion on sustainable tourism should be worked out at European level. In the knowledge that most measures must be taken by the Member States, we have to establish that there are problems that Europe should take to heart. Tourism is, after all, a very important sector for the European public and also for our European economy. This is an ambitious report and that is why I am interested to know whether the Commissioner would like to say something about it and with which proposals and measures the Commission would actually like to tackle the job.
This is not only a task for the Commission but also for the Council, for the report appeals to the Council to speed up the decision-making process on the reduced VAT rate. I have made out a case for this, because the reduced VAT rate is crucial for the tourism industry. Very many jobs hinge on it and the VAT rate should remain low for hotels in all Member States on a permanent basis. They should also be able to apply in a structured way reduced VAT rates for restaurants.
It is unfortunate that the Council is not present, because I was actually very interested to see whether it expects to reach agreement on this by the end of this year. It may be possible for the Commissioner to comment on the report, and perhaps we as Parliament and Commission should bring more pressure to bear on the Council to finally force it into taking a decision, for these proposals are very important for employment, particularly in this economic climate.
I endorse the request for quality indicators for the tourism industry, provided, though, that we fully utilise that industry’s expertise.
Finally, let me say that this excellent report by Mr Queiró illustrates why our committee is not called ‘Committee on Transport and Tourism’ for nothing.
Mr President, tourism is a real growth area across much of Europe; it is, above all, a sector that still relies on workers rather than machines, and that makes it an integral part of our Lisbon Strategy. We have not abandoned hope that there will be real action about this strategy rather than just even more talk.
One thing I would particularly press the Commission to look at is something that is a matter of fundamental concern to my own country. As is well known, Austria is a holiday destination both in summer and in winter, and year by year, season by season, we have the same experience of a few weeks when the hotels and guesthouses are full up and there is gridlock on the streets. A lot of things would be easier to handle a couple of weeks later – that is, assuming the tourists were still there.
If nations and regions – and here I am also thinking of the principal works holidays in your own country, Mr Vice-President, as well as in the Netherlands and in Belgium – were to synchronise their holidays better, it would have an enormous effect on Central Europe and would, in particular, really take the load off the tourist industry and offer it new opportunities.
What we need here is not direction from on high or from Brussels, but we have learned, not least from the debates on the European Constitution, that a lot can be done by means of the coordination method, if it is taken seriously and handled properly. With that in mind, Commissioner, we can do no other than wish you much success and hope that European holidays will soon be better synchronised, that the tourism sector will grow and that tourists will benefit.
– Mr President, sustainability concerns every one of us. It is of course not only an ecological, but also an economic matter. We must seek to enable enterprises to survive, and taxation is only one aspect of this; it is also important that enterprises be enabled to invest for the future, so as to create a sustainable supply of investment that is also reflected in global competitiveness.
For this reason, I welcome the initiative in the Committee on Budgets by Mr Mulder – a specialist in the financing of small and medium-sized enterprises – together with the European Investment Fund, aimed in particular at the provision, in future, of equity loans and other guarantees, the intention being to make sure that the risk and investment capital in tourism enterprises is secure in the long term, too, with a view to their sustainability. The fact is that negative equity is one of the main problems facing the tourism sector; a great many enterprises are going bankrupt, with the loss of large numbers of jobs.
The debate on Basel II is imminent, and that debate, in particular, is a matter of life and death for tourism. After all, liquidity is a matter of life and death for every enterprise. I would therefore urge the Commissioner to keep up his commitment, particularly as regards the relevant programme for small and medium-sized enterprises. He has already done an exemplary job in this regard and, if we keep up the good work, we can succeed in doing what is best for tourism.
– Mr President, ladies and gentlemen, I will take away from this debate a great many very important ideas and, above all, the impression of broad agreement on your part that tourism represents a dynamo for growth for Europe’s future, and must be given a higher profile in European policy as a whole.
For this reason, it has already been agreed that a European Tourism Forum is to be held in Malta in October, where I shall be unveiling the key elements of the Commission’s future tourism policy. In addition, as I have already told your Committee, there are plans to present, early next year, a fundamental review of EU tourism policy to date in the form of a new strategy. I shall gladly incorporate into this all the ideas – and there have been very, very many of them – that I have been able to draw from today’s debate.
I should just like to make one very clear qualification, which is that I am unable to raise the hopes of those speakers who, this afternoon, have called for protectionism, interventionism or subsidies. The Commission’s ideas will be far removed from any form of State intervention, State protection or, particularly, of subsidy. We shall most definitely not be launching a new subsidised sector, but instead shall create framework conditions using all the instruments we have for supporting the framework conditions for an economic sector.
I should like to state equally clearly that I shall never accept the assertion that it is the Commission’s job to set up a ‘tourism and the elderly’ programme. If the tourism industry believes it should be doing something special for the elderly, then it should be so good as to do that itself; the Commission, at any rate, will not. We can propose it, but we shall not take upon ourselves those things that the tourism industry should be doing. Instead, we shall ensure that the tourism industry enjoys conditions conducive to development. It is for people themselves to run their own businesses; that is a function we shall most certainly not be taking from them.
I think that we shall come to agree on this principle, and also, most certainly, on the principle that we do not wish to take the retrograde step of calling for more and more European rules, standards and regulations. I really was rather astonished this afternoon to hear the call for large numbers of new European rules, and my answer to this is an unambiguous ‘no’. For the Commission’s part, at least, there will be no European standards for hotels, inns or coaches. The last thing the Commission needs is to have to take on thousands of testers and send them to Europe’s restaurants to determine whether certain minimum standards of quality stipulated by the Commission ...
Yes, you did say that, and my reply is a clear ‘no’. Let the tourism industry agree on its own quality requirements. Where safety is concerned, however, it is a different matter; the appropriate arrangements are in place for this, but arranging and imposing quality standards in certain economic sectors is a matter for the sector itself rather than for the public legislator. I would also ask that Parliament finally show some consistency on this, and not criticise the Commission for excessive interference in economic matters, whilst at the same time repeatedly demanding that we take the industry’s tasks upon ourselves.
This difference of opinion notwithstanding, though, I think that this debate has revealed a good deal of common ground, and I am quite sure that we shall succeed in arriving at a forward-looking common policy on tourism.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Dear Colleagues,
Good health is essential for physical and mental well-being. So equal access to health care services should be obligatory in the EU.
There are serious challenges to be highlighted:
Women have specific health characteristics, their health status is also determined by socio-economic factors, like lower living standards, higher unemployment, lower wages.
Many health problems affect women only or differently.
Lately, many people have become aware that women and men are treated differently in those services.
There is few information concerning differences in the effects of medication on women. Even those intended specifically for women, are normally tested on men only.
Women working in health care outnumber men but are underrepresented in health care decision-making.
I have to highlight the violence and abuse to which women have been subjected by men close to them, and through trafficking and prostitution. It causes serious physical and psychological public health problems and effects also children's healthy development.
Mammography screening programs (to prevent breast cancer) exist in only nine Member States!
Poverty influences health. Poverty still has a woman face, 120 million women live in poverty. The situation is especially grave with Roma women in Central-Eastern Europe.
– I should like to congratulate Mr Queiró on his excellent report.
I shall confine myself to some brief thoughts. For years now we have all been aware of the important part played by tourism in developing local economies and creating jobs, especially for women and young people. The European Conference on Tourism and Employment, organised by the Luxembourg Presidency in November 1997, showed ‘the pulling power that tourism exercises on young people and women, to whom it often offers a first job opportunity’. For that reason as well, we in the Union for Europe of the Nations Group fully support the call for the Commission and the Council, when adopting the structural policy instruments for 2007-2013, to provide for an integrated approach to tourism, ‘allowing the European Agricultural Fund for Rural Development and the European Regional Development Fund actions to be coordinated’.
A further aspect that I must underline, which is something totally new, is the reference to itinerant tourism, represented particularly by camper vans and caravans. This is effectively a segment of the tourist industry that is active 365 days a year and contributes to employment growth in the sector. In lean times, that is no bad thing! This segment therefore needs measures to encourage its development.
The next item is Question Time (B6-0330/2005).
We shall examine a whole series of questions to the Council.
The EU's revised services offer in the Doha negotiations provides additional opportunities with regard to the movement of ‘highly qualified natural persons’ or ‘service providers’ which would allow persons from third countries to travel to the EU to provide services for a limited period of time.
Can the Council provide a clearer definition of the term ‘highly qualified natural persons’ or ‘service providers’ and what is the Council's view in terms of the major repercussions this may have on the professional sectors of the developing countries and the LDCs?
. It is a pleasure to be here once again to answer on behalf of the Council. I shall await the judgement Members of this House on whether it is a pleasure for them.
In response to Mr Karim's question, a dynamic service sector is critical for the prosperity for any modern economy. No country, developed or developing, can prosper without one. It is therefore vital that we strive for an ambitious deal on services within the Doha development agenda negotiations.
The European Union's revised services offer, tabled in Geneva in early June, contains a significant number of new commitments, including the 'mode 4' commitments which allow people to travel to the European Union to provide services for a short time. Under the terms of these commitments, overseas companies, with a contract to provide services in 21 important designated sectors, will be able to send skilled employees to the European Union to provide these services for up to six months at a time.
As Mr Karim's question highlights, the contractual service suppliers in these cases must be skilled persons who enter the European Union for the purpose of providing a service associated with a services contract in certain defined economic areas. 'Skilled' means they possess a university degree or its equivalent and have the necessary professional qualifications to practise in the European Union. They must also have at least three years' professional experience, or six years for independent professionals. In all such cases, European Union and national working conditions, minimum wage requirements and collective wage agreements will apply. European Union Member States will also continue to be able to refuse entry to persons that pose a security threat or are considered to be at risk of abusing the terms of their entry.
The Minister can rest assured that this Parliament is equally as pleased as he is that he is here again today. Will the Council do anything to promote well-ordered international labour migration and, in turn, encourage EU Member States to set up mechanisms and provide incentives so that the expertise and experience gained by the service providers from the developing countries and LDCs can be applied in developing countries with under-serviced regions?
. I am grateful for the gracious words of Mr Karim, the questioner, and I hope his faith in my performance will be vindicated in the minutes to come. On the more general question that he raises, as we meet today in this Parliament, the European Union Summit with India is taking place. The Indian subcontinent is one place where skilled migrant labour is already proving to be of mutual benefit.
I have had the opportunity to travel to Bangalore and meet many of the service providers who are benefiting from the present proposals. I heard directly from the Indians that they considered there was genuine mutual benefit in having their employees working for a period either in the European Union or in North America. In Silicon Valley, for example, highly-skilled software engineers educated either in the United States or in India were able to gain experience in the United States and then either stay and continue to develop commercial contacts between the United States and India or return to India and establish businesses, which in turn do business with developed countries such as the United States. So I can assure you this is a far wider issue than simply the answer I provided on mode 4.
It is a matter about which there is much discussion, not least on the close commercial ties that can be established between less-developed countries and the European Union. I am optimistic that there can be genuine mutual benefit both for the countries providing the workers and for the European Union, which benefits from their skills and expertise.
I too am very pleased to have Mr Alexander here among us. I would just like to point out to him that we are not at Westminster. Could he wait until he is given the floor, for the time it takes to complete the translations for everyone? This is by no means ‘Question Time’. That will come perhaps when we all have the same language in the European Union but, for the time being, everyone must have time to listen to your answers and to the questions posed. Mr Rübig had a supplementary question.
– I should be interested to hear whether the mode 4 commitments also entail the security risk being assessed according to uniform standards in future. Will the Council be producing a definition of what is meant by ‘security risk’?
. I am grateful for your guidance, Mr President. I certainly would not be as contentious in my appearance in Parliament today to suggest that there should be a single language for the European Union. In many ways our diversity has proved to be our strength in recent years.
On the important point that the questioner raised in relation to security, of course there has to be concern given to whether we have specific strategic interests. That extends beyond simply the question of labour and individual workers, to cover broader questions.
Before appearing in Parliament today, I read of the concerns over cyber-spying, which is now regrettably a feature of the modern world in which we live. It is essential, not just in our internal discussions but also in taking a broader view of this issue, to have an important and necessary regard for the security questions that the Member raised.
As regards a single language, the key issue would be to know what language that would be. Let us avoid that debate for the time being. Mr Martin had a supplementary question.
President-in-Office, to give effect to your mode 4 proposals, which I welcome, would the Council consider encouraging the Commission to create a database for the whole of the European Union that companies and countries from outside the EU could access, so they could identify potential skills shortfalls and opportunities to provide services? This would extend the benefits from such access to include poorer developing countries, as well as countries that already have good intelligence about what is going on in the European Union.
. Mr President, as a fellow Scot, along with the questioner, I will resist the temptation to discuss the closeness of relations between the Scottish people and the French people over many centuries and instead direct myself to the question that was asked.
I will certainly be happy to pass on to the Commission the point of view that was communicated to me this afternoon in relation to the merits of a database.
In my discussions previously with, for example, the Indian trade minister, the urgency and importance of progress on mode 4 as part of the wider Doha Development Round was impressed upon me.
The question is whether the European Union's institutions are best placed to be aware of the constantly changing commercial opportunities available in a rapidly changing commercial sector. None the less, I am happy to give the undertaking that I will pass on that suggestion to the Commission.
Does the UK Government strongly support the need for an EU 'Third pillar' data protection framework to safeguard individual privacy through for example purpose restrictions, when information is accessed by intelligence and law enforcement agencies on a cross-border basis, or does it regard the 25 national regimes as sufficient, as a Home Office Minister has suggested (House of Lords European Union Committee Report 'After Madrid: the EU's Response to terrorism', 5th report 2004 - 5, evidence page 128 - 141)?
. The Presidency is waiting for the Commission to introduce its proposals for a framework decision laying down data protection rules in the third pillar. As soon as the proposal is formally introduced, the Presidency will ensure that it is discussed by the appropriate Council body and forwarded to the European Parliament in accordance with Article 39 of the Treaty on European Union.
. That is a staggering reply, because it did not answer the question at all. We all know it is going to be introduced and we all know the Council and Parliament will discuss it, so you have told us absolutely nothing.
What you were actually asked, if you will read the question please, is whether the Government supports an EU regime or, as suggested by one of your Government ministers in the House of Lords last year, the 25 national regimes. Which is it? Mr Blair, the British Prime Minister, told Parliament when he introduced the British Presidency, 'I am a passionate pro-European'. He did not say another word back in the United Kingdom about it. Is this a case of being two-faced, saying one thing here and nothing back home? Tell us the truth!
. I should like to thank the Member for the characteristic grace with which he has directed his question towards me. It is not a question of being two-faced, but simply – and I hope he appreciates this point as a passionate European – a due regard for my position today, which is not to speak for the UK Government, but instead to represent the position of the Presidency of the European Union.
– I agree with Mr Newton Dunn. I, too, am disappointed with the non-answer the President-in-Office has just given us. The British Presidency is very well aware of the difficulty of combating organised crime. That is why we are anxiously waiting to see something done about it once and for all: after all, crime has become globalised, and so that is what the fight against international terrorism and international crime needs to be too.
. I have been questioned on two substantive points in supplementary questions. The first supplementary question asked, 'have I read the question?' I can assure you I have, and it specifically and explicitly states, 'does the UK Government strongly support the need for an EU third pillar data protection framework?' It goes on to elaborate on that point.
I merely reiterate for clarity that my responsibilities today are to discharge my duties on behalf of the Presidency, rather than to articulate the national position of the United Kingdom Government. It would be a disservice to this Parliament were I to do anything else.
However, I think anybody who was present in this Chamber this morning and had the opportunity to hear the UK Home Secretary speak, again on behalf of the Presidency, in relation to data protection measures, would have a very clear understanding as to the importance that we attach to the service that can be provided by data protection measures, and the need for a transnational approach to tackling not just issues such as people trafficking and organised crime, but also the pressing threat of international terrorism.
When will the Council next have an opportunity to vote on changing its rules of procedure to provide for it to meet in public when it deliberates on draft legislative acts?
. On 23 June 2005, the United Kingdom's Prime Minister stated in this Chamber that, in the view of the Presidency, there is a strong case for increased Council transparency, but this is something we need to discuss with all Member States. As the Presidency, we have not made any formal proposals at this time. We are still considering measures and will be consulting with partners in due course, because, as I am sure the honourable Members will appreciate, this is not a matter that is entirely in the gift of the Presidency.
That was not a bad answer! I can vouch for some satisfaction with that.
Does the Presidency-in-Office accept that the British Government, in some four months' time, will be coming back, trying to point to achievements during its period of holding the Presidency of the European Union? Does the Minister accept that to be able to look at an example of having spread openness and transparency and having enhanced the ability of national parliaments to hold ministers to account would be quite a significant achievement?
. I thank the questioner for his gracious remarks on my initial answer. Let me elaborate on that answer. As I said, the position of the British Government was stated by our Prime Minister and the strong case for increased Council transparency is clearly recognised. However, there is further work to be done, not least because a balance has to be struck between what I think are understandable objectives and desires on the part of the British Government and several other Member States and due regard for the decision by the European Council in June that a pause for reflection was necessary, following the decisive decisions in the Dutch and French referenda.
As I said, I would not seek to close down the discussion that will no doubt take place in light of the correspondence in the London yesterday. I merely offer what I think should be regarded as a holding reply while consideration is given as to the best way forward.
President-in-Office, I appreciate that this issue is very sensitive and I understand very well that the decision must be taken unanimously. However, what is the position of other Member States in the Council? Perhaps some of them would agree that, in some special cases, it would be possible to meet in public.
. I am grateful for this supplementary question. The acknowledgement of the sensitivity of this issue is a helpful one. The question alluded to the fact that there may be division within the members of the Council as regards how far and how quickly we are able to proceed. Therefore, it is appropriate that, as the Presidency, we recognise the case and the strength of the case that was put so volubly in at the beginning of this week, but seek to work collaboratively at this stage, rather than making unilateral declarations. We are cognizant of our responsibilities and it would be to the disadvantage of everyone if division was to become the hallmark of this discussion, if there is an opportunity for moving forward together.
– In this question on openness and transparency I should like to thank the President-in-Office for his answer. However, there is also another question, about Strasbourg itself. We are the only parliament in the world that has no say over where it sits. Can the President-in-Office comment on whether the Council will deliberate whether we can have our meetings solely in Brussels and not have to come to Strasbourg?
. I am not sure whether the question of the location of the European Parliament is judged more contentious or less contentious than the suggestion that there should be a single language for the European Union, but suffice it to say that I will tread cautiously in replying to this question.
I can assure you that I was asked a very similar question on the floor of the House of Commons by one of my Conservative colleagues, who asked whether, in light of our Prime Minister's speech to this Parliament, we were minded to consider a more efficient approach to the location of the European Parliament as a first step in negotiating the future financing of the EU. I have already been accused of not answering one question. I can assure you that I did not answer that question in the House of Commons either.
I believe it is fair to say that there has been a long-standing debate on this matter and the position of Member State governments has been very clear for some time. I have to say, however, that I have listened very carefully to the point that the questioner made. She is certainly not the only Member of the European Parliament who has forcibly put this point to me on this visit.
That is undoubtedly true. It is the case that we can debate the number of EU languages, but as regards the treaties, I believe that there is only one single version. Each and everyone one of us therefore lives with it, whatever our nationality may be.
Question No 4 is withdrawn
In statements made to the Turkish press on 27 June 2005, the Turkish Foreign Minister, Mr Gül, expressly ruled out the possibility of the Turkish Government recognising the ecumenical nature of the Patriarchate and made it clear that the issue of the Halki School of Theology was being examined on the basis of current Turkish law, which meant that the School would not be re-opening.
In the light of the European Council's conclusions of December 2004 and the Commission's announcements of December 2004 concerning Turkey's progress, which contained an express reference to the religious rights of the non-Muslim communities, what is the Council's reaction to these statements by Mr Gül?
. I have not yet read Foreign Minister Gul's statement in full but, under the revised Accession Partnership adopted in May 2003, Turkey is required to establish conditions for the functioning of non-Muslim religious communities which are in line with the practice of European Union Member States.
However, as the European Commission indicated in its 2004 Regular Report, non-Muslim religious communities, including the Ecumenical Patriarchate, continue to encounter obstacles. Serious problems, in particular the legal status of non-Muslim communities, property registration and training of clergy, remain to be solved. New legislation, needed in order to remedy these difficulties, is still in preparation.
In this context, a draft law on foundations is currently pending in the Turkish Parliament. The Turkish authorities have invited and received comments from the Commission on this draft and the Union expects the Commission's comments to be seriously considered.
As the honourable Member of Parliament is well aware, the European Council of 16 and 17 December 2004, when reviewing whether Turkey sufficiently fulfilled the Copenhagen political criteria to open accession negotiations, clearly stated that the Union would continue to monitor closely progress of the political reforms in Turkey. I can assure the honourable Member that the Council continues to do so.
– Mr President, the refusal by the British President-in-Office of the Council to comment months after the event on Mr Abdullah Gul's specific declaration, in which he refuses to recognise the ecumenical nature of the Patriarchate and the reopening of the Chalkis Seminary, makes a very bad impression on me.
Given that there is a clear common position on this matter, both from the European Parliament and the Commission and all the churches, I ask you directly Mr Alexander:
Is this continuing refusal on the part of the Turkish leadership a retraction from the Copenhagen criteria, yes or no? I ask you please for a clear answer at long last.
. With the greatest respect, I shall choose my own words on what is an issue of great interest but also of great controversy. I think it is fair to draw attention to the clearly stated position of the European Parliament on the opening of accession talks with Turkey and the decision reached, as I explained, in the European Council. It also has to be borne in mind that discussions are currently under way through the Permanent Representatives of Council members, ahead of what we anticipate to be the opening of accession talks, if that process is taken forward, on 3 October.
You have to understand the issue of Turkey in the broader context of what has been set out by the Commission in relation to not just the Copenhagen criteria, but the broader criteria for enlargement. At the recent Gymnich meeting that took place in the United Kingdom, Commissioner Rehn made clear that there were really three fundamentals that needed to be recognised in relation to enlargement: firstly, consolidation, secondly, conditionality and thirdly, communication.
I would merely state, in relation to Turkey, that there is a very clear understanding, as I sought to convey in my answer, on the issue of conditionality. The opening of accession talks would represent not the end of that process, but the beginning of a much longer one. I think that, as the question showed, the way forward is not to identify a particular statement by one individual or another, but instead to uphold the important and rigorous process of conditionality which is expected not just for any prospective member aspiring to join the European Union, but which should apply to every potential candidate for accession. Given the interest in this matter, I am confident that Turkey will undergo this process in the weeks, months and, indeed, years to come.
– Mr President, I should like to ask the President-in-Office of the Council whether religious freedom in Turkey meets European human rights standards.
. Our standard of human rights is set down in the Copenhagen criteria. In that sense, the obligations which any candidate country has to meet are set out objectively and I hope, in the view of this Parliament, independently. It is therefore important that the Commission and others be given the opportunity to take forward that process of rigorous assessment, but I am cognisant of the strength of feeling, both within certain Member States and among representatives here in this Parliament. That is why we need to uphold the integrity of the process as we seek to move this particular dossier forward.
– Mr President-in-Office of the Council, I, too, would like to ask a question about this. Over the last year, we have all seen serious abuses of human rights – and of women’s rights, in particular – continuing to occur in Turkey. That is why I insist that the President-in-Office answer the question as to whether the Presidency is prepared, in future, to discuss not only full membership, but also a different form of accession or association: a privileged partnership, for example.
. I am fully aware of the long-standing interest in, and concern about, the issue of Turkey expressed by certain representatives in this Parliament. While I am respectful of the views that they hold, I would respectfully remind them of the decision both of this Parliament and, indeed, of the European Council on the issue of opening accession talks on 3 October – recognising, of course, the work that is presently under way.
On the specific points that were raised: firstly, in relation to women's rights, a package of major constitutional amendments was passed in May that confirms the equality between men and women. The new penal code significantly strengthens women's rights, removing sentence reductions for honour killings and abolishing the article that enabled rapists to escape jail if they married their victim.
I understand that the Turkish Parliament has agreed to set up a 15-member commission to investigate honour killings in Turkey, looking at the causes and possible preventative measures. I am sure that is a matter which would find widespread support and would be welcomed by many Members of this Parliament.
On the broader issue of religious minorities, which was the genesis of the question: it is also worth bearing in mind that the head of the Syrian Orthodox Church in Istanbul has said that, as a result of European Union harmonisation reforms, his community has found it easier to worship, and that attitudes towards them have changed in recent months.
How does the British Presidency assess the current state of progress of preparations for Croatia's accession to the EU, and what steps are now planned, and within what time frame?
. – The Council appreciates the keen interest that honourable Members are taking in the question of Croatia's preparations for accession. As for the next steps, the Council reiterated on 13 June 2005 that the intergovernmental conference to launch accession negotiations with Croatia will be convened by common agreement, as soon as the Council has established that Croatia is cooperating fully with the International Criminal Tribunal for the Former Yugoslavia – ICTY. As the Member is aware, a high-level task force has been set up with the specific objective of examining, in close contact with ICTY and the Croatian authorities, the measures taken and to be taken by Croatia with a view to reaching full cooperation with ICTY.
In this context, Croatia has presented an action plan. In her letter to the Presidency, dated 7 June 2005, the ICTY Chief Prosecutor, Carla del Ponte, noted that, by implementing its action plan, Croatia was on the road to full cooperation with the International Criminal Tribunal but that more time was required to determine whether these further efforts had produced tangible results.
– Mr President-in-Office of the Council, I did not ask you what happened in May or June; I know that already. I asked you what the Council Presidency was planning for the coming weeks. Specifically, will there be another General Council before 3 October to deal with the commencement of accession negotiations with Croatia? Secondly, how does the Council propose to keep the democratically-elected European Parliament informed about the work of the task force? Is this task force actually working at all, or is it only being used to block the accession negotiations?
. Let me seek to complete the story I began in my initial answer and hopefully address the points that the Member raised.
In June the Council took note of this new element – that is, the task force – with satisfaction and encouraged Croatia to continue with its efforts in that direction. Indeed, the Council committed itself to continuing its examination of this dossier in July and, under the United Kingdom Presidency, the Council therefore considered this issue at its meeting on 18 July, following the task force meeting a week earlier. At the Gymnich just this week, British Foreign Secretary Jack Straw made a commitment to seeking a further report from the Chief Prosecutor at the International Criminal Tribunal. It will be in light of that report that the task force will meet again in September.
I cannot at this stage anticipate the conclusions of the task force. The Council will, however, then discuss the matter further in light of the task force's conclusions.
– When comparing the conditions for Turkey’s accession with those imposed on Croatia, do you not see any difference in the treatment of these two States? It is totally unfair to impose an individual condition on Croatia and thereby postpone the negotiations. In the light of the kind of problems currently being experienced with Turkey as regards its human rights situation and its past, what is being demanded here is a monstrous injustice. I really would ask you to keep to the rules of the European Union and apply the same standard to both of them.
. With the greatest of respect to the questioner, I find there is a curious connection between the first part and second part of his question, in the sense that I can assure him that there is an honest endeavour on the part of the Council to uphold the rules and that is exactly what we are seeking to do in the case of Croatia.
Although I recognise that opinion in this Parliament is divided on the issue of Croatian accession, there can surely be few of us who would deny that upholding the international rule of law is one of the tenets of the European Union. In that regard it is important that Croatia is recognised to have upheld international law and its clear obligations to the International Criminal Tribunal under international law, not just in the interests of the Union but also in the more general interests of all of us who wish to see international law upheld within the western Balkans generally. It is also important that, at a critical time, we do not collectively resile from the very clear position on the steps Croatia needs to take.
I find it curious, as a British Minister standing here on behalf of the Presidency, that implicit in the questions is a suggestion that Britain is somehow averse to the accession of a country such as Croatia, given Britain's longstanding commitment to enlargement and our determination that Croatia should be able to take its place within the European Union in due course. The bar to that is simply the fact that it is obliged to uphold the international obligations as set out by the International Criminal Tribunal. That is why I am keen to emphasise today that the ball is primarily in the court of the Croatian Government and I am hopeful that, in light of the taskforce work that is being undertaken at the moment, we will see further progress in Croatia that will allow accession to move forward expeditiously.
I warmly welcome that last reply from the President-in-Office. Of course Croatia should not enter into negotiations with the EU until it complies with the International Criminal Tribunal's conditions. But will he accept that this is only a necessary, not a sufficient, condition and that Croatia also has to address the question of the Krajina Serbs and other major issues before we can enter into detailed negotiations about membership?
. As I have sought to suggest in previous answers I have given in the course of this Question Time, there are objective criteria which are set down for all potential candidate countries seeking membership of the European Union. They apply as much to Croatia as they would to any other potential Member State of the European Union. However, I would emphasise that, on this particular issue, which has attracted so much attention, Croatia's obligations are very clear, as is the opportunity that is available to Croatia if it meets those obligations in relation to the International Criminal Tribunal.
– Mr President, in this House’s Rules of Procedure, Rule 166(2) states that ‘a request to raise a point of order shall take precedence over all other requests to speak’. My request to speak is therefore perfectly justified.
I should like to make a request to speak regarding Rule 109 ‘Question Time’, paragraph 4 of which makes reference to Annex II. Point 4 under ‘Supplementary questions’ in Annex II reads as follows: ‘Each Member may follow up the reply with a supplementary question to any question. He may put in all two supplementary questions.’ I have the Italian version, too, which says the same.
If the official who has been constantly gesturing to me that I am not entitled to put a second supplementary question has this point checked by the competent authorities, he will find that I am indeed entitled to do so under the current Rules of Procedure, subject to your consent pursuant to point 6(a) of Annex II.
We will, in fact, leave it to the relevant services to interpret this question.
All the same, I, for my part, read in the annex to the Rules of Procedure concerning Question Time that it is recommended, as regards supplementary questions, that, as a general rule, the President should allow one supplementary question from the questioner and one or, at the most, two supplementary questions put by Members belonging ideally to a political group and/or Member State different from that of the author of the main question. It seems to me that to give an even more generous interpretation of this recommendation would lead us to profoundly alter the spirit of Question Time, which is designed to have a certain tempo and to enable a large number of questions to be put. It is not a matter of allowing those MEPs who might wish to do so to conduct a general policy debate. Let us take the example of Croatia. There might be 15 or 20 of you here who wish to proceed with the supplementary questions on Croatia, which would result in the subsequent questions from other MEPs never being put. It is in order to avoid that that the regulation was devised in such a way.
Mr Ebner, you have said what you have said. The question has been sent to the relevant services. You will receive a more official response; however, I believe that the spirit of Question Time is extremely clear.
Following the appointment of a new Director of EUROPOL, the positive impression made at his appearance before MEPs on the Civil Liberties Committee in June 2005, and a positive visit by MEPs to the EUROPOL Headquarters in April 2005, can the Council give details of how it views the future cooperation between EUROPOL and the EU Institutions?
Does the Council believe that current accountability arrangements between EUROPOL and the EU institutions are fully transparent?
. The Presidency was encouraged by Max-Peter Ratzel, the new director of Europol's positive meeting with the European Parliament's Committee on Civil Liberties, Justice and Home Affairs back in June. We are working with both the European Parliament and Europol to improve the exchange of information between the two institutions.
The Presidency is fully committed to making the system of accountability as transparent as possible. As Members of this House will know, Europol is directly funded by Member States and is directly accountable to Member States via the Europol management board and indeed the Council of Ministers. However, the Presidency hopes that Mr Ratzel will soon return to the European Parliament for further discussions.
In contrast to Mr Newton Dunn earlier, I am more than happy and satisfied with that answer. Could the President-in-Office amplify or underline what Charles Clarke has been saying over the past couple of days, that in order fully to deal with terrorism, with cross-border crime – a far more difficult task than it at first seems to the general public – we must attempt to promote a Europol that functions to its true potential and operates as transparently as possible within the rules, within the new directive – which you have rightly said is an efficient and good addition to Europol – so that we can attack terrorism at its roots as well as organised crime?
. I am grateful for those generous words by the questioner, and I would be happy to give him the affirmation of the point that he made in relation to Mr Charles Clarke's speech earlier today here in this Chamber.
If I was to identify a single area where I found myself in absolute agreement on this issue with the Home Secretary, it was when he recognised that it is by greater cooperation, not by seeking to put up walls between us, that, collectively within the European Union, we will be able to meet the challenge of the truly transnational nature, not just of the issues of people trafficking or drug trafficking, but also of organised crime and the challenge of terrorism.
What the Home Secretary was able to communicate in this Chamber today was the deep-seated belief within the UK Government – and, indeed, of the Presidency – that it is only by the kind of effective cooperation that we continue to support within Europol that we will be able truly to harness the potential of all the law enforcement agencies across Europe as, collectively, we strive to meet the challenge posed by the kind of threats that I have outlined in the course of my answer.
The Colombian government has recently passed a law through Congress, with the resounding support of Members with links to paramilitary groups, guaranteeing paramilitaries de facto impunity and thus also enabling known drug traffickers to escape justice.
This law has been strongly criticised by the UN High Commissioner for Human Rights' representative in Colombia and by all human rights organisations.
At Cartagena the European Union, and the United Kingdom in particular, made it clear that the continuation of aid to Colombia was conditional upon a legal framework for the demobilisation of paramilitaries.
What stance does the Council intend to adopt towards the Colombian government following its decision in support of the perpetrators of crimes against humanity and which represents a serious attack on the rights of victims to secure truth, justice and compensation?
Does the Council believes that it can continue to encourage police cooperation with a country that makes such generous concessions to known terrorists and drug traffickers?
. The Council has been informed of initial reactions to the justice and peace law by the United Nations High Commissioner for Human Rights, who drew attention to insufficiencies of the law as concerns impunity, provisions on investigating heinous crimes and due restitutions or reparations for victims.
To prepare a thorough and comprehensive assessment of the situation by the Council, European Union Heads of Mission were asked to produce for September a considered analysis of the law and recommendations for the European Union's policy, taking into account the Council conclusions of December 2004. In this context, they will consult widely, including the government, civil society, the group of 24 and the United Nations.
As concerns police cooperation, the Council is convinced that training police in Colombia in accordance with the values and standards of the European Union will contribute to security and greater respect for human rights.
Mr President, ladies and gentlemen, the answer seems very vague to me and puts off a decision .
What we have here is a law that in practice regularises paramilitaries, offering organised criminals and drug traffickers the possibility of turning themselves into paramilitaries and thus taking advantage of this law. By the way, the law was also severely criticised by Amnesty International, which says that the demilitarisation and demobilisation have not actually taken place.
I therefore call for an extremely specific answer on the matter of funding: does the European Union still intend to finance this kind of project, which formally aims at demobilisation, whereas in actual fact it ends up providing support for the paramilitary groups?
. I have listened carefully to the terms of the questioner's supplementary. I would respectfully suggest that if he is concerned about and desirous of a thorough answer, then that rather vindicates the point that I sought to make in terms of the need for EU heads of mission to prepare a very thorough statement in terms of what should inform the European Union's decision-making process.
Of course it is the case that the Union is committed to helping Colombia to resolve inter-related problems of internal armed conflict, trade in illegal drugs and human rights abuses about which he is rightly concerned. The Council conclusions back in December underlined the importance of the establishment of a proper legal framework that addresses the issues of truth, justice and reparation for the victims of that armed conflict.
However, I would reiterate the point I made in my initial answer, that we have a responsibility, given the need and seriousness of the issues that the questioner raised, to make sure that our decisions are informed by a thorough analysis of the true situation in Colombia at the moment.
Mr President, I would like to ask the President-in-Office of the Council whether he agrees with the statements by the High Representative for the Common Foreign and Security Policy and Secretary-General of the Council of Ministers of the European Union, Mr Solana, in support of the peace efforts by President Uribe in Colombia, and whether he believes that the laying down of arms by people responsible for horrendous crimes, such as the paramilitaries, is good or bad news. I would also like to know whether he is of the opinion that a decision taken by a democratically-elected body, such as the Colombian Parliament, could be illegitimate.
. I am aware that the European Union could be more formally involved through timely political endorsement for the ongoing peace process to which the honourable Member referred. But that would take place once the Colombian Government has set out a comprehensive legal framework. This position has not changed and the Union is currently studying carefully the new Colombian legislation, the 'Justice and Peace Law' agreed in late June, to gauge whether these conditions have now been met.
President-in-Office, in dealing with a sovereign government, is it not important, unlike the initial questioner, to always keep a sense of balance? In that regard, has the Council yet discussed and acted upon the disgraceful fact that three convicted international terrorists, who are fugitives from justice in Colombia, are now enjoying sanctuary in a European Union Member State, namely the Republic of Ireland? Is the Council content with this situation and, if not, what action is proposed?
. In the course of my replies to questioners this afternoon, I have already been clear as to the distinction that is appropriately drawn between those matters for which a reply can reasonably be expected from the Presidency and those matters which instead lie within the domain of individual Member State governments.
The case to which the honourable Member refers, the so-called Colombia three, is a matter between the Irish Government and the Colombian Government. It is for the Irish authorities to pursue any extradition request with the Colombian Government if that is what they choose to do, but it is essentially a matter for the Irish authorities. In that regard, I think that is all it would be appropriate for me to say at this stage.
Will the UK Presidency’s priority of better regulation include a drive to ensure a level regulatory playing field throughout the EU to eliminate the regulatory asymmetry that is beginning to develop in sectors such as the postal sector? With wide discrepancies in the independence and effectiveness of national regulatory authorities, what initiatives is the Presidency planning to ensure that UK companies, which are subject to rigorous national regulatory regimes, are not disadvantaged in the face of competitors which have much more freedom in their home markets in such areas as pricing and performance targetry?
. Improved communication and cooperation between regulators is vital to the smooth operation of the internal market. In its recent report on the application of the Postal Directive, the Commission has proposed intensifying cooperation and indeed benchmarking with national regulatory agencies, either bilaterally or within the framework of the Postal Directive Committee, in order to tackle the irregularities that may persist in this sector.
As well as benchmarking exercises, we should also consider initiatives such as the Solve-it Scheme. Such initiatives encourage regulators to communicate directly with one another to solve problems.
We also need to make sure that we review existing legislation to see whether it has achieved its objectives on the ground. With that in mind, the Telecommunications and Energy Council, meeting in December, will discuss Commission implementation reports in these relevant sectors.
There are so many Scots in the Chamber that I think, if we are going to have a common language, it should probably be Scottish.
I am grateful to the President-in-Office for his reply and it goes some way towards answering my supplementary question as well. He appears to be agreeing with me that there is not a level playing field at the present time, causing this asymmetry. Therefore, what concrete proposals is the Presidency planning to improve the coordination between national regulatory authorities in order to ensure that there is a genuine, free and fair internal market for all operators?
Mr Stevenson, I do not know whether we translate directly from Scottish, but we are probably obliged to go through another language that is spoken in the United Kingdom and that many people here speak.
. The last time I saw so many Scots gathered together was probably around the British Cabinet table, but I am not sure I would be brave enough to make that point back in London.
As regards the point raised by the honourable Member, it is a matter of which I have had some direct experience, having myself been the minister responsible for postal services in the United Kingdom when I was at the Department of Trade and Industry. At that time I was aware of exactly the kinds of concerns he raised. I can assure you that there is an awareness of these issues, not simply from a Presidency point of view but in the context of a Member State.
As regards the concrete steps to be taken on cooperation between national regulators, I reiterate the point I made in my earlier response. In terms of the application of the Postal Services Directive and in particular the report published by the Commission, the Commission strongly recommended that there should be intensified cooperation between national regulators, and that certainly has our full support. A balance has to be struck between the constructive oversight that the Commission can provide in this area of work and a greater involvement by national regulators themselves in what surely is of common interest to them, ensuring a level playing field.
Does the President-in-Office agree with me that part of the problem is that different countries are proceeding with liberalisation at different rates? The United Kingdom will soon fully liberalise, along with Germany and the Netherlands, which means that 60% of the market will be liberalised. Therefore, the key element will be the Commission's forthcoming report on the final steps towards full liberalisation in 2009, dealing with regulatory authorities, access arrangements, and also the differing treatment of VAT between the reserved and non-reserved sectors, which is a very sensitive issue and needs to be treated with due care.
. I find myself in concurrence with the points that the honourable Member raises. I can assure you that when serving as a British minister with responsibilities for the Postal Services Directive, these were points that were made very vocally to me by the Communication Workers Union, never mind by the Royal Mail and others. So I am aware of the concerns that have been expressed in a number of Member States in terms of the relative liberalisation of the markets that has taken place and indeed the extent of openness within markets at the present time.
In relation to the specific point on VAT and regulatory asymmetry, the Commission has proposed amending the relative VAT Directive. The Council has not yet reached agreement on the proposal and understands that the Commission is currently exploring ways of achieving a common interpretation of the current framework. In that regard, we await the outcome of those further areas of work.
Ten United Nations special rapporteurs on several human freedoms and rights issued a recent statement expressing concern about the ‘mass forced evictions in Zimbabwe and related human rights violations’ and raising questions about the negative effects on supplies of water and food, education and health care, including HIV/AIDS treatment.
Will the Council give an update of the situation in Zimbabwe following the extended visit of the United Nations Special Envoy, Mrs Anna Tibaijuka, who is also the Executive Director of the UN Human Settlements Programme?
. It is not within the Council's remit to report on situations following the visit of a United Nations special envoy to a country. The report of the UN special envoy Mrs Anna Kajumulo will be available through the usual United Nations sources, I am reliably informed.
In the context of the annual report from the Council to the European Parliament on the main aspects and basic choices of CFSP, the Council will, of course, report on the situation in the said country.
President-in-Office, it is absolutely disgraceful that up to 700 000 people have been displaced from their homes, their houses and businesses completely destroyed. I understand that blood transfusion stocks are now almost non-existent. The United Nations is organising an international appeal for humanitarian and other aid. The international community has no option but to cooperate in helping these unfortunate people. Is it not outrageous that a regime led by what can only be described as a tyrant, along with his cronies, can carry on with the ruination of a country and its people with total impunity?
. I find myself in complete agreement with the honourable Member in deploring the actions of the said government and the impoverishment of its people that has followed as a consequence of the misrule in that country for so long. The European Union continues to call on the Government of Zimbabwe to cooperate with the international relief efforts which tragically have now proved necessary and to allow humanitarian assistance to be provided free from political interference. It is also the case that the European Union continues through sanctions to place pressure on the regime. These sanctions have the support of the democratic opposition and the non-governmental organisation community within Zimbabwe and they show that the European Union is determined to make its voice heard on human rights and the rule of law.
I deplore the situation and hope and wish that it will change in due course and, in that regard, will take interest in the report that is being produced by the United Nations Special Envoy.
The Myanmar authorities recently released 249 political ‘prisoners’ throughout the country, reportedly including two prominent journalists and a close aide of the still-detained National League for Democracy (NLD) leader Aung San Suu Kyi, which is welcomed.
Does the Council agree that the Myanmar authorities should lift the remaining constraints on all political leaders and resume political dialogue with all parties concerned?
Furthermore will the Council use its office to call on Myanmar's military government to remove all constraints, starting with the end of her house arrest, on Aung San Suu Kyi, the pro-democracy leader and Nobel Peace Prize winner?
. The European Union pointed out that the releases of political prisoners mentioned by the honourable Member were a welcome step towards national reconciliation in Burma. The European Union has repeatedly called for the liberation of Aung San Suu Kyi, most recently on 17 June, ahead of her 60th birthday. On that occasion, the European Union hoped that this would be the last birthday she spent deprived of her freedom and urged the State Peace and Development Council – SPDC – to release her, U Tin Oo and all the other political prisoners immediately.
The European Union is committed to supporting national reconciliation and respect for human rights and democracy in Burma and continues to call on the SPDC to enter into a genuine dialogue with the NLD and with ethnic representatives to find peaceful political solutions. Like Ann Sang Suu Kyi, the European Union supports an approach to resolving the long-standing political problems in Burma based on dialogue and non-violence. Consequently, the Union looks forward to the immediate and unconditional release of all remaining political detainees in order to enable all social and political forces to participate in that reconciliation process.
The European Union has shared the above concerns with the Burmese leadership on several occasions, most recently on 6 May at a ministerial meeting held in the margins of the ASEAN ministerial meeting in Kyoto. At that meeting, the European Union handed over a list of political prisoners whose release was requested on urgent humanitarian grounds. At the EU-ASEAN ministerial meeting and the ARF ministerial meeting on 28 and 29 July in Laos, the Union again voiced its concerns about the situation in Burma.
I would like to thank the President-in-Office for his response and understanding that actions have been taken, words have been said. Is the Minister aware that the Indonesian Foreign Minister has recently taken up this case in a big way and is planning to make a presentation during the UN General Summit which takes place later on this year? Could I urge the Council, and the President-in-Office in particular, to give support to the Indonesian Foreign Minister in ensuring the release of all political prisoners, in particular Aung San Suu Kyi?
. I am sincerely grateful to the honourable gentleman for the question that he raises and pay tribute to his long-standing interest in this matter.
I myself, before assuming my responsibilities as Minister for Europe, had responsibility for South Asia and South East Asia within the UK Foreign Office and I took the opportunity, anticipating in some ways his question, to meet directly with the ASEAN ambassadors in London, to press home to them directly the critical role that other Asian countries can play in bringing to bear a full awareness by that regime of the strength of international feeling.
In that regard, of course, the European Union continues to support efforts, both internationally and in the United Nations General Assembly, to bring pressure to bear on the regime, to take forward the process of national reconciliation that we all seek and to address urgently the deep concerns we feel in relation to the unfair detention of political prisoners.
According to a senior UN official, Under-Secretary General Jan Egeland, 'One medical charity has treated 500 victims of sexual violence in Darfur in four months and this is just a fraction of such attacks in the Sudanese province'. He also stated that 'women and children were being systematically raped and assaulted in the ravaged region'.
Does the Council agree that the Sudanese authorities are turning a blind eye to these atrocities? Furthermore does the Council agree that there is an urgent obligation on the international community to do more to protect innocent civilians from this type of barbaric behaviour and to put an end to a culture of impunity in Sudan?
. The Council has, on various occasions, condemned the massive humanitarian rights violations taking place in Darfur, including the systematic rape of women, demanding that those responsible at all levels be held accountable for violations of human rights and international humanitarian law.
The European Union strongly supported the creation of the International Commission of Inquiry on the violation of human rights and international humanitarian law in Darfur, which found that government forces and militia conducted indiscriminate attacks, including rape and other forms of sexual violence, throughout Darfur on a widespread and systematic basis, as well as the referral of the findings of the Commission to the International Criminal Court.
The EU has contributed more than EUR 150 million to the humanitarian programme in Sudan, including funding for United Nations agencies and NGOs in Darfur engaged in protection issues and the treatment of victims of sexual violence. The European Union has also allocated EUR 92 million from its Africa Peace Facility to the African Union Mission in Sudan. The latest report by the United Nations Secretary-General states that, 'The presence of the African Union and its patrols directly resulted in a decrease in both sexual and gender-based violence and other violations of human rights.'
In its conclusions of 23 May 2005, the Council particularly welcomed the adoption of the Resolution on the Situation of Human Rights in Sudan by the 61st session of the United Nations Commission on Human Rights, which expresses deep concern at the situation of human rights in Darfur, including gender-based violence, condemns sexual violence against women and girls and calls upon all parties to the conflict to protect women and girls from sexual and other forms of violence. The Council urged the Sudanese Government to implement all the recommendations set out in the resolution.
Human rights issues, including sexual violence, are permanently addressed in the political dialogue conducted with the Government of Sudan, most recently in June, on the occasion of the demarche conducted by the European Union Troika in Khartoum, concerning the arrest of two staff members of accused of disseminating false information on sexual violence in Darfur.
I wish to thank the President-in-Office for his reply and for the information. However, I hope that he would agree with me that these atrocities in Darfur, where 180 000 people have been killed in two years and more than two million have been driven from their homes, need more urgent attention. Would the President-in-Office not agree that the international community, including the European Union, should do more, because this has gone on for far too long?
. There is of course a desire for urgency, given the scale of the atrocities that appear to have been perpetrated in that country. It is clear that there can be no immunity for the people who have committed those crimes and those responsible must be brought to justice as a matter of urgency. That is why the European Union strongly supported the referral of Darfur to the International Criminal Court and I think that represented a significant milestone in the progress that we still wish to see.
We have also made it clear that there must be full cooperation with the Court by all sides. The prosecutor has already decided, on 6 June, that he has sufficient evidence of the scope and nature of the crimes committed within his jurisdiction to mount a formal investigation and he has reached this decision independently. That is why, although I recognise the strength of feeling there is about urgent action on this matter, we must respect the fact that the Court is now in its investigation phase. It will need the support of the international community, and that includes the European Union, if it is to fulfil the mandate given to it by the Security Council.
I can assure the questioner that I am acutely aware of the desire for a speedy conclusion, but I am confident that the way forward has been found through referral to the International Criminal Court. I can assure you of the continuing support for the International Criminal Court in its efforts to ensure that no-one can commit such terrible crimes with impunity.
That concludes Question Time.
Questions Nos 13 to 37 will be replied to in writing.(1)
The next item is the report by Mrs Svensson (A6-0250/2005), on behalf of the Committee on Women’s Rights and Gender Equality, on gender discrimination in health systems (2004/2218 (INI)).
Mr President, I wish to begin by saying thank you for the opportunity given to me to draft this important report on gender discrimination in health systems. I wish to thank all those fellow Members who have shown great interest in, and commitment to, the report and made valuable contributions to it.
The gender with which we happen to be born is as important a health factor as social, economic and ethnic background. The UN conferences in Cairo in 1994 and Beijing in 1995 put gender-related discrimination in health care on the agenda. Unfortunately, not much has happened since in the way of action, whether it be in the Member States or at EU level. Women’s health is still often seen as synonymous with sexual and reproductive health. Naturally, women’s health is more complex than that.
I want to mention a few examples of gender discrimination. Women with acute heart complaints are still forced to wait longer than men for ambulance transport. The same types of heart disease still lead to higher mortality among women than among men. It is still the case that more men than women with sight problems are given the opportunity of having cataract operations. Violence against women, which is a major public health problem, is still an almost invisible phenomenon in medical training and practice. Men still constitute the norm in research and the development of new drugs.
This report focuses in particular on two different areas. The first area is about submitting proposed measures to combat gender discrimination between men and women affected by the same or similar diseases. The other focus area is women’s health from the perspective of so-called ‘women’s diseases’, that is to say diseases that almost only affect women, for example breast cancer, osteoporosis, eating disorders in the case of young girls and violence against women in all its different forms – physical and mental abuse, genital mutilation, sexual slavery, prostitution etc.
Gender discrimination becomes very clear to anyone able to study the research reports that exist. For example, an analysis of the work done at a health centre in Sweden specialising in skin diseases reveals that men and women are treated very differently. Men are given the more expensive light treatment, while women are sent home with a prescription for skin ointment. The conclusion in terms of costs is that, if women were treated in the same way as men, the resources expended on women would increase by 61%. If, on the other hand, the intensity of women’s treatment is taken as the norm, the cost of treatment would decrease by 33%. I might also mention that, in the example I cite, the doctors who discriminated between women and men in issuing prescriptions were women. This shows that gender discrimination permeates thinking in the case of both men and women.
In order to combat gender discrimination, researchers and others must have access to gender-disaggregated health care statistics. Without information and knowledge, we cannot substantiate how, in reality, gender discrimination operates. Nor, without such knowledge, can we do anything about the problems. It really is high time that measures were taken enabling us to talk in terms of fair and equal care.
Gender discrimination in health care is just as important a determinant as ethnic background and social and economic factors. This is something of which we must take account in future in our work to obtain fair and equal health care.
I also wish to emphasise that access to sexual advice, reproductive health care and family planning are important tools in the service of women’s health, as well as of women’s opportunities to participate in society on equal terms and of combating poverty and the ongoing feminisation of poverty.
. Mr President, I wish first of all to congratulate the rapporteur, Mrs Svensson, and of course the Committee on Women's Rights and Gender Equality, for the very important job which they have done in drafting this report.
It is a fact that, from the day I took up office and became involved in health issues, I realised that there is indeed a gender dimension – a difference between the two sexes – in health issues.
There is, for example, the question of smoking, where it now appears that there is an increasing tendency among women to smoke, especially young women and especially on the basis of the false promise that they can use smoking to control their weight. We know society's problems as far as young girls' weight is concerned and this is now being exploited in order to promote smoking.
Then there is the question of HIV/AIDS. Unfortunately, the number of cases is increasing in the European Union among young people, especially women. This is also one of the most worrying factors about this illness. Then there is, of course, the question of alcohol, consumption of which is indeed rising at the moment thanks to alcopops, which target and are mainly consumed by women, with the social problems that this can cause.
Of course, that is why I consider the report to be very important and both I and the rest of the Commission will take very serious account of the proposals contained in it. Of course, I must say from the outset that many of the issues touched on in the report falls within the competence of the Member States. Nonetheless, we have ways, such as proposals, recommendations, the open method of coordination and guidelines, with which we can develop a common policy between Parliament and the Commission in order to persuade the Member States to apply it.
I also wish to refer briefly to two or three matters: in both the 2006 programme and the new health programme we shall take account and promote the gender dimension, exactly as the report proposes; on the question of smoking for 2006, we shall focus our attention on young women. The same applies to alcohol: the strategy which I shall be presenting within the coming year will have a special dimension for young women.
The same also applies to mental health, which will be approached from the criterion of the gender dimension. The Green Paper on mental health which we shall be publishing in October will also emphasise this issue. We shall soon be announcing the new guidelines for breast cancer screening and we have already extended work on cervical cancer also. We believe that, by the end of the year, we shall have the first package of guidelines. This proves that we really are taking account of this dimension.
To close, what is really important, and I take it on board and will promote it in the Commission, is the question of collating data, really accurate data which will give us the real dimension of the difference between the sexes in the health sector; this will of course help both us and the Member States to plan the rest of our strategy. For example, in 2006 we shall define indicators for gynaecological health and the menopause, such as an endometriosis indicator which is, of course, extremely important.
I wish to close by saying that in the pharmaceutical sector, together with my colleague Mr Verheugen, we shall soon be announcing an initiative in the pharmaceutical industry sector and we shall take account here in the patient information sector of the need for a different approach to women as regards the use of drugs which, as the report quite rightly says and there is no need for me to analyse it further, react differently in men and women.
I shall follow the debate with a great deal of interest.
. Mr President, Commissioner, I would like first of all to thank Mrs Svensson, who has taken the initiative to launch this report. I have but one word to say on the matter: ‘vigilance’. In fact, the scope and pertinence of the rapporteur’s remarks highlight forms of discrimination that seem to belong to a different era. It is unacceptable that, today, the simple fact of being a woman means that there is a greater risk of not being born, and then, of being less well cared for than a man.
Health is our most precious asset and this asset in currently in danger. For a number of years, an increasingly clear link has been established between women’s physical and mental health and their economic situation. Poor women have more physical and psychological health problems than other women. They have a shorter life expectancy, they experience premature aging and they take more medication. One out of every two teenage girls from an underprivileged background shows a high level of psychological distress. More than half the number of single-parent mothers live in poverty; they take more medication than other mothers and their level of psychological distress is particularly high. Women who are less educated or who are unemployed or poor are, in fact, the most affected by psychological distress and physical health problems.
Female poverty, single parenthood and social isolation therefore create an explosive cocktail that endangers women’s health, a state of affairs that is quite simply intolerable. This report is an extremely useful reminder, which comes at just the right time. There are no individual explanations and solutions: we must therefore find joint explanations and solutions. That is our political task.
. Mr President, Commissioner, ladies and gentlemen, as we have heard again today, there is still a lack of any gender-specific health policy in Europe. That is why the report by Mrs Svensson is so important, and I am much obliged to her for it. It is really no longer acceptable that most medicinal products are still tested only on men – another fact which has already been mentioned – even though we know that biological factors mean that medicinal products work differently on men and women.
It is also no longer acceptable that, for example, more women than men die of heart attacks, because the differing symptoms that occur in women mean that the condition is not diagnosed in time. It is equally incomprehensible, in my opinion, that there is still a complete absence of references to any gender-specific reactions in instruction leaflets for medicines. My group fully supports this report, therefore, as it requires Member States to finally take gender-specific health policy seriously.
Many of the demands put forward in this report are not new. This just goes to show how slowly the wheels of bureaucracy turn in the Member States. Although EU guidelines for the early detection of breast cancer in women aged between 50 and 69 have been in place since 1992, comprehensive mammography screening exists in only nine Member States. This can reduce mortality by 35%.
This report also calls for screening for women from the age of 40, subject to the availability of evidence-based data, as there are early indications that mortality can be reduced here, too, by up to 20%.
Another issue we regard as important is that of chlamydia infection. This disease leads to female infertility in one third of cases, where it has not been diagnosed in time. Further data on this are urgently needed.
By way of conclusion, I should like to draw attention briefly to a development that is going completely unnoticed by the public. Although Caesarean operations present an increased health risk to mother and child, the number of such operations is rising dramatically in several States. Causes seem to range from hospital doctors’ duty rosters, to supplementary income from private patients, to parents requesting particular appointment dates: holiday planning plays a major part in this.
Therefore, my group supports the call – addressed to Member States, in the first instance, of course – for attention to be drawn explicitly to the health risks of Caesareans to mother and child, which are five times greater than with natural births. However, we also support the call for the Commission to further study this phenomenon and gather and pass on the relevant data.
We also welcome the call for the Commission and the Member States to take every possible step to ensure that women finally receive a full explanation of the advantages and disadvantages of hormone replacement therapy.
. Mr President, ladies and gentlemen, after the work of the committee, this report seems very confused. It could be described as a patchwork quilt: it lacks any grand design or focus. We must, however, have clear areas of focus. The speech by the Commissioner just now was very welcome. His conclusion that the gender dimension should be taken into account and the areas of focus which he mentioned were truly welcome. The main issue that should be raised is the fact that 14 Member States of the Union have not implemented the screening programme to identify cancerous diseases. It would save money and human life, and it is very important that these screening examinations are actually carried out in good time. It was also very positive that the Commissioner suggested that mental health was a priority. In many Member States mental health patients are clearly second-class citizens, and mental health illnesses are not seen as diseases in the same way as others. Thirdly, I would also like to say how glad I was that the growth in alcohol consumption was something the Commissioner drew attention to in his speech. Alcohol consumption has increased in almost all Member States, and deaths and alcohol-related illnesses have become common. This has been a fatal trend, especially among the young. There is therefore much to do with regard to this at Union and government level, and priorities must be set.
Mr President, I too, speaking on behalf of the Verts/ALE Group, wish to thank Mrs Svensson for this report and particularly for taking the initiative. As has already been emphasised, there were failings: gender differences were not noticed. I do hope, however, that the Commission will not merely pay lip service to this, but that this initiative will, in future, lead to more action to rectify this situation.
There is particular agreement that female genital mutilation is a crime against women in many respects, but especially from a medical point of view. The European Union must not be content with making appeals, but must set a crystal-clear example, and I hope that the Commission will join with the next Presidency in launching an appropriate initiative. We need screening programmes, we need a notification requirement, and we need penal measures for those conducting genital mutilation in the EU.
Chlamydia leads to infertility in one third of cases. We need greater awareness, more campaigns, to bring this truly dramatic issue into the public eye. In addition, the risks arising from hormone treatment, and hyperstimulation in the case of in vitro fertilisation, can no longer be played down. The European Union must do more in this field, particularly for the sake of women. It is my hope, therefore, that this own-initiative report really signifies a fresh start at European level, and will thus bring the issue of ‘women and health’ into sharper focus.
.  Mr President, first of all, I should like to thank Mrs Svensson warmly for her report, with regard to which I have two points to make.
The Dutch Parliament will not discuss further measures against female genital mutilation until later on this month. The Cabinet has adopted a number of sound recommendations from the Public Health Council on the prevention and prosecution of genital mutilation. That itself illustrates how important it is that this subject, and Mrs Svensson’s report, be considered. Despite the Netherlands’ image, to which it is attached, of being a progressive country, clear policy on genital mutilation has been too long in coming, and even now, the Dutch Government has not yet decided in favour of a notification requirement for health professionals, because it fears that the public will avoid seeking medical help if is used for enforcement purposes. However, we cannot afford to take this casual approach to this serious form of abuse, and we therefore support the appeal in Mrs Svensson’s report for notification to be made mandatory.
In addition to the gender disparities in health care and the need for a gender-specific approach to health complaints, as indicated in the report, there are many areas left where women and health have a special relationship and where gender-specific effects can therefore be anticipated. These should be mapped out before new legislation is introduced.
Two months ago, the Dutch Parliament decided to have a gender effect report drawn up for the new care system that is due to be introduced on 1 January. I would advise the Commission to have similar gender effect reports drawn up in areas of policy that really matter to women, and would ask that these be presented to Parliament before new health care legislation is approved. This could, in fact, be seen as an addition to paragraph 11 of Mrs Svensson’s report.
.   Mr President, I have no doubt that Mrs Svensson’s intentions in drafting this report were honourable, but programmes appear to have been divided up somewhat artificially on the basis of gender. Although the report highlights a number of key problems of both a general and specific nature, its particular focus on certain issues means that it discriminates against others that are no less important, and for no good reason.
It is always easier to treat a disease whose cause is known. After having studied the report, I should therefore like to draw Members’ attention to the fact that discrimination stems from a lack of respect for human rights and ethical principles, as well as from the present epidemic of mental illness. It is a symptom of self-centredness, or in other words the desire to dominate others and to subjugate them by manipulating them for one’s own purposes.
The fact that most medical workers are female, which is a problem raised in the report, does not amount to discrimination. Instead, it is a prerequisite for patients, given that women are naturally caring and sensitive to their needs. Wages that are too low to meet costs can be discriminatory, however. Economic conditions and liberal lifestyles result in discrimination against women who have children and against morally upright families. The latter provide the only environment for normal growth and co-existence in an atmosphere of mutual respect and love, and a family environment of this kind requires legal support and pro-family policies.
At the same time, destruction of the family is one of the causes of sexual promiscuity, which is a further link in the chain of infection of sexually transmitted diseases, in particular chlamydia and HIV, which cause a great deal of suffering, as well as cancer and death. Similarly, the fight waged by women for the privileges and rights due to them must not degenerate into aggressive and conflict-generating rivalry with men.
If the author is genuinely concerned about women who suffer from mental illness and addictions, then why does paragraph 21 contain covert pro-abortion propaganda? Such propaganda disregards traditional standards and results in confusion and depravity, as does the liberal-minded tolerance of deviation. Furthermore, although differences do indeed exist between the types of addiction suffered by women and men, the underlying problem is always one of self-addiction. The latter is a symptom of individual mental deficiency and of the mental illnesses known in medical parlance as self-destructive behaviours.
Violence is also a symptom of mental illness. Research carried out on people in homosexual relationships has shown that the proportion of men and women using violence is around 50% respectively. This proves that violence is not related to gender.
From a medical point of view, the proposal to administer medicines on a gender-specific basis is entirely misguided, since it is standard practice to adapt dosages to a patient’s body weight or age. Any differences in the way individual medicines need to be administered depend on individual sensitivity and sex hormones, which means that there is no justification for the EU’s innovative introduction of gender differences into pharmacotherapy.
.   Mr President, I read this report with great interest, since it quite rightly highlights a number of very specific problems relating to women’s health.
I am delighted that the interest we are taking in such matters may well be born out of the time-honoured European tradition of concern for the weaker members of society. This is a fine tradition in this instance, where there is every justification for turning our attention to women as the weaker half of the human race. At the same time, however, we must ask ourselves to what extent many of the problems facing women today stem from undesirable changes in civilisation, a flawed family model and negative ideologies that spread in the wake of modern ideas about good and evil and morality and immorality.
Men are working ever shorter hours, and in some Member States have even secured for themselves a 35-hour week, which means that nothing or almost nothing gets done. If we take this fact into account, as well as the fact that women also have to work this 35-hour week as well as looking after a home and family, it becomes clear that a woman’s lot is indeed harder. This begs the question of whether arrangements should not be made to allow women to stay at home if they so wish, and to devote themselves to their families instead of working as hard as they frequently do today.
In my opinion, this report fails to highlight the negative consequences of frequent abortions, although it states very clearly that women are suffering from extremely serious mental disorders. It also indicates that levels of alcoholism and drug addiction among women are rising, and, as Mrs Svensson notes, that an increasing number of women are committing suicide, which is highly regrettable. The question that needs to be asked is the extent to which this results from flawed family types and models and from such things as the effects of abortions or of certain contraceptives.
Ladies and gentlemen, in spite of everything we should welcome the fact that women still live longer than men in the majority of countries. It is an unfortunate fact, however, that this gap in life expectancy is narrowing, and this is quite obviously a result of the many problems to which Mrs Svensson refers in her report.
I regret to say that this report has a certain ideological slant. As noted by Mrs Krupa, this can be seen in paragraph 21, which refers quite unnecessarily to ‘reproductive health’, or in other words covertly encourages women to have abortions. I am mystified as to why ideology-crazed feminists come out of the woodwork during almost every debate we hold. During debates on AIDS and on the Millennium Goals, and during the debate this House held on equal rights for women and men, there was always someone who wanted to shoehorn in ‘reproductive health’, or in other words a covert endorsement of abortion. This is entirely unnecessary ideology.
Similarly, the confusion between patients and women in the health service is entirely misplaced ideology. Equal access for women and men to health services is one thing, but the internal workings of the health service are something else entirely. Unfortunately, this is yet another example of the deluded feminist ideas to which some Members of this House still fall prey.
It was with the greatest satisfaction and pleasure that I found in point D the statement that public health is affected primarily by ethical and moral principles. I hope that public health in Europe reaches an optimal level on the basis of good moral health.
Mr President, the report in question is remarkably rich and demonstrates a far-reaching ambition in the number of points it addresses. However, we know that we have neither the human resources nor the material resources to meet such a large-scale demand, and it seems to me that a certain modesty ought to guide our work.
It is true that, at a time when we are enabling everyone to benefit from technological discoveries and when we are concerned about the way in which energy and food products are distributed, it is high time that we envisaged the creation of a European bank for health and prevention. It is quite obvious that, within the countries that have recently joined the European Union, a large part of the population is excluded from public health systems. These people do not go and enquire about health care.
Should we not, therefore, think about health care coming to them by means of screening campaigns, vaccinations and primary care dispensed, regardless of gender, by mobile teams and equipment? While in our old European countries, in fact, the right to health care has become undeniable, the same cannot be said of these countries, where health and social protection is all too often aimed at those who have paid contributions so as to benefit from this protection. It is therefore the case that unqualified and unemployed men and women, elderly people and lone parents do not have access to the most everyday care.
Leaving aside the resources that might come from the Structural Funds, such as funding allocations for the health care structures already implemented in these countries, it is imperative to ensure that a minimum level of health protection is given to these sections of the community. It would be wise, therefore, to begin with the children, as we know that without prevention and basic health care during childhood, incurable problems can set in. Then, depending on the needs, it would be a case of treating as a priority those areas with the most significant pathological conditions and, finally, of extending the scope of the activities. If we want to aspire to action with a humanitarian dimension, that is our duty as MEPs and that is the duty of our Assembly. It is a challenge, admittedly; however, we must have the ambition to accept it.
– Mr President, Commissioner, it is important that we are debating in our Parliament the question of women's health for the first time within the framework of the enlarged European Union, especially in view of future enlargement to countries in which equality between the two sexes has not been established in policies and women's rights need protection. I therefore thank our rapporteur for her initiative and the useful information contained in her report.
Indeed, a prosperous society with standards and cohesion is based above all on the physical and mental health of its members. Our report raises awareness of the particular situations which women face in the health sector, such as childbirth, and of particular problems such as breast cancer, cervical cancer, osteoporosis and menopause.
It gives us information about the particular behaviour which women have as patients and users of certain drugs and therapies. The Commissioner has confirmed these peculiarities to us and assures us that he will incorporate them into his new strategy.
The rapporteur also gives us information about the lack of information and proper approach to these situations by society and by scientific and nursing staff. We therefore understand the need – and here I support the rapporteur's proposals – for special studies, detailed statistics and indicators, so that we can study these situations properly and address them effectively with all the parameters and at all levels – prevention, diagnosis and treatment.
What is important is that we understand that we need to examine the gender dimension in all our national and Community strategies and in all research programmes and all information and awareness-raising strategies, because women themselves must be informed and protected.
One negative element of the report is that it includes issues which do not come within the scope of the study, such as the call for shorter hours and pay levels and I propose that we should not vote for these paragraphs. I should also like the Commissioner, as the question of paragraph 21 was raised, to explain to us what the Commission means by its strategy on sexual and reproductive health.
– Mr President, ladies and gentlemen, first of all I thank the rapporteur. Turning to the Commissioner, I think it is appropriate to point out that this ambitious report, which combines a gender approach with health and the state of our health systems, deserves to be placed in the political spotlight, including by the Commission.
The Commission should make its voice heard and, based on a careful analysis of the various national health systems in the Europe of 25, tell us what its overall approach is, how it intends to include prevention and treatment in all the Union’s policies and, above all, what its assessment is of Europe. Once we know that, and after the debate with Parliament, we shall be in a position to say what progress has been made in this continent, which is not merely a series of misfortunes, but a part of the world where women live better lives than in other areas of the planet.
The Commission should also specify the challenges facing us in building a new welfare state commensurate with women’s needs. Europe will not progress without women; that is a political fact that I hope even the Commission will not forget.
I am therefore grateful for this report, but I must admit that I have asked for a separate vote on three items: recital U and paragraphs 15 and 10, because they are superficial or poorly formulated and, despite the rapporteur’s very good intentions, they are liable to be damaging because they are not comprehensible.
Recital U and paragraph 15 state that ovarian stimulation as such may endanger a woman’s health. That statement is false and may, without saying as much, lead people to condemn stem cell research on the basis of some presumed gender discrimination. We do not need obscurantist attitudes!
Europe needs to move forwards on a firm scientific footing. Paragraph 10, at least as it has been translated into certain languages, calls not for human cloning to be ruled out of European programmes, as would be correct, but for the practice to be stopped or suspended. Europe does not finance any programmes of that kind, and therefore the idea that one might say or think that we are trying to stop therapeutic cloning should be ruled out.
Mr President, there is a great deal in this report, I hope not too much, but I want to thank the rapporteur for including a particular women's health issue with which I have been much involved. I refer to a disease which affects an estimated 14 million women and girls across the EU. There is no known cure, the cause is unknown and the average diagnosis time is rising, not falling, now standing at nine years. The disease I am talking about is endometriosis. It wrecks lives, it wrecks families, it causes infertility, it is not just 'bad period pains'. The disease desperately needs serious research and attention.
As Members will be aware, we had a written declaration in this House to raise awareness. We achieved a total of 266 signatures, more than has ever been achieved on a single health issue. Seemingly, though, the pain caused by this disease goes unnoticed. It is a real gender issue. Even in our modern society, no one wants to talk about the pain associated with menstruation; women should 'just get on with it'.
That cannot be right. The consequences of this disease are heart-rending for many women and families and there are also consequences for Europe's economy. 14 million women across the EU are waiting for someone to take their suffering seriously. It is wonderful that the rapporteur has included it.
I was grateful that the Commissioner mentioned it, but really it is now up to the Commission and the Member States to do something about this dreadful disease, which is a gender issue affecting only women and girls. I wonder what might have been the case had it been a male disease!
Mr President, gender policies must indeed be mainstreamed and incorporated into all political, social and institutional dimensions. I believe that the report is a good demonstration of this in relation to medical and health practices and therefore join with previous speakers in congratulating Mrs Svensson, the rapporteur.
As several studies indicate, men and women are treated unequally in terms of prescription, treatment and medical and health costs. To quote examples mentioned in the report, women are victims of specific violence, genital mutilation and of diseases such as osteoporosis, breast cancer and eating disorders. Women also suffer as a result of sexual exploitation, prostitution and a lack of safety at the workplace. These are specific issues that call for specific treatment.
Of the reasons why we take a positive view of this report, I would like to stress its insistence on the need for the States and the Commission to adopt a gender perspective in their policies. I was therefore also pleased to hear what the Commissioner said at the beginning.
Mr President, I concur with the notion that good health is not merely the absence of illness, but is about physical, mental and social wellbeing. That concept lies at the heart of a strategy called the Investing for Health Strategy, which I initiated in my constituency during my time as Minister of Health, Social Services and Public Safety in the Northern Ireland Assembly. I saw myself not as a minister of illness, but as a minister of health.
This report by Eva-Britt Svensson – and I thank her for it – highlights many of the pertinent issues. It contains good, practical recommendations that are worthy of support.
It has been put to me that being a woman is bad for your health and indeed there are statistics that reinforce that commonly held view. We hear now of statistics from Scandinavia suggesting that there are inequalities not only in health status, but also in the response of health systems and health services to women, as compared with men. If this is the case in Scandinavia, with its relatively good record on equality, then it is time we took a very close look at trends in other Member States.
I welcome Commissioner Kyprianou's recognition of the importance of data. I also echo the proposal put forward here this evening by my colleague, Kartika Liotard.
Recognition of gender inequalities in health is required if we are going to successfully combat disparities and ensure that there is adequate health care for everyone.
Mr President, Mrs Svensson has written an extremely fascinating and complete report, which discusses many aspects that are related to women and health care. I am not a doctor, but I gather that many comments in it put the finger on the sore spot. I am impressed with the care that emanates from this report. It shows a great deal of compassion for the individuals who cannot in any way stand up for themselves, certainly when that is the result of abuse, crime or addiction. I wholeheartedly endorse the appeal for an accessible health care system. Paragraph 21, however, is in sharp contrast with all the positive sections of this report. Whilst the report devotes much attention to the well-being and health of adults, paragraph 21 fails to guarantee this for people at an earlier stage of their lives. It appears that the rights of, and care for, adults are more important than those for people who have just started out in life. To me, the life of every human being is just as valuable, whether they be very young or very old. That is why I would like to call for the removal of those elements that draw a distinction between care in the different life stages. In that way, the positive approach of this report can also benefit those people who cannot yet look after their own interests. I hope that my fellow Members will be prepared to remove this blot on this otherwise excellent report.
– Mr President, Commissioner, ladies and gentlemen, I, too, wish to start by offering my sincere congratulations to Mrs Svensson on her successful report. The report that she presented in committee was truly balanced and largely complete. It is important that the issue of ‘women and health’ be addressed at European level. I should also like thank the Commissioner for instigating the appropriate initiatives in this regard as, firstly, there is still a lack of information on the effects of many medicinal products on women and, secondly, illnesses specific to women are still receiving unequal treatment in research. There are hardly any clinical trials involving the testing of medicinal products on women. This is a particularly important aspect against the background of our current discussions on the Seventh Framework Research Programme.
Thirdly – and this is a particular concern of mine – EU action is also important in the case of osteoporosis, the hidden epidemic which particularly affects women. It is important that the fight against this disease finally be given a higher profile.
Quite apart from these comments, I should also like to express my regret that the report in the form currently being put to the vote in plenary is only a watered-down version of what Mrs Svensson originally presented in committee. I find it particularly infuriating that the report now includes demands for shorter working hours and higher pay for healthcare professionals: in paragraph 54, for example. Although I fully appreciate the difficult working conditions within the health service, this is not something that should be dealt with at European level. Where would we be if decisions on pay were taken at European level? On the subject of working hours: we have only recently adopted the Working Time Directive, so I do not think it right for this issue to be addressed once more in this good report.
The same goes for an amendment tabled by the Socialist Group in the European Parliament on unisex tariffs. We adopted a directive regarding unisex tariffs in 2004; I do not consider it appropriate to now demand a further revision of this. I, and other members of my group, therefore reserve the right to vote against this report tomorrow – if this means voting on absurd matters – even though I warmly welcome the essence of the report.
– Commissioner, ladies and gentlemen, even now in the 21st century, women still suffer from all kinds of discrimination: at work, in the home, in politics, in society and in access to healthcare. This is not only true of access to sexual and reproductive healthcare; there is also discrimination when it comes to diagnosis and treatment as a whole, particularly as regards what are deemed women’s diseases, such as fibromyalgia, breast and uterine cancer and osteoporosis. This is therefore a timely and welcome report and I take this opportunity to congratulate Mrs Svensson.
Women are discriminated against because prejudices prevail over common sense and respect for others. As a result of prejudice and lack of information there are more women today with AIDS. In order to reduce the number of women suffering, and to prevent more deaths, all Member States must, as a matter of priority, ensure access to sexual and reproductive healthcare and family planning. We cannot allow thousands of women to go on dying because they opted to undergo backstreet abortions; we cannot allow thousands of young people to suffer the consequences of teenage pregnancy because they have not been given sufficient support; we cannot allow thousands of women to suffer physical and psychological abuse in maternity wards because of neglect and, worse, prejudice. Even in European maternity wards there are women who are abandoned for hours on end during labour, suffering terribly, without any help or attention.
It is known that domestic violence, genital mutilation, the trafficking of women, prostitution and all manner of sexual trade are at the root of serious health problems and deaths among women. Violence against women between 15 and 44 kills more women than cancer, malaria, road accidents and war. In Europe, however, women continue to be abused, mutilated, trafficked and prostituted, without the authorities in the Member States fulfilling their responsibilities.
For that matter, what has the Commission done? In this area, it too has done very little. Even obvious and simple measures take time to be implemented, such as breast screening, which has only been put in place in a few countries – such as Belgium, Finland, France, Hungary, Luxembourg, the Netherlands, Sweden, the United Kingdom and Portugal – and it is crucial that this be extended to cover other countries. Health policy falls under the competence of the Member States, but the Commission could and should do more in this area because there are many situations that go beyond national responsibilities.
– It is always vitally important to bring to the fore the importance of gender mainstreaming in the public health strategies of both the Member States and the Commission. We therefore feel that this debate is crucial, and I wish to commend Mrs Svensson on her report, in view of the need to pay greater attention to women’s health, with particular emphasis on pregnant women and babies, and on predominantly female professions.
Nevertheless, we must become far more proactive in promoting sexual and reproductive healthcare, sexual health and family planning, in guaranteeing women’s right to choose, in creating equal access to health clinics for the purposes of terminating a pregnancy in the first three months for all women regardless of their social and economic situation should they choose to do so, and lastly in putting an end to the mutilation of women, backstreet abortions and the criminalisation of women, which still goes on in some EU countries, including my country, Portugal.
The European institutions and the Member States should play a more active role in protecting women’s health and should take the opportunity of the forthcoming United Nations World Assembly to do so.
– Mr President, the word 'health' is feminine in most languages and the pagan Europeans of ancient times envisaged health as a beautiful woman, statues of whom we admire to this day.
The Svensson report comes at the beginning of the 21st century to prove that often, due to technological achievements and despite the progress of science and perhaps due to the breakdown in values, a large proportion of women in the European Union have or risk having bad health or are threatened by a plethora of illnesses, disorders and addictions.
However, the subject of today's report is gender discrimination in health systems; in other words, in the ways and means of addressing all the terrible and frightening threats described to women's physical and mental health.
Congratulations to Mrs Svensson who, on behalf of the Committee on Women's Rights and Gender Equality, has sounded the alarm; congratulations to you Commissioner on your findings and the solutions which you have proposed, in order to generate attention to, and an initiative for, the health of 42% of the working population in the Union, as well as for elderly women who have already made their contribution in two workplaces: at work and in the home.
Initiatives also on the health of girls and young women in the European Union, because its continuing life and prosperity depend on them. Even if in the motion for a resolution there is a lack of hierarchy and certain indications border on exaggeration and touch on the principle of subsidiarity, I feel, as a female Member of the European Parliament and as a women with daughters of her own that approaching health problems and the causes of illnesses with gender sensitivity is a civilised step. This is a difficult subject, as the European Agency for Safety and Health at Work, whose contribution we must also call upon, also acknowledges on its website.
Mr President, Commissioner, ladies and gentlemen, in spite of the fact that I belong to what certain people – if only a few – call ‘the weaker sex’ and that I am many hundreds of miles from my children this evening, I want very much to be here debating this important issue. I wish to begin by thanking the rapporteur, my Swedish fellow Member Mrs Svensson, for having included many important issues worth highlighting in this context. I am very glad that the Socialist Group in the European Parliament has supported my amendments concerning, for example, women and smoking. The latter now forms part of paragraph 34, and I naturally hope that I shall receive support for it tomorrow.
Sweden became the first country in the world in which the number of women smokers exceeded the number of male smokers, a fact of which I do not feel especially proud. Women are more vulnerable than men to the dangers of smoking. One explanation is that, in general, women are smaller than men and have smaller hearts and narrower coronary arteries than men. Investigations also show that it is mainly poorly educated women in low-paid jobs, for example care assistants and other health care workers, who are the biggest smokers.
In the last few days, a major new study carried out by the European Society of Cardiology (ESC) was presented, showing for example that women with symptoms of heart disease and vascular disorders generally receive worse care than men, and this in spite of the fact that women’s chances of surviving heart attacks are fewer than men’s.
Discrimination of all kinds, in this case gender discrimination in health systems, is an international matter. We in the EU should therefore come up with a clear policy and also draw on each other’s experiences.
In the system of values of the consumer society, health has become a fundamental determinant of quality of life, and it has evolved into a major factor in economic and social policy. Direct and indirect expenditures on medical treatment account for an ever-increasing share of the budgets of the Member States of the European Union. However, the positive effects of this are not experienced by everyone to the same degree. In the case of poor and disadvantaged groups, excluded on several counts, who make up the bottom third of society, we cannot say that there has been any significant change for the better either in terms of quality of health care provision, or in terms of their well-being, state of health, or life expectancy.
The report drawn up by my fellow Member, Mrs Svensson, clearly articulates the need for greater equity in health care provision. The objective is to provide the same quality of health care and ensure equal access to health services for women and men. A particularly strong point of this report is that it calls for the creation of the conditions for equal access to health care and equality of opportunities for pregnant women, women living with chronic illness or disability, older women and those belonging to other disadvantaged groups, for example Roma women.
Due to a lack of statistical data, we have no figures on the relationships between the Roma population as a whole or Roma women in particular and the various types of institutions that make up the health services. Few surveys have investigated the degree of prejudice manifested by health service employees in the way they deal with Roma people. Neither do we know what prejudices or fears are harboured by Roma people with regard to the health service and its employees. From reports by human rights NGOs and anthropological descriptions, however, the clear picture that emerges is that Roma women living within the European Union get poorer-quality health care, as they are affected by a number of unfavourable factors and are subject to discrimination. In Hungary today, for example, the life expectancy of a Roma woman is 62.5 years, while that of non-Roma women is 75 years. We need to have a great deal more discussion on the decisive factors involved in curtailing the lives of fellow women who are Roma by 13 years.
Mr President, Commissioner, I would like to refer specifically to two diseases mentioned in the report: chronic fatigue syndrome and fibromyalgia. These are two invisible diseases, given the difficulty of their diagnosis and the lack of resources devoted to research and their treatment. It is calculated that 90% of the people suffering from these diseases are women. We are therefore clearly dealing with two gender diseases. Consequently, research into the origin and causes of these diseases is urgently needed, in order to improve treatments and compare results. To this end, it is essential to increase the resources allocated to research, improving the training of health professionals, organising information and social awareness campaigns, carrying out studies on their social, legal, economic and healthcare repercussions, and also to promoting and developing new techniques for early diagnosis and for the dissemination of existing prevention methods.
For all of these reasons, I would like to call upon the Commission to carry out a study that compares the degree of application of treatments and their effects, both physical and psychological, in each of the Member States, in order to make progress with tackling these diseases. It is essential to take account of the gender perspective when drawing up and applying health policies. Fibromyalgia and chronic fatigue syndrome are not the only diseases that mostly affect women. Other gender diseases that have been mentioned more often in this debate, such as breast cancer and osteoporosis, are at a rather more advanced stage in terms of prevention, diagnosis and treatment. Nonetheless, in all cases it is necessary to continue actively to make progress, to continue research and to ensure that the public authorities work to effectively guarantee the health of men and women.
The European Parliament frequently draws attention to human rights. As members of parliament we draw attention to events around the world and we are particularly sensitive to minorities, who, in certain cases, demand special attention and care.
We women are not a minority, however. We represent more than half of the population of the European Union. In spite of this, women in our society encounter problems that are solely a result of their gender. So the fact that the treatment of women in various health systems continues to be discriminatory is something we simply cannot accept.
Yet the right to healthcare is one of the basic socio-economic rights in the European Union Charter of Human Rights. Therefore it is right and proper that the European Parliament, as the highest democratic institution in the European Union, should draw attention to this fact and put forward possible measures. In doing so we must observe the principle of subsidiarity and we must also do so in the document we are discussing today.
I therefore support the document and I also support the amendments, which are needed if the principle of subsidiarity is to be taken into account. In other words we, as the European Parliament, cannot interfere in the jurisdiction of individual Member States.
However, we do have the opportunity to take an important step in discussing and formulating European policies, where we do have the relevant jurisdiction. May I point to the example of the joint decision-making of the European Parliament on the seventh framework programme. Health is an important part of this programme. The financial resources we earmark for this programme must reflect demographic indicators and the genuine needs of our citizens. In this way we can also come closer to the people and give them the opportunity to see directly how joint European policy can affect their quality of life.
Mr President, I shall take a few seconds to complain once again about these debates always being held at night. We have often met to talk about women in the middle of the night, and with you in the chair I believe. We always talk about women in the middle of the night, and one day we could do so in daylight, Mr President.
The inequality and discrimination suffered by women is structural and sustained. We women have always been carers rather than cared-for. There is therefore still a very significant imbalance between the level and quality of care for men and care for women. We do, however, have certain common values in Europe, such as fairness, universality and solidarity. Accordingly, we must also apply the gender perspective in the area of health, as the Commissioner has quite rightly said today.
I welcomed the initiative taken by the Social Democratic Ministers of the European Union who met in Sweden at the end of August, discussed the reduction of gender inequalities in health care and expressed their concern about the situation.
There are certain issues the report should have dealt with in more depth, and which relate in particular to sexual and reproductive health, as many speakers have already said. It has also already been pointed out that violence is a health problem. There is another important issue worthy of mention: the difficulties faced by immigrant women in accessing health systems, because they are afraid.
I hope we will meet again in daylight.
I hope that this report will help to foster a uniform attitude throughout the European Union with regard to protecting women’s health. I would like to draw attention to an important issue: we must not allow women to face discrimination in the health services again just because they are poor, on a low income or because they are suffering from specifically women’s illnesses. In the health services we must not repeat the mistakes that put women at a disadvantage in other areas of life. On the other hand, it would also be very important to ensure that, as part of their training, medical and health care personnel acquire the knowledge and skills enabling them to deal appropriately with illnesses that are specific to women.
. Mr President, first I should like to thank the Members of the European Parliament for the very interesting debate. I have also followed closely the proposals and views expressed. Of course, I cannot comment on all of them in such a short time, but I have taken note of them and I shall of course take very serious account of them.
The fact is that there is a difference when it comes to health between men and women; there is the question of the illnesses which affect both sexes but which are peculiar either in their diagnosis or treatment in women and, of course, there are illnesses which affect women in particular. This is something which needs to be taken into account when policies in the health sector are defined.
Of course, I shall not refer to all the specific illnesses mentioned. What I can say, however, is that our new programme makes special provision and gives us the facility to turn our attention to specific illnesses. Of course, they cannot all be covered, but we shall be able to define the priorities together when the time comes to adopt the programme.
This of course brings me to a basic point which I would like to raise: the need for money, because everything that has been said is all very well and good. It is indeed everything we could wish for but, without the necessary financial resources, it cannot be achieved. This means, first of all, that the Member States will need to earmark part of their budget for this sector and I agree with the report, which encourages the use of the Structural Funds for investment in the health sector; it is a very good proposal and I urge all the Member States, especially the new Member States, to make use of this facility. However, we too at Community level need the financing we have requested if we are to be able to implement the programmes we propose.
I am aware of Parliament's positive stand in this sector and I am depending on its support with the problems which exist as regards the adoption of the financial perspectives for the next budget.
I should also like to say that we need to understand that many issues fall within the competence of the Member States: the provision of medical services, the health systems, all this is the responsibility of the Member States. As I have already said, we shall make use of all the non-legislative means we have at our disposal to promote policy in these sectors. However, the reference made earlier, for example, to the question of breast cancer screening – that it has not yet been implemented in all the Member States – highlights precisely one weakness. I believe that collecting and publishing data and information for the Member States in these sectors will create significant pressure on them to implement precisely these recommendations and the guidelines which they agree with.
To close, I should like to congratulate the rapporteur and Parliament once again on this initiative.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The next item is the report by Mrs Honeyball, on behalf of the Committee on Culture and Education, on options for developing the European schools system (2004/2237 (INI)) (A6-0200/2005).
. Mr President, I would like to thank the House for giving me the opportunity to present this report. It is an important report in terms of the schools which the European institutions run principally for the children of staff who work in the institutions.
It is quite an undertaking these days. At the moment there are over 19 200 pupils in fourteen European schools in ten locations, including Brussels and Luxembourg. Therefore, we have a responsibility here to make sure that these schools are providing the best education possible, in the best way, making best use of the resources and using the teaching staff and the curriculum in the best possible way. That is what I have sought to look at in my report, and it is important that we consider these issues at this point because these schools were in fact set up about fifty years ago and, although there have been times when they have been looked at, essentially not very much has changed in that time. So we now have an opportunity to look at these schools, the way they are run, their governance, their funding and the curriculum, and make recommendations for improvements.
In my report, I have specifically looked at those areas, that is to say, at finance, governance and government of the schools, at the curriculum and the way that it is taught within the schools.
First of all I would like to raise the question of finance. Mr Bösch is here who in fact did a report a couple of years ago on this subject and I think he will want to talk further on this. However, it is important that we look at the way the schools are funded and make sure that we are using our funds to the very best advantage.
A particular area I would like to highlight is the way that teachers are employed. At the moment, teachers are seconded from Member States to teach in the European schools for a certain period of time after which many of them go back to their own Member States. Given the way the schools are organised, in that in addition to mother-tongue teaching, there is teaching of certain subjects in Community languages, the system as it stands at the moment places an unfair burden on English-speaking countries, which provide proportionately more teachers because there is a demand within the European schools for English teaching. I hope, as a result of this report, that particular issue will be taken on board.
The other thing which is important under the ‘Finance’ heading is the question of fees and the way that the structure of payments works. Children of employees of the European institutions do not have a fee levied on them, which is absolutely right because that is the reason why the schools were set up. However, these days, many school places, not the majority, but very many places in the schools, are filled by children from outside the European institutions. There are a significant number who come from other government-type institutions and from local industry. They are generally paid for by the organisation which sends them. So that does not present too many problems.
But where there are real difficulties is in the remaining pupils, who are chosen by what appears to be a fairly random method and pay a proportion of the fees themselves – their families pay for them. This system has come in for considerable criticism because it is not transparent and very often the fees levied are not sufficient, they are not actually reflecting the market rates.
Turning to the question of governance, I would like to see the administrative boards which govern the schools have more autonomy. In terms of curriculum, the main thing is that we reduce class sizes so that no class within the European schools is more than thirty; at the moment the maximum is thirty-two.
So I commend this report to you and I ask for your support.
. Mr President, Mrs Honeyball, your report considers some very sensitive matters and I have already encountered the difficulty which you mentioned in your introductory remarks. It is a very controversial issue and sometimes I ask myself why I am here on this side and not on your side asking the questions, because the European schools are quite autonomous bodies with autonomous structures, which decide a lot of these questions by themselves.
The Commission is fully committed to the cultural specificity of the European schools. It therefore endorses most of the points made in this report, since the sound functioning of the European school system is our common objective.
As regards the budgetary features, we would like to ensure accountability for all actors through transparency, planning and control and therefore sound and efficient use of our citizens' money. I understand people's frustration sometimes when everything comes down to money, but we must understand that in many cases the devil lies in the detail of these financial matters and they must be handled properly.
On governance aspects, I am very pleased to note that the report calls for greater representation for the EU institutions on the Board of Governors, more in line with the role they play and with the EU's financial contribution, currently at EUR 127 million, that is, roughly 60% of the overall budget. Experience has shown that the 1994 Convention is no longer equipped to meet the challenges relating to enlargement and its consequences. I trust therefore that I can rely on your support for improving the current governance mechanism.
I am also pleased to see that we share the same concerns as regards children with special educational needs, in line with the measures advocated by the rapporteur on this subject. Only by progressing in this manner and by making appropriate resources available will we be able to ensure a truly human and inclusive approach.
As far as a European baccalaureate is concerned, I agree with the view that all Member States should be called on to ensure that it becomes more widely available. When designing the appropriate processes, however, we must be careful to ensure that the same quality standards are met.
I agree that efforts should be pursued to allow European schools to offer, as an alternative, a leaving certificate for pupils who choose to follow a more vocational education. Nevertheless, I would like to stress the Commission's concerns in a number of areas.
With regard to the financial aspects, we should find ways to seriously and concretely improve the management and reporting. I still believe that the idea of establishing a yearly ceiling on the Community contribution to the European schools should be carefully considered, as some Members have stressed.
I also believe that it is important to apply and to revise the so-called criteria, which have been adopted after careful discussion by the Board of Governors, the decision-making body of the European school system. If we are to ensure the maintenance of the European school system as defined in its founding convention, we must have the courage to address the question of the future of those European schools that no longer fulfil the objectives for which they were initially created, without excluding any option.
I do understand the various expectations following enlargement, but the answer cannot be a systematic creation of new schools for which no justification exists. That would be in complete contradiction with the mission and the spirit of the European school system.
Mr President, on behalf of the Committee on Budgets, I should like to offer my sincere congratulations to the rapporteur on this report and my thanks for including some key elements from the Committee on Budgets in compromise amendments. As the rapporteur and also the Commissioner have already said, we are now at a stage at which such reports are extremely important. On the one hand, there is enlargement, which the European School system is clearly not yet tackling successfully. There has been a barrage of complaints from parents about the extent of the failure of this school system to cope with the enlargement by ten new Member States despite this being a foreseeable development. I would say to the Commissioner that this is a sphere in which we, and also the Commission, as the Union’s executive body, must take action. The Commission will have Parliament’s backing.
A second point is that, of course, it is very important to this House that those who pay have a little more say on the Board of Governors than 1 vote out of 26. This emerges clearly from the report. Here, too, we are of the same opinion. After all, we are paying 57% of the budget; the Member States 22%, and this is completely disproportionate to our right to have a say.
A further challenge is that the Heads of State or Government never tire of inventing new agencies. The Commission is not entirely innocent of this. We should of course add in parenthesis at this point that every agency can potentially bring a school in its wake. For this reason, too, it is important to ask the right questions and seek answers.
Finally, on the subject of the smaller schools, we shall have to proceed differently according to regional viewpoints, which is why we have attached great importance to preparing a certain amount of budgetary decentralisation. The Member States will have to be held more financially responsible.
. Mr President, Commissioner, I would like first of all to thank our rapporteur, Mrs Honeyball, for her report and her frank collaboration.
The European schools system has proved its worth. Having paid particular attention to the Luxembourg school, I would like to congratulate the teachers and the management who have succeeded in bringing together, under the same system, children and teachers from the various Member States of the European Union. Multilingualism has also been able to prove its worth, just as one school system for the various EU nationalities has done, in spite of temporary overcrowding in the schools in Luxembourg and Brussels.
Should we not, Commissioner, evaluate in the medium term the European schools system and expand the multilingual education model, encouraging the Member States to become more involved in it by drawing on the experience of the European schools? Furthermore, I believe that any country that puts itself forward to house an agency should be required to commit itself to ensuring that the children of the officials it is accommodating receive a multilingual education. Ghettoisation of the schools by only admitting pupils whose parents are sufficiently wealthy to pay the fees already required in Category III should therefore be prevented. For the 2004 academic year, 32% of the overall pupil intake – that is to say a third of the children – belonged to that category, for which the fees are very high.
That is why I have tabled an amendment to reduce Category III fees for future pupils too. Our committee is calling for class sizes to be reduced, special needs pupils to be admitted and a technical baccalaureate to be introduced.
While the aim of the European schools system is to provide an education for the children of officials that does not neglect their mother tongue, this aim does, nonetheless, deserve a rethink in light of the mobility already achieved within the European Union and of what it will be in future. Mr President, although a British minister declared in 1998 that English would shortly be the universal language – the price paid by English teachers will perhaps be that of being in demand – I am of the opinion that multilingualism is part of European identity.
. Mr President, the European schools are important to the identity-building process and also to the making of a true European citizenship. Europe – the EU – is an ongoing building process and its construction has been undertaken in a complex manner. Education plays a very important and fundamental role.
Different EU education systems are entitled to spread the ideals and values that Europe has traditionally inspired. From this, it will help to set up a sense of common European citizenship. The defence of pluralism and diversity has always been one of the core values that have influenced the European Union. This is one of the myriad of reasons why a stateless nation's citizens continually advocate the whole idea of Europe; we regard Europe as our national environment.
EU enlargement has provided all of us with a new challenge for European schools. This has to do with a new European Union facing its work. Such a moment will entail greater plurality and a healthy breath of fresh air for European schools. In a truly pluralist Europe, I consider that real multilingualism cannot be just partially expressed and the real linguistic plurality of our continent has to be uncovered.
. Mr President, whilst I do not believe that the United Kingdom should be part of the EU, it would be quite wrong of me to deny the right of those parents who work for the qualifying institutions – in most cases outside their country of origin and in many cases in a country that does not share their mother tongue – to give their children a suitable education. The European schools provide the only practical way for many such parents to exercise that right. I have no quibbles there.
In most respects, the rapporteur has considered the European schools in the same proper light. It would be churlish of me not to say so. I do, however, differ from her on one or two points.
First of all, the rapporteur defines Category I pupils as children of staff in the service of Community institutions and bodies. There is a significant omission here. Category I status also covers children of the staff of the UK Atomic Energy Authority seconded to the joint European tourist projects in Culham, near Oxford, and children of staff covered by the service regulations of the European Patent Office in Munich. The UK Atomic Energy Authority is most certainly not a Community institution and, furthermore, the joint European tourism project involves one EU pre-accession state, Romania, and one completely non-EU state, Switzerland.
As for the European Patent Office, it covers Switzerland, Iceland, Liechtenstein, Monaco, and will soon bring in Norway. As I had to stress during the debate on computer patents, that means that it is most assuredly not a Community institution. I am sad to have to make that point again so soon.
Too often we see an assumption in this Parliament that Europe and the EU are one and the same thing. Here is another example. This is not a trivial point in a general sense, nor is it trivial with specific regard to this report, because the rapporteur states that only 1.6% of pupils at Culham are Category I. She may well be correct, but if she actually means that only 1.6% of pupils at Culham are children of staff in the Community institutions then she could be very wide of the mark. I hope she can clarify that statistic.
I am most concerned by the Commissioner's suggestion that the option of offering the European baccalaureate outside the current school system should be considered. Could the rapporteur please clarify that as well?
Is the Commission suggesting that the European baccalaureate should be available in schools other than the European schools? I simply do not see why it is necessary to interfere with other schools in order to broaden and modernise the curriculum of the European schools. If I were a teacher and a pupil gave the EU as the answer, I would have to conclude that it was a very stupid question.
– Mr President, listening to this debate, one is tempted to ask a couple of basic questions. EUR 127 million of taxpayers’ money – for whom? Why? Is it not the case that Europe is now so evolved that many officials stay in one place for a very long time, not to say their entire career? Is this form of assistance not tantamount to a further subsidy for this handful of privileged individuals in Luxembourg, Brussels and elsewhere? Is it not also true that, in reality, as a cost-accounting matter, these additional costs should be factored in from the outset when locating and relocating agencies? Yet this is not being done; the procedure is still marked by a lack of transparency. There is a reason why these reports have been appearing at two-year intervals, and it is that these schools are not doing particularly well. At the end of the day, the fundamental question arises as to whether this system, which actually did have some justification 20, 30, or 40 years ago, is sustainable as such.
Every enterprise sending staff abroad knows that there is a variety of other schools on offer – German schools, English schools, UN schools – so why are we allowing ourselves this luxury? Is it really necessary?
I have heard a lot of good things about the European schools from parents. However, as a result of more complex organisation and the large number of pupils, certain deficiencies have begun to appear, and particularly since the accession of the new Member States last year, when the number of pupils increased significantly.
Some schools have been over-subscribed and this has impacted on the quality of the teaching. Increased demand also requires more funds to be earmarked. The first year at school is particularly stressful, both for parents and for pupils, as from day one they have to cope with adapting to a new environment, a new language, new classmates and new teachers, so the understanding of teachers during this period of integration is essential. The greatest difficulties are experienced by those pupils who have to follow most subjects in a foreign language. Pupils who know a foreign language at a conversational level also have problems in specific subjects like chemistry, geography, maths and so on. The children attending these schools have varying talents and some are more hard-working than others, and not all of them can meet the demands of the programme leading to the European school leaving examination (baccalaureate). It is therefore necessary for pupils to have the possibility of receiving a different school leaving certificate and not only the certificate that they have passed the school leaving examination.
Likewise there is insufficient provision for children with special needs, who require a greater degree of accommodation and specially trained teachers.
In overcrowded classes teachers cannot devote sufficient attention to children with special needs or those with learning and social difficulties.
In any event we should praise the efforts of all those who are striving to ensure high-quality teaching and assistance in the integration of and familiarisation with multicultural Europe. We should try to ensure that as many children as possible can use their mother tongue for at least some of the time in the European schools, or when they finish school they will have a great deal of knowledge but will not be able to use their own mother tongue correctly.
Mr President, in the few seconds that are available to me I would like to raise the question of children with special educational needs. I was quite surprised to hear the Commissioner here this evening offering his defence and support for those children when the Commission has in fact defended discrimination against families with children with special educational needs.
The Ombudsman has found it necessary to present a special report to this House in the light of a complaint made to the Commission by a family who had been discriminated against, and the Commission defended that discrimination, despite the fact that it is contrary to the European Treaties. The Ombudsman found that the discrimination was such that it constituted an unjustified discrimination. It is sad to say that this is not the only such case: a number of other cases have also been the subject of complaint to the Commission, and have also been defended by the Commission.
I support the Honeyball report and urge this House to support, in particular, paragraphs 24, 25, 26 and 27, which deal with this question of special educational needs and the need for the Commission to ensure that sufficient resources are available to ensure that no child is turned away from the European school system because of their disability.
Mr President, Commissioner, ladies and gentlemen, I believe that my experience as headteacher of a grammar school in a large provincial Czech town, where pupil numbers are comparable to those of the European school in the Spanish town of Alicante, makes me well placed to comment on the issues that most affect the European schools.
The Commission communication makes it clear that constraints are placed on the long-term financial planning of individual European schools in the shape of staff management and school development strategies. It is impossible to manage any company well in the face of such uncertainty, let alone an educational institution. I therefore very much welcome the proposal to transfer such decisions to headteachers and boards of governors, as they are the ones who best know the current needs and requirements of their institutions.
If I may, I should now like to touch on a number of areas where improvements would lead to an increase in the standard of education. Many fellow Members of this House, as well as teachers, experts and parents in the majority of Member States, would be up in arms if the maximum number of pupils per class were 32. In most places such class sizes have been consigned to the dim and distant past, but in certain European schools they are part of everyday life.
Classes are not usually so large, of course, but such cases have been known. It is self-evident that a smaller number of pupils makes it possible to apply different pedagogical methods and procedures in the classroom. We must not neglect the requirements of pupils with special educational needs and those who receive most of their education in a language other than their mother tongue. If the EU institutions wish to make good on the commitment they made 50 years ago, namely to offer the children of their employees a high-quality education, then they should give due consideration to these obvious requirements.
In conclusion, I should like to lend my support to calls for the introduction of an alternative leaving certificate, in addition to the highly academic European Baccalaureate, for pupils who decide to study vocational subjects. At the same time, it would be appropriate to earmark a certain percentage of resources for the civic and practical skills needed to prepare all children for their future. I should like to thank the rapporteur.
– Mr President, Commissioner, first I should like to congratulate the rapporteur, Mrs Honeyball, on her excellent work. However, the objectives of European schools cannot be better expressed than through the words of Jean Monnet, who said that children of Europe educated side by side from an early age familiarise themselves with all the different cultures. They learn to live without prejudice and thus there is born and matures within them the idea that they belong together. Looking incessantly at their earth with love and pride, they will become Europeans in spirit and through education they will be ready to complete and consolidate the work of their fathers and to put flesh and bones on a unified and flourishing Europe.
European schools, therefore, are an institution which promote the ideas on which the European Union was built. They are an institution which respects and promotes multilingualism, while pupils learn from pre-school age to live and act within a multicultural framework. The 14 schools which exist today provide a common education of a high standard which will prove in future to be fundamental to European integration.
The European baccalaureate awarded to pupils is their passport to university and certifies the European profile of future workers. It is therefore important for more European schools to be founded, probably in the new Member States also; this will bring us a step closer to European integration.
Finally, in order to safeguard and maintain the standard of education, a solution needs to be found for oversubscribed schools, especially the schools in Brussels. The European schools are an institution which need to be safeguarded and developed in proportion to the demands of the times, because education is the most important means of shaping perceptions and because, to paraphrase Monnet, when children become European in spirit, they will find it easier to love their earth and to forge a more substantial path towards European union.
– Mr President, ladies and gentlemen, I should like to take this opportunity to address a number of questions to the Commission concerning the four smaller European Schools.
Firstly, does the Commission agree that the sharp increase in the number of Category I and Category II pupils in the Karlsruhe European School differentiates it clearly from the other three smaller schools? Secondly, is the Commission aware that, currently, more than 60 companies throughout the Karlsruhe region have Category II agreements in place? Thirdly, can the Commission confirm that its own financial contribution to the Karlsruhe European School has been halved over the past five years thanks to these Category II agreements? Fourthly, does the Commission agree that this school’s pupils now include not only Category I children of employees of the Institute for Transuranium Elements, but also some 50 children whose parents work at institutions here in Strasbourg, and who take the daily shuttle bus?
Fifthly, does the Commission agree that the city of Karlsruhe only recently invested large sums of its own money in an exemplary school renovation and extension project? Sixthly, why, in its answer to my written question dated 15 June of this year, was the Commission unable to tell me the number of pupils with Category I entitlement within a 100 km radius of the school? Is it still possible for the Commission to ascertain and publish these figures? Seventh: particularly as the rapporteur mentions at the beginning that Category III pupils are not paying sufficient school fees to cover all the costs, how does the Commission justify the privilege – incomprehensible to the public – of its own staff and other parents of Category I pupils, which is that they do not have to pay any school fees at all?
I am very much obliged to Commissioner Kallas for his attention and for his readiness to provide a written answer to these questions. I would invite him most cordially to join me and see for himself the significance of this site in Karlsruhe at either end of one of the forthcoming plenary sessions.
– Mr President, Commissioner, ladies and gentlemen, are the European Schools the flagship of the European education system? No, they are not. Where do they rank according to the PISA study? Are they meeting quality targets? The answer is ‘no’. Are their shortcomings purely due to budgetary factors? Again, the answer is ‘no’. The list of shortcomings grows longer; complaints by parents and pupils grow louder. Action is needed, as indeed the present report makes plain for all to see.
I should like to use my speaking time to give a voice to the letters of complaint I have received from parents and pupils. They complain of overcrowding in the European Schools. In Brussels, there has been an intake of 8 600 pupils this year, although the intended number was just 7 300. The classes are too large. High-achieving pupils are rarely being stretched or encouraged.
In the second school year following the major enlargement, the languages of the new Member States are still not on the curriculum. The availability of languages rapidly decreases if pupils put the main emphasis on scientific subjects.
Furthermore, the role of the ‘educational advisers’, as they are known, remains unclear. The European Schools lack an appropriate administrative culture. Letters are going unanswered. The European Schools and their heads need more efficient disciplinary control. There are often failures in control at Member State level, and there is insufficient provision for control at European level.
In May, the Commission received a petition from parents of pupils in the German language section at Woluwé, voicing their concern and asking the fundamental question as to whether a fourth German language section would be set up in Brussels at all, and whether the German section would be forced to move from Woluwé to Laeken.
These are questions about questions, not just questions about money. I would ask the Commissioner to tell us how he is dealing with these misgivings on the part of parents.
. Mr President, once again I must say that a lot of these questions – or at least some of these questions – should not be addressed to me but to the board of governors. I know about the problem of overcrowded schools in Brussels very well because when I started my work I was immediately made aware of the urgent need for additional schools.
I therefore approached the Belgian authorities, who provide the schools, and asked them to speed up the process of building a new school. A very interesting picture emerged. We have a school, we have three categories of pupils, we have category 3 pupils, and we at the Commission say that there has been an increase in the number of officials in the European institutions with children and we have to provide these children with normal conditions in schools, but in fact they cannot go to these schools because they are overcrowded and the schools themselves have taken in a lot of category 3 pupils.
The Commission has asked the board of governors several times to suspend the enrolment of category 3 pupils until the opening of the fourth school in Laeken, but this has constantly been rejected. It is very interesting; the European institutions are providing money and asking for good conditions for their children in return, but the board of governors is deciding otherwise and they are deciding whom to take and whom not to take.
Therefore, we have a controversial situation. The Belgian authorities ask us to clarify the situation ourselves among the institutions, and then we can talk because they are the same finances.
In Brussels, there is a very big concentration of officials in European institutions. One aspect which has not been touched on at all so far is relations with the local authorities. This is another big issue and one that I do not want to raise. So, please, provide your support, let us take the same line with all the institutions and make it very clear that we need clear policy guidelines on this issue, more transparent management and more transparent decision-making on all these issues.
What about multilingualism? From my point of view, I can only assure you that I come from a very small country, and multilingualism and linguistic problems are very serious for small nations. I can only promote multilingualism, and we will try to find solutions to allow the continuation of teaching in all languages that are in use and to ensure that children can learn in national languages as much as possible. That is the main issue.
Somebody raised the question of whether these schools are like ghettos or some place that nobody wants to go. I investigated this issue a little in Brussels. Of course, the schools are considered to be good ones and are very attractive. That is the reason why there is a very clear desire to have people from outside. It was very interesting to hear that there is some doubt about the question of institutions that are not European institutions that can provide places for category 1 pupils for their officials; we will definitely examine this question.
Regarding Karlsruhe, I understand that you do not expect me to give immediate oral answers, but, as you asked, this can be also answered through the written procedure. I will do that with pleasure and will definitely provide all information concerning the Karlsruhe school.
Regarding the specific question raised about the discrimination of pupils with special needs: according to the information I have, no discrimination was discovered, but there was just the question of how to cover all costs for this particular case. Parents were asked to provide some additional financing. Of course, we have a special allowance for children with special educational needs, but sometimes we have asked for additional resources from parents in this particular case. That is the information available to me.
I would emphasise that this schools issue is a very serious issue and I can promise you that the Commission takes it very seriously. But let us also clarify the whole landscape: what is going on in this whole entity concerning possible decision-making? How are decisions made, how are strategies defined? In this particular case, again, as in many different cases, a responsibility is being asked of players who are not so directly involved in decision-making. So the responsibility for the consequences is in one place and the decision-making in another.
Of course, financial matters are also very serious. As I have said before, especially concerning education and cultural issues, people sometimes say that we are again talking about finances but nothing can be done. Finances are a kind of common denominator, and in this particular case I must say that we are not satisfied with the current system of financial organisation of this entity.
You know as well as I do that these things can explode and can have very dangerous consequences, as we have seen in the European institutions, and they can do enormous damage to the image of our undertakings. So, on this particular point also, I would like to ask for your support when we have certain proposals on how to clarify, for example, fiscal management, as we have done in several other cases.
Of course, on the question of agencies, there is an enormous desire to establish new agencies and new institutions everywhere in Europe. I absolutely agree with the opinion that the educational aspects can also be considered, and so the Commission certainly asks for Parliament's support, and asks Parliament to be very cautious and to investigate all these proposals on all the possible consequences very carefully, including the consequences for the development of the system of European schools.
Mr President, I am afraid that the Commissioner is misinformed in relation to the question of discrimination.
The summary of the Ombudsman's recommendation of 27 May 2005 stated that: 'The Ombudsman found that the financial aspects of the situation constituted an unjustified discrimination and made a draft recommendation that the Commission should take the necessary steps to ensure that parents of special educational needs children who are excluded from the European school because of their degree of disability should not be required to contribute to the educational costs of their children.'
They found clear discrimination. I would ask the Commissioner to address that fact and to provide me with his opinion in writing.
The Commission has taken note of your question, to which you will receive a reply.
The debate is closed.
The vote will take place tomorrow at 12 noon.